EXHIBIT 10.1

 

EXECUTION COPY

 

AMENDMENT AGREEMENT dated as of June 14, 2005 (this “Amendment”), to the Amended
and Restated Credit Agreement dated as of October 9, 2003 (the “Existing Credit
Agreement”), among Washington Group International, Inc., a Delaware corporation
(the “Borrower”), the Subsidiaries of the Borrower listed on the signature pages
hereto (the “Guarantors”), the lenders (the “Lenders”) and the issuers (the
“Issuers”) party to the Existing Credit Agreement, the Tranche B Investors (as
defined in the Existing Credit Agreement), and Credit Suisse (formerly known as
Credit Suisse First Boston), as administrative agent (in such capacity, the
“Administrative Agent”) for the Lenders.

 


A.            THE BORROWER HAS REQUESTED THAT THE EXISTING CREDIT AGREEMENT BE
AMENDED TO, AMONG OTHER THINGS, (I) REDUCE THE APPLICABLE MARGIN AND THE
APPLICABLE COMMITMENT FEE RATE (EACH AS DEFINED IN THE EXISTING CREDIT
AGREEMENT), (II) INCREASE THE COMMITMENTS UNDER THE TRANCHE A FACILITY AND
DECREASE THE COMMITMENTS UNDER THE TRANCHE B FACILITY, (III) EXTEND THE
SCHEDULED TERMINATION DATE WITH RESPECT TO EACH OF THE FACILITIES TO THE FIFTH
ANNIVERSARY OF THE EFFECTIVE DATE (AS DEFINED BELOW) AND (IV) PROVIDE FOR THE
CANCELLATION OF EACH TRANCHE B CD (AS DEFINED IN THE EXISTING CREDIT AGREEMENT)
AND THE FUNDING OF THE TRANCHE B DEPOSIT AMOUNTS UNDER THE RESTATED CREDIT
AGREEMENT (AS DEFINED BELOW).


 


B.            EACH LENDER WITH AN OUTSTANDING LOAN OR A COMMITMENT UNDER (AND AS
DEFINED IN) THE EXISTING CREDIT AGREEMENT (EACH, AN “EXISTING LENDER”) THAT
EXECUTES AND DELIVERS A SIGNATURE PAGE TO THIS AMENDMENT (EACH, A “CONTINUING
LENDER”) AT OR PRIOR TO 12:00 P.M. (NEW YORK CITY TIME) ON JUNE 14, 2005 (THE
“SIGNING DATE”) WILL BE DEEMED TO HAVE AGREED TO THE TERMS OF THIS AMENDMENT
UPON THE EFFECTIVENESS OF THIS AMENDMENT ON THE EFFECTIVE DATE (AS DEFINED
BELOW).  EACH PERSON (OTHER THAN A CONTINUING LENDER) THAT EXECUTES AND DELIVERS
A SIGNATURE PAGE TO THIS AMENDMENT AT OR PRIOR TO THE SIGNING DATE WILL, ON THE
EFFECTIVE DATE, BECOME A LENDER UNDER THE RESTATED CREDIT AGREEMENT.  EACH
EXISTING LENDER THAT DOES NOT EXECUTE AND DELIVER A SIGNATURE PAGE TO THIS
AMENDMENT AT OR PRIOR TO THE SIGNING DATE (EACH, A “DEPARTING LENDER”) WILL BE
DEEMED NOT TO HAVE AGREED TO THIS AMENDMENT, AND WILL BE SUBJECT TO THE
MANDATORY ASSIGNMENT PROVISIONS OF THE EXISTING CREDIT AGREEMENT UPON THE
EFFECTIVENESS OF THIS AMENDMENT ON THE EFFECTIVE DATE.


 


C.            EACH TRANCHE B INVESTOR THAT, ON THE EFFECTIVE DATE, HAS AMOUNTS
ON DEPOSIT IN A TRANCHE B CD (EACH SUCH TRANCHE B INVESTOR, AN “EXISTING TRANCHE
B INVESTOR”) THAT EXECUTES AND DELIVERS A SIGNATURE PAGE TO THIS AMENDMENT
(EACH, A “CONTINUING TRANCHE B INVESTOR”) AT OR PRIOR TO THE SIGNING DATE WILL
BE DEEMED TO HAVE AGREED TO THE TERMS OF THIS AMENDMENT UPON THE EFFECTIVENESS
OF THIS AMENDMENT ON THE EFFECTIVE DATE AND AN AMOUNT EQUAL TO SUCH CONTINUING
TRANCHE B INVESTOR’S TRANCHE B DEPOSIT AMOUNT (OR, IF SUCH CONTINUING TRANCHE B
INVESTOR’S TRANCHE B DEPOSIT AMOUNT SHALL EXCEED THE AMOUNT ON DEPOSIT IN SUCH
CONTINUING TRANCHE B INVESTOR’S TRANCHE B CD, THE ENTIRE AMOUNT SO ON DEPOSIT)
SHALL BE TRANSFERRED FROM SUCH CONTINUING TRANCHE B INVESTOR’S TRANCHE B CD TO
THE CREDIT-LINKED DEPOSIT ACCOUNT IN ACCORDANCE WITH THE TERMS OF THE RESTATED
CREDIT AGREEMENT, WHEREUPON SUCH CONTINUING TRANCHE B INVESTOR’S TRANCHE B CD
SHALL BE CANCELLED FORTHWITH AND ANY AMOUNTS REMAINING ON DEPOSIT THEREIN AFTER
SUCH TRANSFER SHALL BE RETURNED TO SUCH CONTINUING TRANCHE B INVESTOR IN
ACCORDANCE WITH THE TERMS OF SUCH TRANCHE B CD.  EACH CONTINUING TRANCHE B
INVESTOR WITH A TRANCHE B DEPOSIT AMOUNT IN EXCESS OF THE AMOUNT SO TRANSFERRED
PURSUANT TO THE PRECEDING SENTENCE FROM ITS TRANCHE B CD TO THE CREDIT-LINKED
DEPOSIT ACCOUNT SHALL DEPOSIT IN THE CREDIT LINKED-DEPOSIT ACCOUNT AN AMOUNT IN
DOLLARS EQUAL TO SUCH EXCESS.  EACH EXISTING TRANCHE B INVESTOR THAT DOES NOT
EXECUTE AND DELIVER A SIGNATURE PAGE TO THIS AMENDMENT AT OR PRIOR TO THE

 

--------------------------------------------------------------------------------


 


SIGNING DATE (EACH, A “DEPARTING TRANCHE B INVESTOR” AND, TOGETHER WITH THE
DEPARTING LENDERS, THE “DEPARTING PARTIES”) WILL BE DEEMED NOT TO HAVE AGREED TO
THIS AMENDMENT AND (I) WILL BE SUBJECT TO THE MANDATORY ASSIGNMENT PROVISIONS OF
THE EXISTING CREDIT AGREEMENT UPON THE EFFECTIVENESS OF THIS AMENDMENT ON THE
EFFECTIVE DATE AND (II) UPON THE OCCURRENCE OF THE EFFECTIVE DATE, SUCH
DEPARTING TRANCHE B INVESTOR’S TRANCHE B CD SHALL BE CANCELLED FORTHWITH AND ALL
AMOUNTS ON DEPOSIT THEREIN (TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST, FEES
AND ANY OTHER AMOUNTS DUE TO SUCH DEPARTING TRANCHE B INVESTOR UNDER THE
EXISTING CREDIT AGREEMENT AND THE TRANCHE B CD THROUGH BUT EXCLUDING THE
EFFECTIVE DATE) SHALL BE RETURNED TO SUCH DEPARTING TRANCHE B INVESTOR IN
ACCORDANCE WITH THE TERMS OF THE TRANCHE B CD.


 


D.            TO ACCOMPLISH THE FOREGOING AND TO MAKE CERTAIN OTHER CHANGES TO
THE TERMS OF THE EXISTING CREDIT AGREEMENT, THE BORROWER, THE LENDERS AND THE
TRANCHE B INVESTORS DESIRE TO AMEND AND RESTATE THE EXISTING CREDIT AGREEMENT IN
THE FORM OF THE SECOND AMENDED AND RESTATED CREDIT AGREEMENT ATTACHED HERETO AS
EXHIBIT A (THE “RESTATED CREDIT AGREEMENT”).


 


E.             THE AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT
EVIDENCED BY THE RESTATED CREDIT AGREEMENT IS SUBJECT TO THE SATISFACTION OF THE
CONDITIONS PRECEDENT TO EFFECTIVENESS REFERRED TO IN SECTION 5 HEREOF AND SHALL
BECOME EFFECTIVE AS PROVIDED IN SECTION 6 HEREOF.


 


F.             CAPITALIZED TERMS USED BUT NOT DEFINED HEREIN SHALL, UNLESS
OTHERWISE INDICATED, HAVE THE MEANINGS ASSIGNED TO THEM IN THE RESTATED CREDIT
AGREEMENT.


 


ACCORDINGLY, IN CONSIDERATION OF THE MUTUAL AGREEMENTS HEREIN CONTAINED AND
OTHER GOOD AND VALUABLE CONSIDERATION, THE SUFFICIENCY AND RECEIPT OF WHICH ARE
HEREBY ACKNOWLEDGED, THE PARTIES HERETO AGREE AS FOLLOWS:


 


SECTION 1.           CREDIT-LINKED DEPOSITS; TERMINATION OF TRANCHE B CDS;
DEPARTING PARTIES.  (A)  SUBJECT TO THE TERMS AND CONDITIONS SET FORTH HEREIN
AND IN THE RESTATED CREDIT AGREEMENT, AS OF THE EFFECTIVE DATE, EACH CONTINUING
TRANCHE B INVESTOR AND EACH TRANCHE B INVESTOR (AS DEFINED IN THE RESTATED
CREDIT AGREEMENT) THAT IS NOT A CONTINUING TRANCHE B INVESTOR HEREBY AGREES TO
MAKE ITS CREDIT-LINKED DEPOSIT IN AN AMOUNT EQUAL TO SUCH TRANCHE B INVESTOR’S
TRANCHE B DEPOSIT AMOUNT.  EACH CONTINUING TRANCHE B INVESTOR AUTHORIZES THE
FRONTING LENDER TO MAKE SUCH CREDIT-LINKED DEPOSIT BY TRANSFERRING AMOUNTS ON
DEPOSIT IN SUCH CONTINUING TRANCHE B INVESTOR’S TRANCHE B CD TO THE
CREDIT-LINKED DEPOSIT ACCOUNT IN ACCORDANCE WITH THE TERMS OF THE RESTATED
CREDIT AGREEMENT.  UPON SUCH TRANSFER AS SET FORTH IN THE PRECEDING SENTENCE,
EACH CONTINUING TRANCHE B INVESTOR’S TRANCHE B CD SHALL BE CANCELLED FORTHWITH
AND ANY AMOUNTS REMAINING ON DEPOSIT THEREIN AFTER SUCH TRANSFER IN EXCESS OF
SUCH CONTINUING TRANCHE B INVESTOR’S TRANCHE B DEPOSIT AMOUNT SHALL BE
DISTRIBUTED TO SUCH CONTINUING TRANCHE B INVESTOR IN ACCORDANCE WITH THE TERMS
OF SUCH TRANCHE B CD.  IF THE TRANCHE B DEPOSIT AMOUNT OF ANY CONTINUING TRANCHE
B INVESTOR EXCEEDS THE AMOUNT ON DEPOSIT IN ITS TRANCHE B CD, SUCH CONTINUING
TRANCHE B INVESTOR SHALL DEPOSIT IN THE CREDIT-LINKED DEPOSIT ACCOUNT AN AMOUNT
EQUAL TO SUCH EXCESS ON THE EFFECTIVE DATE IN ACCORDANCE WITH THE RESTATED
CREDIT AGREEMENT.


 


(B)  AS OF THE EFFECTIVE DATE, THE TRANCHE B CD OF EACH DEPARTING TRANCHE B
INVESTOR SHALL BE CANCELLED FORTHWITH AND ALL AMOUNTS ON DEPOSIT AS OF THE
EFFECTIVE DATE (TOGETHER WITH ALL ACCRUED AND UNPAID INTEREST, FEES AND ANY
OTHER AMOUNTS DUE TO SUCH DEPARTING TRANCHE B INVESTOR UNDER THE EXISTING CREDIT
AGREEMENT AND THE TRANCHE B CD THROUGH BUT EXCLUDING THE

 

2

--------------------------------------------------------------------------------


 


EFFECTIVE DATE) SHALL BE DISTRIBUTED TO SUCH DEPARTING TRANCHE B INVESTOR IN
ACCORDANCE WITH THE TERMS OF THE EXISTING CREDIT AGREEMENT AND THE TRANCHE B CD.


 


(C)  THE AGREEMENTS OF THE TRANCHE B INVESTORS ARE SEVERAL AND NOT JOINT, AND NO
TRANCHE B INVESTOR SHALL BE RESPONSIBLE FOR ANY OTHER TRANCHE B INVESTOR’S
FAILURE TO MAKE ANY CREDIT-LINKED DEPOSIT.


 


(D)  UPON PAYMENT TO A DEPARTING PARTY OF ALL AMOUNTS DUE AND OWING TO SUCH
DEPARTING PARTY HEREUNDER AND UNDER THE LOAN DOCUMENTS AND THE TRANCHE B
DOCUMENTS (AS SUCH TERMS ARE DEFINED IN THE EXISTING CREDIT AGREEMENT) THROUGH
BUT EXCLUDING THE EFFECTIVE DATE), BUT WITHOUT THE REQUIREMENT OF FURTHER ACTION
ON THE PART OF SUCH DEPARTING PARTY, THE BORROWER, THE FRONTING LENDER OR THE
ADMINISTRATIVE AGENT, SUCH DEPARTING PARTY SHALL CEASE TO BE A PARTY TO THE
EXISTING CREDIT AGREEMENT AND THE TRANCHE B DOCUMENTS (AS DEFINED IN THE
EXISTING CREDIT AGREEMENT) (AND SHALL NOT BECOME A PARTY TO THE RESTATED CREDIT
AGREEMENT) BUT SHALL CONTINUE TO BE ENTITLED TO THE BENEFITS OF THOSE PROVISIONS
OF THE EXISTING CREDIT AGREEMENT AND THE TRANCHE B DOCUMENTS TO WHICH IT WAS A
PARTY THAT BY THEIR TERMS SURVIVE THE TERMINATION OF THE EXISTING CREDIT
AGREEMENT AND THE TRANCHE B DOCUMENTS.


 


SECTION 2.  AMENDMENT AND RESTATEMENT OF THE EXISTING CREDIT AGREEMENT.  THE
BORROWER, THE LENDERS AND THE TRANCHE B INVESTORS AGREE THAT THE EXISTING CREDIT
AGREEMENT (INCLUDING ALL EXHIBITS AND SCHEDULES THERETO) SHALL BE AMENDED AND
RESTATED IN ITS ENTIRETY ON THE EFFECTIVE DATE SUCH THAT, ON THE EFFECTIVE DATE,
THE TERMS SET FORTH IN THE RESTATED CREDIT AGREEMENT SHALL REPLACE THE TERMS OF
THE EXISTING CREDIT AGREEMENT.  AS USED IN THE RESTATED CREDIT AGREEMENT, THE
TERMS “AGREEMENT”, “THIS AGREEMENT”, “HEREIN”, “HEREINAFTER”, “HERETO”,
“HEREOF”, AND WORDS OF SIMILAR IMPORT SHALL, UNLESS THE CONTEXT OTHERWISE
REQUIRES, MEAN, FROM AND AFTER THE REPLACEMENT OF THE TERMS OF THE EXISTING
CREDIT AGREEMENT BY THE TERMS OF THE RESTATED CREDIT AGREEMENT, THE RESTATED
CREDIT AGREEMENT.  WITHOUT LIMITING THE FOREGOING, UPON THE EFFECTIVENESS OF
THIS AMENDMENT ON THE EFFECTIVE DATE (A) THE COMMITMENTS OF THE LENDERS WILL BE
AS SET FORTH ON SCHEDULE I (COMMITMENTS) TO THE RESTATED CREDIT AGREEMENT AND
(B) THE TRANCHE B DEPOSIT AMOUNTS OF THE TRANCHE B INVESTORS WILL BE AS SHOWN ON
THE REGISTER (AND INFORMED BY THE ADMINISTRATIVE AGENT TO THE BORROWER ON THE
EFFECTIVE DATE).


 


SECTION 3.  REAFFIRMATION OF GUARANTY AND COLLATERAL DOCUMENTS.  EACH GUARANTOR
(AND, TO THE EXTENT APPLICABLE, THE BORROWER), BY ITS SIGNATURE BELOW, HEREBY
(I) AGREES THAT, NOTWITHSTANDING THE EFFECTIVENESS OF THIS AMENDMENT OR THE
RESTATED CREDIT AGREEMENT, THE GUARANTY, THE PLEDGE AND SECURITY AGREEMENT AND
EACH OF THE OTHER COLLATERAL DOCUMENTS (EACH AS DEFINED IN THE EXISTING CREDIT
AGREEMENT) CONTINUE TO BE IN FULL FORCE AND EFFECT, (II) AFFIRMS AND CONFIRMS
ITS GUARANTY OF ALL OF THE OBLIGATIONS AND THE PLEDGE OF AND/OR GRANT OF A
SECURITY INTEREST IN ITS ASSETS AS COLLATERAL TO SECURE SUCH OBLIGATIONS, ALL AS
PROVIDED IN THE GUARANTY, THE PLEDGE AND SECURITY AGREEMENT AND THE OTHER
COLLATERAL DOCUMENTS AS ORIGINALLY EXECUTED, AND ACKNOWLEDGES AND AGREES THAT
SUCH GUARANTY, PLEDGE AND/OR GRANT CONTINUE IN FULL FORCE AND EFFECT IN RESPECT
OF, AND TO SECURE, THE OBLIGATIONS UNDER THE RESTATED CREDIT AGREEMENT AND THE
OTHER LOAN DOCUMENTS, AND (III) AFFIRMS AND CONFIRMS THAT ALL THE
REPRESENTATIONS AND WARRANTIES MADE BY OR RELATING TO IT CONTAINED IN THE
RESTATED CREDIT AGREEMENT AND THE OTHER LOAN DOCUMENTS ARE TRUE AND CORRECT IN
ALL MATERIAL RESPECTS ON AND AS OF THE EFFECTIVE DATE WITH THE SAME EFFECT AS
THOUGH MADE ON AND AS OF THE EFFECTIVE DATE, EXCEPT TO THE EXTENT SUCH
REPRESENTATIONS AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE.

 

3

--------------------------------------------------------------------------------


 


SECTION 4.  REPRESENTATIONS AND WARRANTIES.  TO INDUCE THE OTHER PARTIES HERETO
TO ENTER INTO THIS AMENDMENT, THE BORROWER REPRESENTS AND WARRANTS TO THE
ADMINISTRATIVE AGENT, EACH LENDER, EACH ISSUER AND EACH TRANCHE B INVESTOR THAT,
AS OF THE EFFECTIVE DATE:


 


(A)  THIS AMENDMENT HAS BEEN DULY AUTHORIZED, EXECUTED AND DELIVERED BY EACH
LOAN PARTY, AND EACH OF THE AMENDMENT AND THE RESTATED CREDIT AGREEMENT
CONSTITUTES A LEGAL, VALID AND BINDING OBLIGATION OF EACH LOAN PARTY,
ENFORCEABLE AGAINST EACH LOAN PARTY IN ACCORDANCE WITH ITS TERMS.


 


(B)  THE REPRESENTATIONS AND WARRANTIES SET FORTH IN ARTICLE IV (REPRESENTATIONS
AND WARRANTIES) OF THE RESTATED CREDIT AGREEMENT ARE TRUE AND CORRECT IN ALL
MATERIAL RESPECTS ON AND AS OF THE EFFECTIVE DATE WITH THE SAME EFFECT AS THOUGH
MADE ON AND AS OF THE EFFECTIVE DATE, EXCEPT TO THE EXTENT SUCH REPRESENTATIONS
AND WARRANTIES EXPRESSLY RELATE TO AN EARLIER DATE, IN WHICH CASE SUCH
REPRESENTATIONS AND WARRANTIES SHALL HAVE BEEN TRUE AND CORRECT IN ALL MATERIAL
RESPECTS AS OF SUCH EARLIER DATE.


 


(C)  NO DEFAULT OR EVENT OF DEFAULT HAS OCCURRED AND IS CONTINUING.


 


SECTION 5.  CONDITIONS TO THE EFFECTIVENESS OF THE RESTATED CREDIT AGREEMENT. 
THE RESTATED CREDIT AGREEMENT SHALL BECOME EFFECTIVE ON THE DATE ON WHICH (A)
EACH OF THE CONDITIONS IN ARTICLE III (CONDITIONS TO LOANS AND LETTERS OF
CREDIT) OF THE RESTATED CREDIT AGREEMENT IS SATISFIED OR WAIVED IN ACCORDANCE
WITH THE RESTATED CREDIT AGREEMENT AND (B) THIS AMENDMENT SHALL HAVE BECOME
EFFECTIVE IN ACCORDANCE WITH SECTION 6 HEREOF.


 


SECTION 6.  EFFECTIVENESS; AMENDMENT.  THIS AMENDMENT SHALL BECOME EFFECTIVE AS
OF THE DATE FIRST SET FORTH ABOVE ON THE DATE (THE “EFFECTIVE DATE”) ON WHICH
THE ADMINISTRATIVE AGENT (OR ITS COUNSEL) SHALL HAVE RECEIVED COUNTERPARTS OF
THIS AMENDMENT THAT, WHEN TAKEN TOGETHER, BEAR THE SIGNATURES OF THE BORROWER,
THE GUARANTORS, THE ADMINISTRATIVE AGENT, EACH LENDER AND EACH TRANCHE B
INVESTOR, IN EACH CASE AFTER GIVING EFFECT TO ANY PRIOR OR CONCURRENT
ASSIGNMENT, WHETHER PURSUANT TO THE MANDATORY ASSIGNMENT PROVISIONS OF THE
EXISTING CREDIT AGREEMENT OR OTHERWISE.


 


SECTION 7.  LIMITED WAIVER. (A)   EACH UNDERSIGNED LENDER AND TRANCHE B INVESTOR
HEREBY WAIVES COMPLIANCE BY THE BORROWER WITH SECTION 4.3 (CHANGES IN LOCATIONS,
NAME, ETC.) OF THE PLEDGE AND SECURITY AGREEMENT TO THE EXTENT, BUT ONLY TO THE
EXTENT, OF THE FAILURE, IF ANY, OF THE BORROWER PRIOR TO THE EFFECTIVE DATE TO
DELIVER 15 DAYS’ PRIOR WRITTEN NOTICE TO THE ADMINISTRATIVE AGENT WITH RESPECT
TO THE NAME CHANGE (OR OTHER CHANGE) OF ANY SUBSIDIARY.


 


(B)  EXCEPT AS EXPRESSLY SET FORTH HEREIN, THE WAIVER SET FORTH IN CLAUSE (A)
ABOVE (THE “WAIVER”) SHALL NOT BY IMPLICATION OR OTHERWISE LIMIT, IMPAIR,
CONSTITUTE A WAIVER OF, OR OTHERWISE AFFECT THE RIGHTS AND REMEDIES OF THE
ADMINISTRATIVE AGENT, THE LENDERS, THE TRANCHE B INVESTORS, OR THE ISSUERS UNDER
THE EXISTING CREDIT AGREEMENT, THE RESTATED CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, AND SHALL NOT ALTER, MODIFY, AMEND OR IN ANY WAY AFFECT ANY OF THE
TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS CONTAINED IN THE
EXISTING CREDIT AGREEMENT, THE RESTATED CREDIT AGREEMENT OR ANY OTHER LOAN
DOCUMENT, ALL OF WHICH ARE RATIFIED AND AFFIRMED IN ALL RESPECTS AND SHALL
CONTINUE IN FULL FORCE AND EFFECT.  NOTHING HEREIN SHALL BE DEEMED TO ENTITLE
ANY LOAN PARTY TO A CONSENT TO, OR A WAIVER, AMENDMENT, MODIFICATION OR OTHER
CHANGE OF, ANY OF THE TERMS, CONDITIONS, OBLIGATIONS, COVENANTS OR AGREEMENTS
CONTAINED IN THE EXISTING CREDIT AGREEMENT, THE RESTATED CREDIT AGREEMENT OR ANY
OTHER LOAN DOCUMENT IN

 

4

--------------------------------------------------------------------------------


 


SIMILAR OR DIFFERENT CIRCUMSTANCES.  THE WAIVER SHALL APPLY AND BE EFFECTIVE
ONLY WITH RESPECT TO THE PROVISIONS OF THE PLEDGE OR SECURITY AGREEMENT
SPECIFICALLY REFERRED TO HEREIN.


 


SECTION 8.  NO NOVATION.  NEITHER THIS AMENDMENT NOR THE EFFECTIVENESS OF THE
RESTATED CREDIT AGREEMENT SHALL EXTINGUISH THE OBLIGATIONS FOR THE PAYMENT OF
MONEY OUTSTANDING UNDER THE EXISTING CREDIT AGREEMENT OR DISCHARGE OR RELEASE
THE LIEN OR PRIORITY OF ANY LOAN DOCUMENT OR ANY OTHER SECURITY THEREFOR OR ANY
GUARANTEE THEREOF.  NOTHING HEREIN CONTAINED SHALL BE CONSTRUED AS A
SUBSTITUTION OR NOVATION OF THE OBLIGATIONS OUTSTANDING UNDER (AND AS DEFINED
IN) THE EXISTING CREDIT AGREEMENT OR INSTRUMENTS GUARANTEEING OR SECURING THE
SAME, WHICH SHALL REMAIN IN FULL FORCE AND EFFECT, EXCEPT AS MODIFIED HEREBY OR
BY INSTRUMENTS EXECUTED CONCURRENTLY HEREWITH.  NOTHING EXPRESSED OR IMPLIED IN
THIS AMENDMENT, THE RESTATED CREDIT AGREEMENT OR ANY OTHER DOCUMENT CONTEMPLATED
HEREBY OR THEREBY SHALL BE CONSTRUED AS A RELEASE OR OTHER DISCHARGE OF THE
BORROWER UNDER THE EXISTING CREDIT AGREEMENT OR THE BORROWER OR ANY OTHER LOAN
PARTY UNDER ANY LOAN DOCUMENT (AS DEFINED IN THE EXISTING CREDIT AGREEMENT) FROM
ANY OF ITS OBLIGATIONS AND LIABILITIES THEREUNDER.  THE EXISTING CREDIT
AGREEMENT AND EACH OF THE OTHER LOAN DOCUMENTS (AS DEFINED IN THE EXISTING
CREDIT AGREEMENT) SHALL REMAIN IN FULL FORCE AND EFFECT, UNTIL AND EXCEPT AS
MODIFIED HEREBY OR IN CONNECTION HEREWITH.  THIS AMENDMENT SHALL CONSTITUTE A
LOAN DOCUMENT FOR ALL PURPOSES OF THE RESTATED CREDIT AGREEMENT.


 


SECTION 9.  APPLICABLE LAW.  THIS AMENDMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW YORK.


 


SECTION 10.  COUNTERPARTS.  THIS AMENDMENT MAY BE EXECUTED IN COUNTERPARTS (AND
BY DIFFERENT PARTIES HERETO ON DIFFERENT COUNTERPARTS), EACH OF WHICH SHALL
CONSTITUTE AN ORIGINAL BUT ALL OF WHICH WHEN TAKEN TOGETHER SHALL CONSTITUTE A
SINGLE CONTRACT, AND SHALL BECOME EFFECTIVE AS PROVIDED IN SECTION 6 HEREOF. 
DELIVERY OF AN EXECUTED SIGNATURE PAGE TO THIS AMENDMENT BY FACSIMILE
TRANSMISSION SHALL BE AS EFFECTIVE AS DELIVERY OF A MANUALLY SIGNED COUNTERPART
OF THIS AMENDMENT.


 


SECTION 11.  HEADINGS.  THE HEADINGS OF THIS AMENDMENT ARE FOR PURPOSES OF
REFERENCE ONLY AND SHALL NOT LIMIT OR OTHERWISE AFFECT THE MEANING HEREOF.


 

[Remainder of page intentionally left blank]

 

5

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed by their respective authorized officers as of the day and year first
above written.

 

 

THE BORROWER:

 

 

 

WASHINGTON GROUP INTERNATIONAL, INC.,

 

 

 

By

/s/ Earl L. Ward

 

 

 

Name: Earl L. Ward

 

 

Title:   Vice President and Treasurer

 

 

 

 

 

THE GUARANTORS:

 

 

 

EACH OF THE GUARANTORS LISTED ON
SCHEDULE A,

 

 

 

By

/s/ Earl L. Ward

 

 

 

Name: Earl L. Ward

 

 

Title:   Authorized Signatory

 

 

 

 

 

THE ADMINISTRATIVE AGENT:

 

 

 

CREDIT SUISSE, CAYMAN ISLANDS BRANCH
(formerly known as Credit Suisse First Boston,
acting through its Cayman Islands Branch),
individually and as the Administrative Agent, the
Fronting Lender and an Issuer,

 

 

 

By

/s/ Robert Hetu

 

 

 

Name: Robert Hetu

 

 

Title:   Director

 

 

 

By

/s/ Vanessa Gomez

 

 

 

Name: Vanessa Gomez

 

 

Title:   Vice President

 

6

--------------------------------------------------------------------------------


 

SIGNATURE PAGE TO

THE AMENDMENT AGREEMENT

DATED AS OF JUNE    , 2005, TO

THE WASHINGTON GROUP

INTERNATIONAL, INC.

AMENDED AND RESTATED

CREDIT AGREEMENT

 

To approve the Amendment Agreement

as a Lender or a Tranche B Investor:

 

 

EACH OF THE FOLLOWING INSTITUTIONS:

 

BNP PARIBAS

LASALLE BANK N.A.

UNITED OVERSEAS BANK LTD., NEW YORK AGENCY

COMMERZBANK AG, NEW YORK AND GRAND CAYMAN BRANCHES

FIFTH THIRD BANK

HSBC BANK USA, NATIONAL ASSOCIATION

KEY BANK NATIONAL ASSOCIATION

THE BANK OF NEW YORK

KBC BANK N.V.

WACHOVIA BANK, N.A.

CHINATRUST COMMERCIAL BANK

LANDMARK CDO LIMITED BY ALADDIN CAPITAL MANAGEMENT LLC AS MANAGER

LANDMARK II CDO LIMITED BY ALADDIN CAPITAL MANAGEMENT LLC AS MANAGER

LANDMARK III CDO LIMITED BY ALADDIN CAPITAL MANAGEMENT LLC AS MANAGER

LANDMARK IV CDO LIMITED BY ALADDIN CAPITAL MANAGEMENT LLC AS MANAGER

APEX (IDM) CDO I, LTD., BY BABSON CAPITAL MANAGEMENT LLC AS COLLATERAL MANAGER

BABSON CLO LTD., BY BABSON CAPITAL MANAGEMENT LLC AS COLLATERAL MANAGER

MAPLEWOOD (CAYMAN) LIMITED, BY BABSON CAPITAL MANAGEMENT LLC AS INVESTMENT
MANAGER

MASSACHUSETTS MUTUAL LIFE INSURANCE COMPANY, BY BABSON CAPITAL MANAGEMENT LLC AS
INVESTMENT ADVISER

TRYON CLO LTD., BY BABSON CAPITAL MANAGEMENT LLC AS COLLATERAL MANAGER

BANK OF MONTREAL

HANOVER SQUARE CLO LTD., BY BLACKSTONE DEBT ADVISORS L.P. AS COLLATERAL MANAGER

MONUMENT PARK CDO LTD., BY BLACKSTONE DEBT ADVISORS L.P. AS COLLATERAL MANAGER

UNION SQUARE CDO LTD., BY BLACKSTONE DEBT ADVISORS L.P. AS COLLATERAL MANAGER

 

--------------------------------------------------------------------------------


 

CALLIDUS DEBT PARTNERS CLO FUND II, LTD., BY ITS COLLATERAL MANAGER, CALLIDUS
CAPITAL MANAGEMENT, LLC

CREDIT SUISSE FIRST BOSTON INTERNATIONAL

KC CLO I LIMITED

CSAM FUNDING III

FIRST DOMINION FUNDING II

CSAM SYNDICATED LOAN FUND

CSAM FUNDING I

INVESTORS BANK & TRUST COMPANY AS SUB-CUSTODIAN AGENT OF CYPRESSTREE
INTERNATIONAL LOAN HOLDING COMPANY LIMITED

HEWETT’S ISLAND CDO, LTD., BY CYPRESSTREE INVESTMENT MANAGEMENT COMPANY, INC.,
AS PORTFOLIO MANAGER

DENALI CAPITAL LLC, MANAGING MEMBER OF DC FUNDING PARTNERS, PORTFOLIO MANAGER
FOR DENALI CAPITAL CLO II, LTD., OR AN AFFILIATE

DENALI CAPITAL LLC, MANAGING MEMBER OF DC FUNDING PARTNERS, PORTFOLIO MANAGER
FOR DENALI CAPITAL CLO III, LTD., OR AN AFFILIATE

FLAGSHIP CLO III, BY FLAGSHIP CAPITAL MANAGEMENT, INC.

FLAGSHIP CLO IV, BY FLAGSHIP CAPITAL MANAGEMENT, INC.

AURUM CLO 2202-1 LTD., BY COLUMBIA MANAGEMENT ADVISORS, INC., AS PORTFOLIO
MANAGER

FOOTHILL INCOME TRUST, L.P. BY FIT GP, LLC, ITS GEN PARTNER

FOREST MULTI-STRATEGY MASTER FUND SPC, ON BEHALF OF ITS MULTI-STRATEGY
SEGREGATED PORTFOLIO

FRANKLIN FLOATING RATE DAILY ACCESS FUND

FRANKLIN FLOATING RATE TRUST

FRANKLIN FLOATING RATE MASTER SERIES

FRANKLIN TEMPLETON LIM. DURATION INCOME TRUST

FRANKLIN TOTAL RETURN FUND

GULF STREAM-COMPASS CLO 2002-1 LTD., BY GULF STREAM ASSET MANAGEMENT LLC AS
COLLATERAL MANAGER

GULF STREAM-COMPASS CLO 2003-1 LTD., BY GULF STREAM ASSET MANAGEMENT LLC AS
COLLATERAL MANAGER

HARCH CLO II LIMITED

BUSHNELL CBNA LOAN FUNDING LLC, FOR ITSELF OR AS AGENT FOR BUSHNELL CFPI LOAN
FUNDING LLC

STANWICH LOAN FUNDING LLC

TRUMBULL THC2 LOAN FUNDING LLC FOR ITSELF OR AS AGENT FOR TRUMBULL THC2 CFPI
LOAN FUNDING LLC

HIGHLAND FLOATING RATE LIMITED LIABILITY COMPANY BY HIGHLAND CAPITAL MANAGEMENT,
L.P., ITS INVESTMENT ADVISOR

WIND RIVER CLO I LTD., BY MC DONNELL INVESTMENT MANAGEMENT, LLC, AS MANAGER

 

--------------------------------------------------------------------------------


 

NATIONWIDE MUTUAL INSURANCE COMPANY

NATIONWIDE LIFE INSURANCE COMPANY, SEPARATE ACCOUNT B RETIREMENT

NATIONWIDE LIFE INSURANCE COMPANY

STONE TOWER CLO LTD., BY STONE TOWER DEBT ADVISORS AS ITS COLLATERAL MANAGER

STONE TOWER CLO II LTD., BY STONE TOWER DEBT ADVISORS AS ITS COLLATERAL MANAGER

GRANITE VENTURES I LTD., BY STONE TOWER DEBT ADVISORS AS ITS COLLATERAL MANAGER

 

 

 

By

/s/

 

 

 

Name:

 

 

Title:

 

--------------------------------------------------------------------------------


 

SCHEDULE A TO

AMENDMENT AGREEMENT

 

Name of Guarantor

 

Jurisdiction of Organization

Badger Energy, Inc.

 

Delaware

Badger Middle East Inc.

 

Delaware

Ebasco International Corporation

 

Delaware

Energy Overseas International, Inc.

 

Delaware

Harbert-Yeargin Inc.

 

Delaware

Middle East Holdings Limited (f/k/a Raytheon Engineers & Constructors Middle
East Limited)

 

Colorado

MK Aviation Services, Inc.

 

Nevada

MK Nevada LLC

 

Nevada

MK-Ferguson Engineering Company

 

Michigan

National Projects, Inc.

 

Nevada

Pomeroy Corporation

 

California

Raytheon-Ebasco Overseas Ltd.

 

Delaware

Rust Constructors Puerto Rico, Inc.

 

Nevada

Rust Constructors, Inc.

 

Delaware

The Leasing Corporation (f/k/a Morrison Knudsen Leasing Corporation)

 

Nevada

United Engineers Far East, Ltd.

 

Delaware

United Engineers International, Inc.

 

Pennsylvania

United Mid-East, Inc.

 

Delaware

Washington Construction Corporation

 

Montana

Washington Demilitarization Company

 

Delaware

Washington Electrical, Inc.

 

Nevada

Washington Engineering Quality Services Corporation (f/k/a Raytheon Engineering
Quality Services Corporation)

 

Delaware

Washington Group Argentina, Inc. (f/k/a MK Capital Company)

 

Nevada

Washington Group International, Inc.

 

Ohio

Washington Group Ireland Ltd. (f/k/a Raytheon Engineers and Constructors
(Ireland) Ltd.)

 

Delaware

Washington Group Latin America, Inc. (f/k/a Raytheon Engineers & Constructors
Latin America, Inc.)

 

Delaware

 

--------------------------------------------------------------------------------


 

Name of Guarantor

 

Jurisdiction of Organization

Washington Infrastructure Corporation (f/k/a Raytheon Infrastructure, Inc.)

 

New York

Washington Infrastructure Services, Inc.

 

Colorado

Washington International, Inc.

 

Nevada

Washington Ohio Services LLC

 

Nevada

Washington Quality Inspection Company (f/k/a Raytheon Quality Inspection
Company)

 

Delaware

Washington Quality Programs Company

 

Delaware

Washington-Catalytic, Inc.

 

Delaware

WGCI, Inc. (f/k/a Raytheon Constructors International, Inc.)

 

Delaware

WGI Asia, Inc. (f/k/a Asia Badger, Inc.)

 

Delaware

WGI Global Inc. (f/k/a Yampa Mining Co.)

 

Nevada

WGI Industrial Services, Ltd.

 

Ohio

WGI Middle East Inc. (f/k/a Cia. Internacional de Ingenieria, S.A.)

 

Nevada

Wisconsin Power Constructors, LLC

 

Wisconsin

 

--------------------------------------------------------------------------------


 

EXHIBIT A TO WASHINGTON

GROUP INTERNATIONAL, INC.

AMENDMENT AGREEMENT

DATED AS OF JUNE 14, 2005

 

 

$350,000,000

 

 

SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

Dated as of June 14, 2005

 

 

among

 

 

WASHINGTON GROUP INTERNATIONAL, INC.

 

as Borrower

 

and

 

THE LENDERS AND ISSUERS PARTY HERETO

 

and

 

CREDIT SUISSE

 

as Administrative Agent,
Sole Lead Arranger and Book Manager

 

 

UNITED OVERSEAS BANK

 

as Documentation Agent

 

 

BNP PARIBAS

 

 

and

 

 

LASALLE BANK NATIONAL ASSOCIATION

 

as Co-Syndication Agents

 

 

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

ARTICLE I

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

 

 

 

 

 

 

Section 1.1

 

Defined Terms

 

 

 

 

 

 

 

Section 1.2 [a05-10919_1ex10d1.htm#Section1_2ComputationOfTimePeriod_043212]

 

Computation of Time Periods
[a05-10919_1ex10d1.htm#Section1_2ComputationOfTimePeriod_043212]

 

 

 

 

 

 

 

Section 1.3 [a05-10919_1ex10d1.htm#Section1_3AccountingTermsAndPrinc_043213]

 

Accounting Terms and Principles
[a05-10919_1ex10d1.htm#Section1_3AccountingTermsAndPrinc_043213]

 

 

 

 

 

 

 

Section 1.4 [a05-10919_1ex10d1.htm#Section1_4CertainTerms_043217]

 

Certain Terms [a05-10919_1ex10d1.htm#Section1_4CertainTerms_043217]

 

 

 

 

 

 

ARTICLE II [a05-10919_1ex10d1.htm#Articleii_042259]

THE FACILITIES [a05-10919_1ex10d1.htm#Articleii_042259]

 

 

 

 

 

 

 

Section 2.1 [a05-10919_1ex10d1.htm#Section2_1_042301]

 

The Commitments; Credit-Linked Deposit Account
[a05-10919_1ex10d1.htm#Section2_1_042301]

 

 

 

 

 

 

 

Section 2.2 [a05-10919_1ex10d1.htm#Section2_2_042308]

 

Borrowing Procedures [a05-10919_1ex10d1.htm#Section2_2_042308]

 

 

 

 

 

 

 

Section 2.3 [a05-10919_1ex10d1.htm#Section2_3_042310]

 

Swing Loans [a05-10919_1ex10d1.htm#Section2_3_042310]

 

 

 

 

 

 

 

Section 2.4 [a05-10919_1ex10d1.htm#Section2_4_042313]

 

Letters of Credit [a05-10919_1ex10d1.htm#Section2_4_042313]

 

 

 

 

 

 

 

Section 2.5 [a05-10919_1ex10d1.htm#Section2_5_042322]

 

Reduction and Termination of the Commitments
[a05-10919_1ex10d1.htm#Section2_5_042322]

 

 

 

 

 

 

 

Section 2.6 [a05-10919_1ex10d1.htm#Section2_6_042325]

 

Repayment of Loans [a05-10919_1ex10d1.htm#Section2_6_042325]

 

 

 

 

 

 

 

Section 2.7 [a05-10919_1ex10d1.htm#Section2_7_042327]

 

Evidence of Debt [a05-10919_1ex10d1.htm#Section2_7_042327]

 

 

 

 

 

 

 

Section 2.8 [a05-10919_1ex10d1.htm#Section2_8_042329]

 

Optional Prepayments [a05-10919_1ex10d1.htm#Section2_8_042329]

 

 

 

 

 

 

 

Section 2.9 [a05-10919_1ex10d1.htm#Section2_9_042331]

 

Mandatory Prepayments [a05-10919_1ex10d1.htm#Section2_9_042331]

 

 

 

 

 

 

 

Section 2.10 [a05-10919_1ex10d1.htm#Section2_10_042337]

 

Interest [a05-10919_1ex10d1.htm#Section2_10_042337]

 

 

 

 

 

 

 

Section 2.11 [a05-10919_1ex10d1.htm#Section2_11_042340]

 

Conversion/Continuation Option [a05-10919_1ex10d1.htm#Section2_11_042340]

 

 

 

 

 

 

 

Section 2.12 [a05-10919_1ex10d1.htm#Section2_12_042343]

 

Fees [a05-10919_1ex10d1.htm#Section2_12_042343]

 

 

 

 

 

 

 

Section 2.13 [a05-10919_1ex10d1.htm#Section2_13_042348]

 

Payments and Computations [a05-10919_1ex10d1.htm#Section2_13_042348]

 

 

 

 

 

 

 

Section 2.14 [a05-10919_1ex10d1.htm#Section2_14_042352]

 

Special Provisions Governing Eurodollar Rate Loans
[a05-10919_1ex10d1.htm#Section2_14_042352]

 

 

 

 

 

 

 

Section 2.15 [a05-10919_1ex10d1.htm#Section2_15_042357]

 

Capital Adequacy [a05-10919_1ex10d1.htm#Section2_15_042357]

 

 

 

 

 

 

 

Section 2.16 [a05-10919_1ex10d1.htm#Section2_16_042359]

 

Taxes [a05-10919_1ex10d1.htm#Section2_16_042359]

 

 

 

 

 

 

 

Section 2.17 [a05-10919_1ex10d1.htm#Section2_17_042411]

 

Substitution of Lenders [a05-10919_1ex10d1.htm#Section2_17_042411]

 

 

 

 

 

 

ARTICLE III [a05-10919_1ex10d1.htm#Articleiii_042413]

CONDITIONS TO LOANS AND LETTERS OF CREDIT
[a05-10919_1ex10d1.htm#Articleiii_042413]

 

 

 

 

 

 

 

Section 3.1 [a05-10919_1ex10d1.htm#Section3_1_042417]

 

Conditions Precedent to Effectiveness [a05-10919_1ex10d1.htm#Section3_1_042417]

 

 

 

 

 

 

 

Section 3.2 [a05-10919_1ex10d1.htm#Section3_2_042421]

 

Conditions Precedent to Each Loan and Letter of Credit
[a05-10919_1ex10d1.htm#Section3_2_042421]

 

 

 

 

 

 

 

Section 3.3 [a05-10919_1ex10d1.htm#Section3_3_042423]

 

Determinations of Initial Borrowing Conditions
[a05-10919_1ex10d1.htm#Section3_3_042423]

 

 

 

 

 

 

ARTICLE IV [a05-10919_1ex10d1.htm#Articleiv_042426]

REPRESENTATIONS AND WARRANTIES [a05-10919_1ex10d1.htm#Articleiv_042426]

 

 

 

 

 

 

 

Section 4.1 [a05-10919_1ex10d1.htm#Section4_1_042427]

 

Corporate Existence; Compliance with Law
[a05-10919_1ex10d1.htm#Section4_1_042427]

 

 

 

 

 

 

 

Section 4.2 [a05-10919_1ex10d1.htm#Section4_2_042430]

 

Corporate Power; Authorization; Enforceable Obligations
[a05-10919_1ex10d1.htm#Section4_2_042430]

 

 

 

 

 

 

 

Section 4.3 [a05-10919_1ex10d1.htm#Section4_3_042432]

 

Ownership of Borrower; Subsidiaries [a05-10919_1ex10d1.htm#Section4_3_042432]

 

 

 

 

 

 

 

Section 4.4 [a05-10919_1ex10d1.htm#Section4_4_042434]

 

Financial Statements [a05-10919_1ex10d1.htm#Section4_4_042434]

 

 

 

 

 

 

 

Section 4.5 [a05-10919_1ex10d1.htm#Section4_5_042436]

 

Material Adverse Change [a05-10919_1ex10d1.htm#Section4_5_042436]

 

 

 

 

 

 

 

Section 4.6 [a05-10919_1ex10d1.htm#Section4_6_042439]

 

Solvency [a05-10919_1ex10d1.htm#Section4_6_042439]

 

 

--------------------------------------------------------------------------------


 

 

Section 4.7 [a05-10919_1ex10d1.htm#Section4_7_042440]

 

Litigation [a05-10919_1ex10d1.htm#Section4_7_042440]

 

 

 

 

 

 

 

Section 4.8 [a05-10919_1ex10d1.htm#Section4_8_042441]

 

Taxes [a05-10919_1ex10d1.htm#Section4_8_042441]

 

 

 

 

 

 

 

Section 4.9 [a05-10919_1ex10d1.htm#Section4_9_042443]

 

Full Disclosure [a05-10919_1ex10d1.htm#Section4_9_042443]

 

 

 

 

 

 

 

Section 4.10 [a05-10919_1ex10d1.htm#Section4_10_042445]

 

Margin Regulations [a05-10919_1ex10d1.htm#Section4_10_042445]

 

 

 

 

 

 

 

Section 4.11 [a05-10919_1ex10d1.htm#Section4_11_042447]

 

No Burdensome Restrictions; No Defaults
[a05-10919_1ex10d1.htm#Section4_11_042447]

 

 

 

 

 

 

 

Section 4.12 [a05-10919_1ex10d1.htm#Section4_12_042449]

 

Investment Company Act; Public Utility Holding Company Act
[a05-10919_1ex10d1.htm#Section4_12_042449]

 

 

 

 

 

 

 

Section 4.13 [a05-10919_1ex10d1.htm#Section4_13_042450]

 

Use of Proceeds [a05-10919_1ex10d1.htm#Section4_13_042450]

 

 

 

 

 

 

 

Section 4.14 [a05-10919_1ex10d1.htm#Section4_14_042452]

 

Insurance [a05-10919_1ex10d1.htm#Section4_14_042452]

 

 

 

 

 

 

 

Section 4.15 [a05-10919_1ex10d1.htm#Section4_15_042453]

 

Labor Matters [a05-10919_1ex10d1.htm#Section4_15_042453]

 

 

 

 

 

 

 

Section 4.16 [a05-10919_1ex10d1.htm#Section4_16_042457]

 

ERISA [a05-10919_1ex10d1.htm#Section4_16_042457]

 

 

 

 

 

 

 

Section 4.17 [a05-10919_1ex10d1.htm#Section4_17_042459]

 

Environmental Matters [a05-10919_1ex10d1.htm#Section4_17_042459]

 

 

 

 

 

 

 

Section 4.18 [a05-10919_1ex10d1.htm#Section4_18_042501]

 

Intellectual Property [a05-10919_1ex10d1.htm#Section4_18_042501]

 

 

 

 

 

 

 

Section 4.19 [a05-10919_1ex10d1.htm#Section4_19_042503]

 

Title; Real Property [a05-10919_1ex10d1.htm#Section4_19_042503]

 

 

 

 

 

 

ARTICLE V [a05-10919_1ex10d1.htm#Articlev_042505]

FINANCIAL COVENANTS [a05-10919_1ex10d1.htm#Articlev_042505]

 

 

 

 

 

 

 

Section 5.1 [a05-10919_1ex10d1.htm#Section5_1_042507]

 

Maximum Leverage Ratio [a05-10919_1ex10d1.htm#Section5_1_042507]

 

 

 

 

 

 

 

Section 5.2 [a05-10919_1ex10d1.htm#Section5_2_042509]

 

Minimum Fixed Charge Coverage Ratio [a05-10919_1ex10d1.htm#Section5_2_042509]

 

 

 

 

 

 

 

Section 5.3 [a05-10919_1ex10d1.htm#Section5_3_042510]

 

Minimum Interest Coverage Ratio [a05-10919_1ex10d1.htm#Section5_3_042510]

 

 

 

 

 

 

 

Section 5.4 [a05-10919_1ex10d1.htm#Section5_4_042514]

 

Capital Expenditures [a05-10919_1ex10d1.htm#Section5_4_042514]

 

 

 

 

 

 

ARTICLE VI [a05-10919_1ex10d1.htm#Articlevi_042517]

REPORTING COVENANTS [a05-10919_1ex10d1.htm#Articlevi_042517]

 

 

 

 

 

 

 

Section 6.1 [a05-10919_1ex10d1.htm#Section6_1_042521]

 

Financial Statements [a05-10919_1ex10d1.htm#Section6_1_042521]

 

 

 

 

 

 

 

Section 6.2 [a05-10919_1ex10d1.htm#Section6_2_042524]

 

Collateral Reporting Requirements [a05-10919_1ex10d1.htm#Section6_2_042524]

 

 

 

 

 

 

 

Section 6.3 [a05-10919_1ex10d1.htm#Section6_3_042527]

 

Default Notices [a05-10919_1ex10d1.htm#Section6_3_042527]

 

 

 

 

 

 

 

Section 6.4 [a05-10919_1ex10d1.htm#Section6_4_042528]

 

Litigation [a05-10919_1ex10d1.htm#Section6_4_042528]

 

 

 

 

 

 

 

Section 6.5 [a05-10919_1ex10d1.htm#Section6_5_042530]

 

Asset Sales [a05-10919_1ex10d1.htm#Section6_5_042530]

 

 

 

 

 

 

 

Section 6.6 [a05-10919_1ex10d1.htm#Section6_6_042532]

 

Notices under Surety Facility [a05-10919_1ex10d1.htm#Section6_6_042532]

 

 

 

 

 

 

 

Section 6.7 [a05-10919_1ex10d1.htm#Section6_7_042534]

 

SEC Filings; Press Releases [a05-10919_1ex10d1.htm#Section6_7_042534]

 

 

 

 

 

 

 

Section 6.8 [a05-10919_1ex10d1.htm#Section6_8_042535]

 

Labor Relations [a05-10919_1ex10d1.htm#Section6_8_042535]

 

 

 

 

 

 

 

Section 6.9 [a05-10919_1ex10d1.htm#Section6_9_042537]

 

Tax Returns [a05-10919_1ex10d1.htm#Section6_9_042537]

 

 

 

 

 

 

 

Section 6.10 [a05-10919_1ex10d1.htm#Section6_10_042539]

 

Insurance [a05-10919_1ex10d1.htm#Section6_10_042539]

 

 

 

 

 

 

 

Section 6.11 [a05-10919_1ex10d1.htm#Section6_11_042540]

 

ERISA Matters [a05-10919_1ex10d1.htm#Section6_11_042540]

 

 

 

 

 

 

 

Section 6.12 [a05-10919_1ex10d1.htm#Section6_12_042544]

 

Environmental Matters [a05-10919_1ex10d1.htm#Section6_12_042544]

 

 

 

 

 

 

 

Section 6.13 [a05-10919_1ex10d1.htm#Section6_13_042545]

 

Patriot Act Information [a05-10919_1ex10d1.htm#Section6_13_042545]

 

 

 

 

 

 

 

Section 6.14 [a05-10919_1ex10d1.htm#Section6_14_042547]

 

Other Information [a05-10919_1ex10d1.htm#Section6_14_042547]

 

 

--------------------------------------------------------------------------------


 

ARTICLE VII [a05-10919_1ex10d1.htm#Articlevii_042549]

AFFIRMATIVE COVENANTS [a05-10919_1ex10d1.htm#Articlevii_042549]

 

 

 

 

 

 

 

Section 7.1 [a05-10919_1ex10d1.htm#Section7_1_042551]

 

Preservation of Corporate Existence, Etc.
[a05-10919_1ex10d1.htm#Section7_1_042551]

 

 

 

 

 

 

 

Section 7.2 [a05-10919_1ex10d1.htm#Section7_2_042552]

 

Compliance with Laws, Etc. [a05-10919_1ex10d1.htm#Section7_2_042552]

 

 

 

 

 

 

 

Section 7.3 [a05-10919_1ex10d1.htm#Section7_3_042554]

 

Conduct of Business [a05-10919_1ex10d1.htm#Section7_3_042554]

 

 

 

 

 

 

 

Section 7.4 [a05-10919_1ex10d1.htm#Section7_4_042556]

 

Payment of Taxes, Etc. [a05-10919_1ex10d1.htm#Section7_4_042556]

 

 

 

 

 

 

 

Section 7.5 [a05-10919_1ex10d1.htm#Section7_5_042558]

 

Maintenance of Insurance [a05-10919_1ex10d1.htm#Section7_5_042558]

 

 

 

 

 

 

 

Section 7.6 [a05-10919_1ex10d1.htm#Section7_6_042600]

 

Access [a05-10919_1ex10d1.htm#Section7_6_042600]

 

 

 

 

 

 

 

Section 7.7 [a05-10919_1ex10d1.htm#Section7_7_042603]

 

Keeping of Books [a05-10919_1ex10d1.htm#Section7_7_042603]

 

 

 

 

 

 

 

Section 7.8 [a05-10919_1ex10d1.htm#Section7_8_042606]

 

Maintenance of Properties, Etc. [a05-10919_1ex10d1.htm#Section7_8_042606]

 

 

 

 

 

 

 

Section 7.9 [a05-10919_1ex10d1.htm#Section7_9_042608]

 

Application of Proceeds [a05-10919_1ex10d1.htm#Section7_9_042608]

 

 

 

 

 

 

 

Section 7.10 [a05-10919_1ex10d1.htm#Section7_10_042609]

 

Environmental [a05-10919_1ex10d1.htm#Section7_10_042609]

 

 

 

 

 

 

 

Section 7.11 [a05-10919_1ex10d1.htm#Section7_11_042611]

 

Additional Collateral and Guaranties [a05-10919_1ex10d1.htm#Section7_11_042611]

 

 

 

 

 

 

 

Section 7.12 [a05-10919_1ex10d1.htm#Section7_12_042618]

 

Real Property [a05-10919_1ex10d1.htm#Section7_12_042618]

 

 

 

 

 

 

ARTICLE VIII [a05-10919_1ex10d1.htm#Articleviii_042620]

NEGATIVE COVENANTS [a05-10919_1ex10d1.htm#Articleviii_042620]

 

 

 

 

 

 

 

Section 8.1 [a05-10919_1ex10d1.htm#Section8_1_042623]

 

Indebtedness [a05-10919_1ex10d1.htm#Section8_1_042623]

 

 

 

 

 

 

 

Section 8.2 [a05-10919_1ex10d1.htm#Section8_2_042626]

 

Liens, Etc. [a05-10919_1ex10d1.htm#Section8_2_042626]

 

 

 

 

 

 

 

Section 8.3 [a05-10919_1ex10d1.htm#Section8_3_042630]

 

Investments [a05-10919_1ex10d1.htm#Section8_3_042630]

 

 

 

 

 

 

 

Section 8.4 [a05-10919_1ex10d1.htm#Section8_4_042633]

 

Sale of Assets [a05-10919_1ex10d1.htm#Section8_4_042633]

 

 

 

 

 

 

 

Section 8.5 [a05-10919_1ex10d1.htm#Section8_5_042636]

 

Restricted Payments [a05-10919_1ex10d1.htm#Section8_5_042636]

 

 

 

 

 

 

 

Section 8.6 [a05-10919_1ex10d1.htm#Section8_6_042638]

 

Restriction on Fundamental Changes [a05-10919_1ex10d1.htm#Section8_6_042638]

 

 

 

 

 

 

 

Section 8.7 [a05-10919_1ex10d1.htm#Section8_7_042641]

 

Change in Nature of Business [a05-10919_1ex10d1.htm#Section8_7_042641]

 

 

 

 

 

 

 

Section 8.8 [a05-10919_1ex10d1.htm#Section8_8_042643]

 

Transactions with Affiliates [a05-10919_1ex10d1.htm#Section8_8_042643]

 

 

 

 

 

 

 

Section 8.9 [a05-10919_1ex10d1.htm#Section8_9_042645]

 

Restrictions on Subsidiary Distributions; No New Negative Pledge
[a05-10919_1ex10d1.htm#Section8_9_042645]

 

 

 

 

 

 

 

Section 8.10 [a05-10919_1ex10d1.htm#Section8_10_042653]

 

Modification of Constituent Documents [a05-10919_1ex10d1.htm#Section8_10_042653]

 

 

 

 

 

 

 

Section 8.11 [a05-10919_1ex10d1.htm#Section8_11_042655]

 

Accounting Changes; Fiscal Year [a05-10919_1ex10d1.htm#Section8_11_042655]

 

 

 

 

 

 

 

Section 8.12 [a05-10919_1ex10d1.htm#Section8_12_042656]

 

Margin Regulations [a05-10919_1ex10d1.htm#Section8_12_042656]

 

 

 

 

 

 

 

Section 8.13 [a05-10919_1ex10d1.htm#Section8_13_042658]

 

Sale/Leasebacks [a05-10919_1ex10d1.htm#Section8_13_042658]

 

 

 

 

 

 

 

Section 8.14 [a05-10919_1ex10d1.htm#Section8_14_042659]

 

Cancellation of Indebtedness Owed to It
[a05-10919_1ex10d1.htm#Section8_14_042659]

 

 

 

 

 

 

 

Section 8.15 [a05-10919_1ex10d1.htm#Section8_15_042701]

 

No Speculative Transactions [a05-10919_1ex10d1.htm#Section8_15_042701]

 

 

 

 

 

 

 

Section 8.16 [a05-10919_1ex10d1.htm#Section8_16_042702]

 

Compliance with ERISA [a05-10919_1ex10d1.htm#Section8_16_042702]

 

 

 

 

 

 

ARTICLE IX [a05-10919_1ex10d1.htm#Articleix_042703]

EVENTS OF DEFAULT [a05-10919_1ex10d1.htm#Articleix_042703]

 

 

 

 

 

 

 

Section 9.1 [a05-10919_1ex10d1.htm#Section9_1_042705]

 

Events of Default [a05-10919_1ex10d1.htm#Section9_1_042705]

 

 

 

 

 

 

 

Section 9.2 [a05-10919_1ex10d1.htm#Section9_2_042709]

 

Remedies [a05-10919_1ex10d1.htm#Section9_2_042709]

 

 

--------------------------------------------------------------------------------


 

 

Section 9.3 [a05-10919_1ex10d1.htm#Section9_3_042711]

 

Actions in Respect of Letters of Credit
[a05-10919_1ex10d1.htm#Section9_3_042711]

 

 

 

 

 

 

ARTICLE X [a05-10919_1ex10d1.htm#Articlex_042711]

THE ADMINISTRATIVE AGENT, THE FRONTING LENDER AND OTHER AGENTS
[a05-10919_1ex10d1.htm#Articlex_042711]

 

 

 

 

 

 

 

Section 10.1 [a05-10919_1ex10d1.htm#Section10_1_042720]

 

Authorization and Action [a05-10919_1ex10d1.htm#Section10_1_042720]

 

 

 

 

 

 

 

Section 10.2 [a05-10919_1ex10d1.htm#Section10_2_042716]

 

Administrative Agent’s and Fronting Lender’s Reliance, Etc.
[a05-10919_1ex10d1.htm#Section10_2_042716]

 

 

 

 

 

 

 

Section 10.3 [a05-10919_1ex10d1.htm#Section10_3_042723]

 

The Agents and the Fronting Lender Individually
[a05-10919_1ex10d1.htm#Section10_3_042723]

 

 

 

 

 

 

 

Section 10.4 [a05-10919_1ex10d1.htm#Section10_4_042724]

 

Lender Credit Decision [a05-10919_1ex10d1.htm#Section10_4_042724]

 

 

 

 

 

 

 

Section 10.5 [a05-10919_1ex10d1.htm#Section10_5_042726]

 

Indemnification [a05-10919_1ex10d1.htm#Section10_5_042726]

 

 

 

 

 

 

 

Section 10.6 [a05-10919_1ex10d1.htm#Section10_6_042729]

 

Successor Administrative Agent [a05-10919_1ex10d1.htm#Section10_6_042729]

 

 

 

 

 

 

 

Section 10.7 [a05-10919_1ex10d1.htm#Section10_7_042731]

 

Successor Fronting Lender [a05-10919_1ex10d1.htm#Section10_7_042731]

 

 

 

 

 

 

 

Section 10.8 [a05-10919_1ex10d1.htm#Section10_8_042734]

 

Concerning the Collateral and the Collateral Documents
[a05-10919_1ex10d1.htm#Section10_8_042734]

 

 

 

 

 

 

 

Section 10.9 [a05-10919_1ex10d1.htm#Section10_9_042736]

 

Collateral Matters Relating to Related Obligations
[a05-10919_1ex10d1.htm#Section10_9_042736]

 

 

 

 

 

 

 

Section 10.10 [a05-10919_1ex10d1.htm#Section10_10_042739]

 

Other Agents [a05-10919_1ex10d1.htm#Section10_10_042739]

 

 

 

 

 

 

ARTICLE XI [a05-10919_1ex10d1.htm#Articlexi_042740]

MISCELLANEOUS [a05-10919_1ex10d1.htm#Articlexi_042740]

 

 

 

 

 

 

 

Section 11.1 [a05-10919_1ex10d1.htm#Section11_1_042744]

 

Amendments, Waivers, Etc. [a05-10919_1ex10d1.htm#Section11_1_042744]

 

 

 

 

 

 

 

Section 11.2 [a05-10919_1ex10d1.htm#Section11_2_042751]

 

Assignments and Participations [a05-10919_1ex10d1.htm#Section11_2_042751]

 

 

 

 

 

 

 

Section 11.3 [a05-10919_1ex10d1.htm#Section11_3_042756]

 

Costs and Expenses [a05-10919_1ex10d1.htm#Section11_3_042756]

 

 

 

 

 

 

 

Section 11.4 [a05-10919_1ex10d1.htm#Section11_4_042759]

 

Indemnities [a05-10919_1ex10d1.htm#Section11_4_042759]

 

 

 

 

 

 

 

Section 11.5 [a05-10919_1ex10d1.htm#Section11_5_042802]

 

Limitation of Liability [a05-10919_1ex10d1.htm#Section11_5_042802]

 

 

 

 

 

 

 

Section 11.6 [a05-10919_1ex10d1.htm#Section11_6_042804]

 

Right of Set-off [a05-10919_1ex10d1.htm#Section11_6_042804]

 

 

 

 

 

 

 

Section 11.7 [a05-10919_1ex10d1.htm#Section11_7_042807]

 

Sharing of Payments, Etc. [a05-10919_1ex10d1.htm#Section11_7_042807]

 

 

 

 

 

 

 

Section 11.8 [a05-10919_1ex10d1.htm#Section11_8_042810]

 

Notices, Etc. [a05-10919_1ex10d1.htm#Section11_8_042810]

 

 

 

 

 

 

 

Section 11.9 [a05-10919_1ex10d1.htm#Section11_9_042814]

 

No Waiver; Remedies [a05-10919_1ex10d1.htm#Section11_9_042814]

 

 

 

 

 

 

 

Section 11.10 [a05-10919_1ex10d1.htm#Section11_10_042815]

 

Amendment and Restatement; Binding Effect
[a05-10919_1ex10d1.htm#Section11_10_042815]

 

 

 

 

 

 

 

Section 11.11 [a05-10919_1ex10d1.htm#Section11_11_042819]

 

Governing Law [a05-10919_1ex10d1.htm#Section11_11_042819]

 

 

 

 

 

 

 

Section 11.12 [a05-10919_1ex10d1.htm#Section11_12_042820]

 

Submission to Jurisdiction; Service of Process
[a05-10919_1ex10d1.htm#Section11_12_042820]

 

 

 

 

 

 

 

Section 11.13 [a05-10919_1ex10d1.htm#Section11_13_042826]

 

Waiver of Jury Trial [a05-10919_1ex10d1.htm#Section11_13_042826]

 

 

 

 

 

 

 

Section 11.14 [a05-10919_1ex10d1.htm#Section11_14_042855]

 

Marshaling; Payments Set Aside [a05-10919_1ex10d1.htm#Section11_14_042855]

 

 

 

 

 

 

 

Section 11.15 [a05-10919_1ex10d1.htm#Section11_15_042903]

 

Section Titles [a05-10919_1ex10d1.htm#Section11_15_042903]

 

 

 

 

 

 

 

Section 11.16 [a05-10919_1ex10d1.htm#Section11_16_042906]

 

Execution in Counterparts [a05-10919_1ex10d1.htm#Section11_16_042906]

 

 

 

 

 

 

 

Section 11.17 [a05-10919_1ex10d1.htm#Section11_17_042908]

 

Entire Agreement [a05-10919_1ex10d1.htm#Section11_17_042908]

 

 

 

 

 

 

 

Section 11.18 [a05-10919_1ex10d1.htm#Section11_18_042909]

 

Confidentiality [a05-10919_1ex10d1.htm#Section11_18_042909]

 

 

--------------------------------------------------------------------------------


 

Schedules

 

Schedule I

–

Commitments

Schedule II

–

Applicable Commitment Fee Rate and Applicable Margin

Schedule 2.4

–

Existing Letters of Credit

Schedule 4.2

–

Consents

Schedule 4.3

–

Ownership of Subsidiaries

Schedule 4.7

–

Litigation

Schedule 4.15

–

Labor Matters

Schedule 4.17

–

Environmental Matters

Schedule 4.19

–

Real Property

Schedule 8.1

–

Existing Indebtedness

Schedule 8.2

–

Existing Liens

Schedule 8.3

–

Existing Investments

 

 

 

 

 

EXHIBITS


 


 


 

Exhibit A

–

Form of Assignment and Acceptance

Exhibit B

–

Form of Promissory Note

Exhibit C

–

Form of Notice of Borrowing

Exhibit D

–

Form of Swing Loan Request

Exhibit E

–

Form of Letter of Credit Request

Exhibit F

–

Form of Notice of Conversion or Continuation

Exhibit G

–

Form of Opinion of Counsel for the Loan Parties

Exhibit H

–

Guaranty

Exhibit I

–

Pledge and Security Agreement

 

--------------------------------------------------------------------------------


 

THIS SECOND AMENDED AND RESTATED CREDIT AGREEMENT, dated as of June 14, 2005,
among WASHINGTON GROUP INTERNATIONAL, INC., a Delaware corporation (the
“Borrower”), the Lenders (as defined below), the Issuers (as defined below) and
CREDIT SUISSE (formerly known as Credit Suisse First Boston) (“Credit Suisse”),
as administrative agent for the Lenders and the Issuers (in such capacity, the
“Administrative Agent”), amends and restates in its entirety the Amended and
Restated Credit Agreement dated as of October 9, 2003 (the “Original Restatement
Date”), among the Borrower, the lenders and issuers from time to time party
thereto, Credit Suisse, Cayman Islands Branch (formerly known as Credit Suisse
First Boston), as administrative agent for such lenders and issuers, LaSalle
Bank National Association, as documentation agent, and Ableco Finance LLC, as
syndication agent (the “Existing Credit Agreement”).

 

W I T N E S S E T H:

 

WHEREAS, the Loan Parties have requested that the Administrative Agent, the
Lenders and the Issuers amend and restate the Existing Credit Agreement; and

 

WHEREAS, (a) this Agreement shall amend and restate the Existing Credit
Agreement in its entirety as of the Effective Date (as defined below) on the
terms and subject to the conditions set forth herein, (b) this Agreement shall
not constitute a novation of the obligations and liabilities existing under the
Existing Credit Agreement or evidence payment of all or any of such obligations
and liabilities and (c) from and after the Effective Date, the Existing Credit
Agreement shall be of no further force or effect, except to (i) evidence the
Obligations (as defined therein) incurred, (ii) the representations and
warranties made and (iii) the actions or omissions performed, or required to be
performed, thereunder prior to the Effective Date; and

 

NOW, THEREFORE, in consideration of the premises and the covenants and
agreements contained herein, the parties hereto hereby agree as follows:

 

ARTICLE I

 

DEFINITIONS, INTERPRETATION AND ACCOUNTING TERMS

 

Section 1.1            Defined Terms

 

As used in this Agreement, the following terms have the following meanings (such
meanings to be equally applicable to both the singular and plural forms of the
terms defined):

 

“Administrative Agent” has the meaning specified in the preamble to this
Agreement or any successor thereto pursuant to Section 10.6 (Successor
Administrative Agent).

 

“Affected Lender” has the meaning specified in Section 2.17 (Substitution of
Lenders).

 

“Affiliate” means, with respect to any Person, any other Person, directly or
indirectly, controlling or that is controlled by or is under common control with
such Person, each officer, director or general partner of such Person, and each
Person that is the beneficial owner of 10% or more of any class of Voting Stock
of such Person.  For the purposes of this definition,

 

--------------------------------------------------------------------------------


 

“control” means the possession of the power to direct or cause the direction of
the management and policies of such Person, whether through the ownership of
voting securities, by contract or otherwise.

 

“Agents” means the Administrative Agent, the Documentation Agent and the
Co-Syndication Agents.

 

“Agreement” means this Second Amended and Restated Credit Agreement, as it may
be amended, restated, supplemented or otherwise modified from time to time.

 

“Alternative Currency” means any lawful currency (other than Dollars) of any of
the G-10 Countries that is freely transferable into Dollars (or any other
currency acceptable to the Administrative Agent in its sole discretion).

 

“Amendment Agreement” means the Amendment Agreement dated as of June 14, 2005,
effecting, among other things, the amendment and restatement of the Existing
Credit Agreement.

 

“Applicable Commitment Fee Rate” means a rate per annum equal to the rate set
forth on Schedule II for the applicable type of Facility and the then highest
applicable ratings category for the Borrower’s senior secured Indebtedness based
on the ratings issued by S&P and Moody’s.

 

“Applicable Lending Office” means, with respect to each Lender, its Domestic
Lending Office in the case of a Base Rate Loan, and its Eurodollar Lending
Office in the case of a Eurodollar Rate Loan.

 

“Applicable Margin” means, as of any date of determination, a rate per annum
equal to the rate set forth on Schedule II for the then highest applicable
ratings category for the Borrower’s senior secured Indebtedness based on the
ratings issued by S&P and Moody’s.

 

“Approved Additional Surety Facility” means (a) any surety facility whose terms
and conditions are, in the aggregate, no less favorable to the Loan Parties than
those of the Surety Facility; provided, however, that the aggregate amount of
cash or Cash Equivalents securing all such Approved Additional Surety
Facilities, together with the Surety Facility, shall not exceed $100,000,000 at
any time, and (b) any other surety facility whose terms and conditions are in
form and substance reasonably satisfactory to the Administrative Agent, in each
case, a copy of which (together with all material documents and instruments
executed in respect thereof) certified as true, correct and complete by the
Borrower has been received by the Administrative Agent.

 

“Approved Fund” means any Fund that is advised or managed by (a) a Lender or a
Tranche B Investor, (b) an Affiliate of a Lender or a Tranche B Investor or
(c) an entity or Affiliate of an entity that administers or manages a Lender or
a Tranche B Investor.

 

“Approved Surety Bond” means any “Standalone Bond” under and as defined in the
Surety Facility.

 

“Asset Sale” has the meaning specified in Section 8.4 (Sale of Assets).

 

2

--------------------------------------------------------------------------------


 

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee, and accepted by the Administrative Agent, in
substantially the form of Exhibit A (Form of Assignment and Acceptance).

 

“Available Credit” means, at any time, an amount equal to (a) the aggregate then
effective Commitments minus (b) the aggregate Outstandings at such time.

 

“Base Rate” means, for any period, a fluctuating interest rate per annum as
shall be in effect from time to time, which rate per annum shall be equal at all
times to the greater of the following:

 

(a)           the Prime Rate; and

 

(b)           0.5% per annum plus the Federal Funds Rate.

 

If the Administrative Agent shall have determined (which determination shall be
conclusive absent manifest error) that it is unable to ascertain the Federal
Funds Rate for any reason, including the inability of the Administrative Agent
to obtain sufficient quotations in accordance with the terms of the definition
thereof, the “Base Rate” shall be determined without regard to clause (b) above
until the circumstances giving rise to such inability no longer exist.  Any
change in the Base Rate due to a change in the Federal Funds Rate or the Prime
Rate shall be effective on the effective date of such change in the Federal
Funds Rate or the Prime Rate, respectively.

 

“Base Rate Loan” means any Loan during any period in which it bears interest
based on the Base Rate.

 

“Blockage Notice” has the meaning specified in each Deposit Account Control
Agreement.

 

“BNFL” means BNFL USA Group Inc. or any of its Wholly-Owned Subsidiaries.

 

“Borrower’s Accountants” means Deloitte & Touche or other independent
nationally-recognized public accountants reasonably acceptable to the
Administrative Agent.

 

“Borrowing” means a borrowing consisting of Revolving Loans made on the same day
by the Lenders ratably according to their respective Commitments.

 

“Business Day” means a day of the year on which banks are not required or
authorized to close in New York City and, if the applicable Business Day relates
to notices, determinations, fundings and payments in connection with the
Eurodollar Rate or any Eurodollar Rate Loans, a day on which dealings in Dollar
deposits are also carried on in the London interbank market.

 

“Capital Expenditures” means, with respect to any Person for any period, (a) the
aggregate of amounts that would be reflected as additions to property, plant or
equipment on a consolidated balance sheet of such Person and its Subsidiaries
prepared in conformity with GAAP, excluding interest capitalized during
construction less (b) the aggregate of such amounts used to acquire assets
useful in the Borrower’s business (x) in connection with a Reinvestment Event as
permitted under Section 2.9 (Mandatory Prepayments) or (y) to the extent such
amounts arose from a sale or disposition of equipment described in
Section 8.4(c) (Sale of Assets) of the Credit Agreement; provided, however, that
the Capital Expenditures of the Borrower shall (i)

 

3

--------------------------------------------------------------------------------


 

include the Capital Expenditures of Permitted Joint Ventures and
non-Wholly-Owned Subsidiaries only to the extent of the aggregate direct and
indirect interest therein of the Borrower, any other Loan Party and any
Wholly-Owned Subsidiary of any of them and (ii) exclude Capital Expenditures to
the extent financed with the proceeds of Indebtedness permitted to be incurred
hereunder (other than the Loans).

 

“Capital Lease” means, with respect to any Person, any lease (or other
arrangement conveying the right to use) of property by such Person as lessee
that would be accounted for as a capital lease on a balance sheet of such Person
prepared in conformity with GAAP.

 

“Capital Lease Obligations” means, with respect to any Person, the capitalized
amount of all obligations of such Person or any of its Subsidiaries under
Capital Leases, as determined on a consolidated basis in conformity with GAAP.

 

“Cash Collateral Account” has the meaning specified in the Pledge and Security
Agreement.

 

“Cash Equivalents” means (a) securities issued or fully guaranteed or insured by
the United States government or any agency thereof, (b) certificates of deposit,
eurodollar time deposits, overnight bank deposits and bankers’ acceptances of
any Lender, Tranche B Investor or any commercial bank organized under the laws
of the United States, any state thereof, the District of Columbia, any foreign
bank, or its branches or agencies (fully protected against currency
fluctuations), (c) commercial paper, (d) municipal issued debt securities,
including notes and bonds, (e) shares of any money market fund that has net
assets of not less than $500,000,000, (f) investments in so-called “auction
rate” securities with reset dates not later than 90 days after acquisition
thereof, (g) fully collateralized repurchase agreements and (h) demand deposit
accounts maintained in the ordinary course of business; provided, however, that
(i) all obligations of the type specified in clauses (a), (b), (c), (d), (e),
(f) or (g) above shall have a minimum rating of A-1 or AAA by S&P or P-1 or Aaa
by Moody’s, in each case at the time of acquisition thereof, and (ii) the
maturities of all obligations of the type described in clauses (a), (b), (c) and
(d) above shall not exceed one year from the date of acquisition thereof.

 

“Cash Interest Expense” means, with respect to any Person for any period, the
Interest Expense of such Person for such period less, to the extent included in
the calculation of Interest Expense of such Person for such period, (a) the
amount of debt discount and debt issuance costs amortized, (b) charges relating
to write-ups or write-downs in the book or carrying value of existing Financial
Covenant Debt and (c) interest payable in evidences of Indebtedness or by
addition to the principal of the related Indebtedness.

 

“Change of Control” means any of the following: (a) any person other than Dennis
Washington or his heirs or estate, or any trust or other person in which his
heirs or estate constitute 100% in interest of the owners or beneficiaries, or
any group of persons (within the meaning of the Securities Exchange Act of 1934,
as amended) other than any group including Dennis Washington or his heirs or
estate, or any trust or other person in which his heirs or estate constitute
100% in interest of the owners or beneficiaries, shall have acquired beneficial
ownership (within the meaning of Rule 13d-3 promulgated by the Securities and
Exchange Commission under the Securities Exchange Act of 1934, as amended) of
35% or more of the issued and outstanding Voting Stock of the Borrower on a
fully-diluted basis or (b) during any period of twelve consecutive calendar
months, individuals who at the beginning of such period

 

4

--------------------------------------------------------------------------------


 

constituted the board of directors of the Borrower (together with any new
directors whose election by the board of directors of the Borrower or whose
nomination for election by the stockholders of the Borrower was approved by a
vote of at least a majority of the directors then still in office who either
were directors at the beginning of such period or whose elections or nomination
for election was previously so approved) cease for any reason other than death
or disability to constitute a majority of the directors then in office.

 

“Class 7 Creditors” means holders of “Allowed Claims” in “Class 7” under and as
each of these terms are defined in the Plan of Reorganization.

 

“Class 7 Warrant Agreement” means the Warrant Agreement, dated January 24, 2002,
among the Class 7 Creditors and the Borrower for the issuance of the Class 7
Warrants.

 

“Class 7 Warrant” means warrants issued to the Class 7 Creditors pursuant to,
and subject to the terms and conditions set forth in, the Class 7 Warrant
Agreement and the Plan of Reorganization.

 

“Code” means the Internal Revenue Code of 1986 (or any successor legislation
thereto).

 

“Collateral” means all property and interests in property and proceeds thereof
now owned or hereafter acquired by any Loan Party in or upon which a Lien is
granted under any Collateral Document.

 

“Collateral Documents” means the Pledge and Security Agreement, the Mortgages,
the Surety Intercreditor Agreement, the Deposit Account Control Agreements and
any other document executed and delivered by a Loan Party granting a Lien on any
of its property to secure payment of the Secured Obligations.

 

“Commitment” means, with respect to each Lender, the commitment of such Lender
to make Revolving Loans and acquire interests in other Outstandings in the
aggregate principal amount outstanding not to exceed the amount set forth
opposite such Lender’s name on Schedule I (Commitments) under the caption
“Commitment,” as amended to reflect each Assignment and Acceptance executed in
accordance herewith, and as such amount may be reduced pursuant to this
Agreement.  “Commitments” means the aggregate of such commitments for all
Lenders.

 

“Commitment Fee” has the meaning specified in Section 2.12(a) (Fees).

 

“Compliance Certificate” has the meaning specified in Section 6.1(c) (Financial
Statements).

 

“Consolidated Net Income” means, for any period, the net income (or loss) of the
Borrower and its Subsidiaries for such period, determined on a consolidated
basis in conformity with GAAP; provided, however, that in determining such net
income (or loss):

 

(a)           any net income (or loss) in respect of the Specified Property
shall be included to the extent incurred or accrued prior to the effective date
of the sale thereof;

 

(b)           the net income (or loss) of any Subsidiary of the Borrower or
Permitted Joint Venture (other than the MIBRAG Subsidiaries) having, directly or
indirectly,

 

5

--------------------------------------------------------------------------------


 

created, incurred, assumed or otherwise becoming or remaining directly or
indirectly liable with respect to any Non-Recourse Indebtedness permitted under
Section 8.1(g) (Indebtedness) shall be included only to the extent of the amount
of dividend or distributions paid, whether directly or indirectly, to any Loan
Party;

 

(c)           the net income of any Subsidiary of the Borrower that is not a
Permitted Joint Venture and in which the Borrower or one of its Subsidiaries has
a joint interest with a third party (which interest does not cause the net
income of such other Person to be consolidated into the net income of such
Person in accordance with GAAP) shall be included only to the extent of the
amount of dividends or distributions paid to such Person or Subsidiary;

 

(d)           extraordinary gains and losses shall be excluded; and

 

(e)           any one-time increase or decrease to net income that is required
to be recorded because of the adoption of new accounting policies, practices or
standards required by GAAP shall also be excluded.

 

“Constituent Documents” means, with respect to any Person, (a) the articles of
incorporation, certificate of incorporation or certificate of formation (or the
equivalent organizational documents) of such Person, (b) the by-laws, operating
agreement (or the equivalent governing documents) of such Person and (c) any
document setting forth the manner of election and duties of the directors or
managing members of such Person (if any) and the designation, amount or relative
rights, limitations and preferences of any class or series of such Person’s
Stock.

 

“Contaminant” means any material, substance or waste that is classified,
regulated or otherwise characterized under any Environmental Law as hazardous,
toxic, a contaminant or a pollutant or by other words of similar meaning or
regulatory effect, including any petroleum or petroleum-derived substance or
waste, asbestos and polychlorinated biphenyls.

 

“Continuing Tranche B Investor” has the meaning specified in
Section 2.1(e)(i) (The Commitments; Credit-Linked Deposit).

 

“Contractual Obligation” of any Person means any obligation, agreement,
undertaking or similar provision of any Security issued by such Person or of any
agreement, undertaking, contract, lease, indenture, mortgage, deed of trust or
other instrument (excluding the Loan Documents) to which such Person is a party
or by which it or any of its property is bound or to which any of its property
is subject.

 

“Control Account Agreement” has the meaning specified in the Pledge and Security
Agreement.

 

“Co-Syndication Agents” means BNP Paribas and LaSalle Bank National Association.

 

“Credit-Linked Deposit” means, with respect to each Tranche B Investor at any
time, amounts actually on deposit in the Credit-Linked Deposit Account credited
to such Tranche B Investor’s Sub-Account at such time.

 

6

--------------------------------------------------------------------------------


 

“Credit-Linked Deposit Account” means the account established pursuant to
Section 2.1(d) (The Commitments; Credit-Linked Deposit Account) by the
Administrative Agent, under its sole and exclusive dominion and control,
maintained at the office of Credit Suisse, New York Branch, Eleven Madison
Avenue, New York, New York  10010, designated as the “Washington Group
Credit-Linked Deposit Account” that shall be used solely to hold the
Credit-Linked Deposits.

 

“Credit-Linked Deposit Return” has the meaning specified in Section 2.1(g) (The
Commitments; Credit-Linked Deposit Account).

 

“Credit Suisse” has the meaning specified in the preamble to this Agreement.

 

“Customary Permitted Liens” means, with respect to any Person, any of the
following Liens:

 

(a)           Liens with respect to the payment of taxes, assessments or
governmental charges in each case that are not yet due or that are being
contested in good faith by appropriate proceedings and with respect to which
adequate reserves or other appropriate provisions are being maintained to the
extent required by GAAP;

 

(b)           Liens of landlords arising by statute, inchoate, statutory or
construction liens and liens of suppliers, mechanics, carriers, materialmen,
warehousemen, producers, operators or workmen and other liens imposed by law
created in the ordinary course of business for amounts not yet due or that are
being contested in good faith by appropriate proceedings and with respect to
which adequate reserves or other appropriate provisions are being maintained to
the extent required by GAAP;

 

(c)           liens, pledges or deposits made in the ordinary course of business
in connection with workers’ compensation, unemployment insurance or other types
of social security benefits, taxes, assessments, statutory obligations or other
similar charges or to secure the performance of bids, tenders, sales, leases,
contracts (other than for the repayment of borrowed money) or in connection with
surety, appeal, customs or performance bonds;

 

(d)           encumbrances arising by reason of zoning restrictions, easements,
licenses, reservations, covenants, rights-of-way, utility easements, building
restrictions and other similar encumbrances on the use of Real Property not
materially detracting from the value of such Real Property or not materially
interfering with the ordinary conduct of the business conducted and proposed to
be conducted at such Real Property;

 

(e)           encumbrances arising under leases or subleases of Real Property
that do not, in the aggregate, materially detract from the value of such Real
Property or interfere with the ordinary conduct of the business conducted and
proposed to be conducted at such Real Property; and

 

(f)            financing statements with respect to a lessor’s rights in and to
personal property leased to such Person in the ordinary course of such Person’s
business.

 

“Default” means any event that, with the passing of time or the giving of notice
or both, would become an Event of Default.

 

7

--------------------------------------------------------------------------------


 

“Dennis Washington Option Agreement” means the Option Agreement, dated
January 24, 2002, as amended, by and between Dennis Washington and the Borrower
for the issuance of the Dennis Washington Options.

 

“Dennis Washington Options” means options issued to Dennis Washington (or his
heirs or estate, or any trust or other person in which his heirs or estate
constitute 100% in interest of the owners or beneficiaries, or any wholly owned
Affiliate designated as the recipient of the Dennis Washington Options in
accordance with the Dennis Washington Option Agreement or other Persons approved
by the Administrative Agent) pursuant to, and subject to the terms and
conditions set forth in, the Dennis Washington Option Agreement.

 

“Deposit Account” has the meaning specified in the Pledge and Security
Agreement.

 

“Deposit Account Bank” has the meaning specified in the Pledge and Security
Agreement.

 

“Deposit Account Control Agreement” has the meaning specified in the Pledge and
Security Agreement.

 

“Disqualified Stock” means with respect to any Person, any Stock that, by its
terms (or by the terms of any Security into which it is convertible or for which
it is exchangeable), or upon the happening of any event, matures or is
mandatorily redeemable, pursuant to a sinking fund obligation or otherwise, or
is exchangeable for Indebtedness of such Person, or is redeemable at the option
of the holder thereof, in whole or in part, on or prior to the Scheduled
Termination Date.

 

“Documentation Agent” means United Overseas Bank.

 

“Documentary Letter of Credit” means any Letter of Credit that is drawable upon
presentation of documents evidencing the sale or shipment of goods purchased by
the Borrower or any of its Subsidiaries in the ordinary course of its business.

 

“Dollar Equivalent” means with respect to any Alternative Currency at the time
of determination thereof, the equivalent of such currency in Dollars determined
by using the rate of exchange quoted by Credit Suisse in New York, New York at
11:00 a.m. (New York time) on the date of determination to prime banks in New
York for the spot purchase in the New York foreign exchange market of such
amount of Dollars with such Alternative Currency.

 

“Dollars” and the sign “$” each mean the lawful money of the United States of
America.

 

“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender specified as its “Domestic Lending Office” from time to time to the
Borrower and the Administrative Agent.

 

“Domestic Subsidiary” means any Subsidiary of the Borrower organized under the
laws of any state of the United States of America or the District of Columbia.

 

“EBITDA” means, for any period, (a) Consolidated Net Income for such period plus
(b) the sum of, in each case to the extent deducted in the calculation of such
Consolidated

 

8

--------------------------------------------------------------------------------


 

Net Income but without duplication, (i) any provision for income taxes,
(ii) Interest Expense, (iii) depreciation, depletion and amortization of
intangibles or financing or acquisition costs, (iv) any aggregate net loss from
the sale, exchange or other disposition of business units by the Borrower or its
Subsidiaries and (v) all other non-cash charges (including impairment of
intangible assets and goodwill) and non-cash losses for such period (excluding
any non-cash item to the extent it represents an accrual of, or reserve for,
cash disbursements for any subsequent period), including the amount of any
compensation deduction as the result of any grant (or conditional grant) of
Stock or Stock Equivalents to employees, officers, directors or consultants
minus (c) the sum of, in each case to the extent included in the calculation of
such Consolidated Net Income but without duplication, (i) any credit for income
tax, (ii) non-cash interest income, (iii) any aggregate net gain from the sale,
exchange or other disposition of business units by the Borrower or any of its
Subsidiaries and (iv) any other non-cash gains or other items which have been
added in determining Consolidated Net Income, including any reversal of a change
referred to in clause (b)(iv) above by reason of a decrease in the value of any
Stock or Stock Equivalent.

 

“Effective Date” has the meaning specified in Section 3.1 (Conditions Precedent
to Effectiveness).

 

“Eligible Assignee” means (a) a Lender, Tranche B Investor or any Affiliate or
Approved Fund of such Lender or Tranche B Investor, (b) a commercial bank having
total assets in excess of $5,000,000,000, (c) a finance company, insurance
company or any other financial institution or fund, in each case reasonably
acceptable to the Administrative Agent and regularly engaged in making,
purchasing or investing in loans and having a net worth, determined in
accordance with GAAP, in excess of $250,000,000 or, to the extent net worth is
less than such amount, a finance company, insurance company, other financial
institution or fund, reasonably acceptable to the Administrative Agent and the
Borrower or (d) a savings and loan association or savings bank organized under
the laws of the United States or any State thereof having a net worth,
determined in accordance with GAAP, in excess of $250,000,000.

 

“Eligible Line of Business” means the general nature of the business and
activities engaged in by the Borrower and its Subsidiaries on the Effective Date
and activities reasonably related thereto.

 

“Environmental Laws” means all applicable Requirements of Law now or hereafter
in effect and as amended or supplemented from time to time, relating to
pollution or the regulation and protection of human health, safety, the
environment or natural resources, including the Comprehensive Environmental
Response, Compensation, and Liability Act of 1980, as amended (42 U.S.C. § 9601
et seq.); the Hazardous Material Transportation Act, as amended (49 U.S.C.
§ 1801 et seq.); the Federal Insecticide, Fungicide, and Rodenticide Act, as
amended (7 U.S.C. § 136 et seq.); the Resource Conservation and Recovery Act, as
amended (42 U.S.C. § 6901 et seq.); the Toxic Substance Control Act, as amended
(15 U.S.C. § 2601 et seq.); the Clean Air Act, as amended (42 U.S.C. § 7401 et
seq.); the Federal Water Pollution Control Act, as amended (33 U.S.C. § 1251 et
seq.); the Occupational Safety and Health Act, as amended (29 U.S.C. § 651 et
seq.); the Safe Drinking Water Act, as amended (42 U.S.C. § 300f et seq.); and
each of their state and local counterparts or equivalents.

 

“Environmental Liabilities and Costs” means, with respect to any Person, all
liabilities, obligations, responsibilities, Remedial Actions, losses, damages,
punitive damages, consequential damages, treble damages, costs and expenses
(including all fees, disbursements and expenses of counsel, experts and
consultants and costs of investigation and feasibility studies),

 

9

--------------------------------------------------------------------------------


 

fines, penalties, sanctions and interest incurred as a result of any claim or
demand by any other Person, whether based in contract, tort, implied or express
warranty, strict liability, criminal or civil statute and arising under any
Environmental Law, Permit, order or agreement with any Governmental Authority or
other Person, in each case relating to and resulting from the past, present or
future operations of, or ownership of property by, such Person or any of its
Subsidiaries.

 

“Environmental Lien” means any Lien in favor of any Governmental Authority
pursuant to any Environmental Law.

 

“Equity Issuance” means the issue or sale by the Borrower or any Subsidiary of
the Borrower of any Stock of such Person to any Person other than a Loan Party
and, in the case of any issuance by any Permitted Joint Venture that is a
Subsidiary, other than any Person that becomes a holder of Stock of such
Permitted Joint Venture in connection with the formation thereof or that is a
holder of Stock of such Joint Venture prior to such issuance, but only to the
extent such issuance is made in proportion to such prior holding, in each case
except for any such issuance of Stock of the Borrower (a) to the extent the net
proceeds thereof are used substantially concurrently to finance a Permitted
Acquisition or (b) occurring in the ordinary course of business to any director,
member of management or employee of the Borrower or its Subsidiaries and any
issuance of Voting Stock pursuant to the Warrants or the Stock Options, and
subject to the terms and conditions set forth therein and in the Warrant
Agreements or, as the case may be, the applicable Stock Option Plan.

 

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.

 

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control or treated as a single employer with the Borrower or any of
its Subsidiaries within the meaning of Section 414(b), (c), (m) or (o) of the
Code.

 

“ERISA Event” means (a) a reportable event described in Section 4043(b) or
4043(c)(1), (3), (5), (6), (8) or (9) of ERISA with respect to a Title IV Plan,
(b) the withdrawal of the Borrower, any of its Subsidiaries or any ERISA
Affiliate from a Title IV Plan subject to Section 4063 of ERISA during a plan
year in which it was a substantial employer, as defined in Section 4001(a)(2) of
ERISA, (c) the complete or partial withdrawal of the Borrower, any of its
Subsidiaries or any ERISA Affiliate from any Multiemployer Plan where the
Withdrawal Liability exceeds $1,000,000 (individually or in the aggregate),
(d) notice of reorganization or insolvency of a Multiemployer Plan is received
by the Borrower, any of its Subsidiaries or any ERISA Affiliate, (e) the filing
of a notice of intent to terminate a Title IV Plan under Section 4041(c) of
ERISA or the treatment of a plan amendment as a termination under
Section 4041(e) of ERISA, where such termination constitutes a “distress
termination” under Section 4041(c) of ERISA, (f) the institution of proceedings
to terminate a Title IV Plan by the PBGC, (g) the failure without an appropriate
waiver from the IRS to make any required contribution to a Title IV Plan or
Multiemployer Plan, (h) the imposition of a lien under Section 412 of the Code
or Section 302 of ERISA on the Borrower or any of its Subsidiaries or (i) any
other event or condition that might reasonably be expected to constitute grounds
under Section 4042 of ERISA for the termination of, or the appointment of a
trustee to administer, any Title IV Plan or Multiemployer Plan or the imposition
of any liability under Title IV of ERISA, other than for PBGC premiums due but
not delinquent under Section 4007 of ERISA.

 

10

--------------------------------------------------------------------------------


 

“Eurocurrency Liabilities” has the meaning assigned to that term in Regulation D
of the Federal Reserve Board.

 

“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender specified as its “Eurodollar Lending Office” from time to time to
the Borrower and the Administrative Agent.

 

“Eurodollar Rate” means, with respect to any Eurodollar Rate Loan for any
Interest Period, the rate per annum determined by the Administrative Agent at
approximately 11:00 a.m. (London time) on the date that is two Business Days
prior to the beginning of such Interest Period by reference to the British
Bankers’ Association Interest Settlement Rates for deposits in Dollars (as set
forth by any service selected by the Administrative Agent which has been
nominated by the British Bankers’ Association as an authorized information
vendor for the purpose of displaying such rates) for a period equal to such
Interest Period; provided, however, that, to the extent that an interest rate is
not ascertainable pursuant to the foregoing provisions of this definition
“Eurodollar Rate” shall be the interest rate per annum determined by the
Administrative Agent to be the average of the rates per annum at which deposits
in Dollars are offered for such Interest Period to major banks in the London
interbank market in London, England by the Administrative Agent at approximately
11:00 a.m. (London time) on the date which is two Business Days prior to the
beginning of such Interest Period.  Each determination by the Administrative
Agent pursuant to this definition shall be conclusive absent manifest error.

 

“Eurodollar Rate Loan” means any Loan that, for an Interest Period, bears
interest based on the Eurodollar Rate.

 

“Event of Default” has the meaning specified in Section 9.1 (Events of Default).

 

“Existing Credit Agreement” has the meaning ascribed to such term in the
preamble to this Agreement.

 

“Existing Letters of Credit” means each letter of credit outstanding as a
“Letter of Credit” as of the Effective Date under the Existing Credit Agreement,
each of which is set forth on Schedule 2.4.

 

“Facilities” means the Tranche A Facility and the Tranche B Facility and the
provisions herein related to the Revolving Loans, Swing Loans and Letters of
Credit.

 

“Fair Market Value” means (a) with respect to any asset or group of assets
(other than a marketable Security) at any date, the value of the consideration
obtainable in a sale of such asset at such date assuming a sale by a willing
seller to a willing purchaser dealing at arm’s length and arranged in an orderly
manner over a reasonable period of time having regard to the nature and
characteristics of such asset or, if such asset shall have been the subject of a
relatively contemporaneous appraisal by an independent third party appraiser,
the basic assumptions underlying which have not materially changed since its
date, the value set forth in such appraisal and (b) with respect to any
marketable Security at any date, the closing sale price of such Security on the
Business Day next preceding such date, as appearing in any published list of any
national securities exchange or the NASDAQ Stock Market or, if there is no such
closing sale price of such Security, the final price for the purchase of such
Security at face value quoted on such business day by a financial institution of
recognized standing regularly dealing in securities of such type reasonably
acceptable to the Administrative Agent.

 

11

--------------------------------------------------------------------------------


 

“Federal Funds Rate” means, for any period, a fluctuating interest rate per
annum equal for each day during such period to the weighted average of the rates
on overnight Federal funds transactions with members of the Federal Reserve
System arranged by Federal funds brokers, as published for such day (or, if such
day is not a Business Day, for the next preceding Business Day) by the Federal
Reserve Bank of New York, or, if such rate is not so published for any day that
is a Business Day, the average of the quotations for such day on such
transactions received by the Administrative Agent from three Federal funds
brokers of recognized standing selected by it.

 

“Federal Reserve Board” means the Board of Governors of the United States
Federal Reserve System, or any successor thereto.

 

“Fee Letter” means the Amended and Restated Fee Letter, dated as of October 7,
2003, addressed to the Borrower from Credit Suisse and accepted by the Borrower
as of October 7, 2003 and the Fee Letter, dated as of March 16, 2004, addressed
to the Borrower from Credit Suisse and accepted by the Borrower as of March 16,
2004, in each case, with respect to certain fees to be paid from time to time to
Credit Suisse, the Lenders and the Tranche B Investors.

 

“Financial Covenant Debt” of any Person means Indebtedness of the type specified
in clauses (a), (b), (c), (d), (e) and (f) of the definition of “Indebtedness”;
provided, however, that Financial Covenant Debt shall not include reimbursement
or other obligations with respect to undrawn letters of credit that are not
issued under any Loan Document, and any surety bonds and performance bonds
issued under any Surety Facility or Approved Additional Surety Facility.

 

“Financial Statements” means the financial statements of the Borrower and its
Subsidiaries delivered in accordance with Section 3.1(a) (Conditions Precedent
to Effectiveness), Section 4.4 (Financial Statements) or 6.1 (Financial
Statements).

 

“Fiscal Quarter” means each fiscal quarter of the Borrower, which are each of
the three-month periods ending on or about March 31, June 30, September 30 and
December 31.

 

“Fiscal Year” means the fiscal year of the Borrower, which is the twelve-month
period ending on or about December 31.

 

“Fixed Charges” means, for any Person for any period, the sum, without
duplication, of (a) the Cash Interest Expense of such Person for such period,
(b) the principal amount of Financial Covenant Debt of such Person and each of
its Subsidiaries determined on a consolidated basis in conformity with GAAP that
is scheduled to be paid during such period, (c) the aggregate amount of cash
taxes paid by such Person and its Subsidiaries during such period and
(d) Capital Expenditures during such period, all as determined on a consolidated
basis in accordance with GAAP (except, in respect of Capital Expenditures, as
otherwise expressly provided in the definition thereof).

 

“Fixed Charge Coverage Ratio” means, with respect to any Person for any period,
the ratio of (a) EBITDA of such Person for such period to (b) the Fixed Charges
of such Person for such period.

 

12

--------------------------------------------------------------------------------


 

“Foreign Ownership Control or Influence” has the meaning given to such phrase in
the Federal National Industrial Security Program Operating Manual and any
successor documentation or program thereto.

 

“Foreign Subsidiary” means any Subsidiary that is not a Domestic Subsidiary.

 

“Fronting Fee” has the meaning specified in Section 2.12(c) (Fees).

 

“Fronting Lender” means Credit Suisse or any other Person that, with the
approval of the Tranche B Investors and the Administrative Agent in accordance
with Section 10.7 (Successor Fronting Lender), becomes the Fronting Lender
hereunder.

 

“Fund” means any Person (other than a natural Person) that is or will be engaged
in making, purchasing, holding or otherwise investing in commercial loans and
similar extensions of credit in the ordinary course of its business.

 

“GAAP” means generally accepted accounting principles in the United States of
America as in effect from time to time set forth in the opinions and
pronouncements of the Accounting Principles Board and the American Institute of
Certified Public Accountants and the statements and pronouncements of the
Financial Accounting Standards Board, or in such other statements by such other
entity as may be in general use by significant segments of the accounting
profession, that are applicable to the circumstances as of the date of
determination.

 

“G-10 Countries” means Belgium, Canada, France, Germany, Italy, Japan, the
Netherlands, Sweden, Switzerland, the United Kingdom and the United States.

 

“Governmental Authority” means any nation, sovereign or government, any state or
other political subdivision thereof and any entity exercising executive,
legislative, judicial, regulatory or administrative functions of or pertaining
to government, including any central bank.

 

“Government Contract” has the meaning specified in the Pledge and Security
Agreement.

 

“Group” means each of the combined business units of the Borrower and its
Subsidiaries commonly identified as “groups” by the Borrower in financial
statements and including those combined business units of the Borrower and its
Subsidiaries identified prior to the Effective Date in the Financial Statements
as “Defense”, “Energy and Environment”, “Industrial Process”, “Infrastructure”,
“Mining” and “Power”.

 

“Guarantor” means each Person party to or that becomes party to the Guaranty.

 

“Guaranty” means the Guaranty dated as of January 24, 2002, a copy of which is
attached hereto as Exhibit H (Guaranty), executed by the Guarantors and the
Administrative Agent.

 

“Guaranty Obligation” means, as applied to any Person, any direct or indirect
liability, contingent or otherwise, of such Person with respect to any
Indebtedness of another Person, if the purpose or intent of such Person in
incurring the Guaranty Obligation is to provide assurance to the obligee of such
Indebtedness that such Indebtedness will be paid or discharged, or that any
agreement relating thereto will be complied with, or that any holder of such
Indebtedness will be protected (in whole or in part) against loss in respect
thereof, including

 

13

--------------------------------------------------------------------------------


 

(a) the direct or indirect guaranty, endorsement (other than for collection or
deposit in the ordinary course of business), co-making, discounting with
recourse or sale with recourse by such Person of Indebtedness of another Person
and (b) any liability of such Person for Indebtedness of another Person through
any agreement (contingent or otherwise) (i) to purchase, repurchase or otherwise
acquire such Indebtedness or any security therefor, or to provide funds for the
payment or discharge of such Indebtedness (whether in the form of a loan,
advance, stock purchase, capital contribution or otherwise), (ii) to maintain
the solvency or any balance sheet item, level of income or financial condition
of another Person, (iii) to make take-or-pay or similar payments, if required,
regardless of non-performance by any other party or parties to an agreement,
(iv) to purchase, sell or lease (as lessor or lessee) property, or to purchase
or sell services, primarily for the purpose of enabling the debtor to make
payment of such Indebtedness or to assure the holder of such Indebtedness
against loss or (v) to supply funds to, or in any other manner invest in, such
other Person (including to pay for property or services irrespective of whether
such property is received or such services are rendered), if in the case of any
agreement described under clause (b)(i), (ii), (iii), (iv) or (v) above the
primary purpose or intent thereof is to provide assurance to the obligee of
Indebtedness of any other Person that such Indebtedness will be paid or
discharged, or that any agreement relating thereto will be complied with, or
that any holder of such Indebtedness will be protected (in whole or in part)
against loss in respect thereof.  The amount of any Guaranty Obligation shall be
equal to the amount of the Indebtedness so guaranteed or otherwise supported or,
if such amount is not stated or otherwise determinable, the maximum reasonable
anticipated liability in respect thereof as determined by the guaranteeing
Person in good faith.

 

“Hedging Contracts” means all Interest Rate Contracts, foreign exchange
contracts, currency swap or option agreements, forward contracts, commodity
swap, purchase or option agreements, other commodity price hedging arrangements,
and all other similar agreements or arrangements designed to alter the risks of
any Person arising from fluctuations in interest rates, currency values or
commodity prices.

 

“Indebtedness” of any Person means without duplication (a) all indebtedness of
such Person for borrowed money, (b) all obligations of such Person evidenced by
notes, bonds, debentures or similar instruments, (c) all reimbursement and all
obligations with respect to letters of credit, bankers’ acceptances, surety
bonds and performance bonds, whether or not matured, other than those securing
only trade payables or non-financial performance obligations, (d) all
indebtedness for the deferred purchase price of property or services, other than
trade payables incurred in the ordinary course of business that are not overdue
by more than thirty days or disputed in good faith, (e) all indebtedness of such
Person created or arising under any conditional sale or other title retention
agreement with respect to property acquired by such Person (even though the
rights and remedies of the seller or lender under such agreement in the event of
default are limited to repossession or sale of such property), (f) all Capital
Lease Obligations of such Person, (g) all Guaranty Obligations of such Person,
(h) all obligations of such Person to purchase, redeem, retire, defease or
otherwise acquire for value any Stock or Stock Equivalents of such Person,
valued, in the case of redeemable preferred stock, at the greater of its
voluntary liquidation preference and its involuntary liquidation preference plus
accrued and unpaid dividends, (i) net payments that such Person would have to
make in the event of an early termination on the date Indebtedness of such
Person is being determined in respect of Hedging Contracts of such Person and
(j) all Indebtedness of the type referred to above secured by (or for which the
holder of such Indebtedness has an existing right, contingent or otherwise, to
be secured by) any Lien upon or in property (including accounts and general
intangibles) owned by

 

14

--------------------------------------------------------------------------------


 

such Person, even though such Person has not assumed or become liable for the
payment of such Indebtedness.

 

“Indemnified Matter” has the meaning specified in Section 11.4 (Indemnities).

 

“Indemnitees” has the meaning specified in Section 11.4 (Indemnities).

 

“Information Memorandum” means the Confidential Information Memorandum, dated
May 2005, in respect of the Facilities.

 

“Initial Period” has the meaning specified in Section 2.1(g) (The Commitments;
Credit-Linked Deposit Account).

 

“Interest Coverage Ratio” means, with respect to any Person for any period, the
ratio of (a) EBITDA of such Person for such period to (b) the Cash Interest
Expense of such Person for such period.

 

“Interest Expense” means, for any Person for any period, (a) total interest
expense of such Person and its Subsidiaries for such period (both expensed and
capitalized) accrued, accreted or paid by such Person during such Period, as
determined on a consolidated basis in conformity with GAAP and including, in any
event (without duplication), (i) interest capitalized during construction for
such period and net costs under Interest Rate Contracts for such period,
(ii) any commitment fee (including, in the case of the Borrower or any of its
Subsidiaries, the Commitment Fee) accrued, accreted or paid by such Person
during such period and (iii) any fees and other obligations (other than
reimbursement obligations) with respect to letters of credit (including, in
respect of the Borrower or any of its Subsidiaries, the Letter of Credit
Participation Fees) and bankers’ acceptances (whether or not matured) accrued,
accreted or paid by such Person for such period and (iv) the Fronting Fee minus
(b) net gains of such Person and its Subsidiaries under Interest Rate Contracts
for such period determined on a consolidated basis in conformity with GAAP.

 

“Interest Period” means, in the case of any Eurodollar Rate Loan, (a) initially,
the period commencing on the date such Eurodollar Rate Loan is made or on the
date of conversion of a Base Rate Loan to such Eurodollar Rate Loan and ending
one, two, three or six months thereafter (or, if deposits of such duration are
available to all Tranche A Lenders, ending nine or twelve months thereafter), as
selected by the Borrower in its Notice of Borrowing or Notice of Conversion or
Continuation given to the Administrative Agent pursuant to Section 2.2
(Borrowing Procedures) or 2.11 (Conversion/Continuation Option), and
(b) thereafter, if such Loan is continued, in whole or in part, as a Eurodollar
Rate Loan pursuant to Section 2.11 (Conversion/Continuation Option), a period
commencing on the last day of the immediately preceding Interest Period therefor
and ending one, two, three or six months thereafter, as selected by the Borrower
in its Notice of Conversion or Continuation given to the Administrative Agent
pursuant to Section 2.11 (Conversion/Continuation Option); provided, however,
that all of the foregoing provisions relating to Interest Periods in respect of
Eurodollar Rate Loans are subject to the following:

 

(i)            if any Interest Period would otherwise end on a day that is not a
Business Day, such Interest Period shall be extended to the next succeeding
Business Day, unless the result of such extension would be to extend such
Interest Period into

 

15

--------------------------------------------------------------------------------


 

another calendar month, in which event such Interest Period shall end on the
immediately preceding Business Day;

 

(ii)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of a calendar month;

 

(iii)          the Borrower may not select any Interest Period in respect of
Loans having an aggregate principal amount of less than $5,000,000; and

 

(iv)          there shall be outstanding at any one time no more than ten
Interest Periods in the aggregate.

 

“Interest Rate Contracts” means all interest rate swap agreements, interest rate
cap agreements, interest rate collar agreements and interest rate insurance.

 

“Investment” means, with respect to any Person, (a) any purchase or other
acquisition by such Person of (i) any Security issued by, (ii) a beneficial
interest in any Security issued by, or (iii) any other equity ownership interest
in, any other Person, (b) any purchase by such Person of all or substantially
all of the assets of a business conducted by any other Person, or all or
substantially all of the assets constituting the business of a division, branch
or other unit operation of any other Person, (c) any loan, advance (other than
deposits with financial institutions available for withdrawal on demand, prepaid
expenses, accounts receivable and similar items made or incurred in the ordinary
course of business as presently conducted) or capital contribution by such
Person to any other Person, including all Indebtedness of any other Person to
such Person arising from a sale of property by such Person other than in the
ordinary course of its business, and (d) any Guaranty Obligation incurred by
such Person in respect of Indebtedness of any other Person.

 

“Inventory” has the meaning specified in the Pledge and Security Agreement.

 

“IRS” means the Internal Revenue Service of the United States or any successor
thereto.

 

“Issue” means, with respect to any Letter of Credit, to issue, extend the expiry
of, renew or increase the maximum stated amount (including by deleting or
reducing any scheduled decrease in such maximum stated amount) of, such Letter
of Credit.  The terms “Issued” and “Issuance” shall have a corresponding
meaning.

 

“Issuer” means each Lender or Affiliate of a Lender that (a) is listed on the
signature pages of the Amendment Agreement as an “Issuer” or (b) hereafter
becomes an Issuer with the approval of the Administrative Agent and the Borrower
by agreeing pursuant to an agreement with and in form and substance satisfactory
to the Administrative Agent and the Borrower to be bound by the terms hereof
applicable to Issuers.

 

“Land” means plots, pieces or parcels of land.

 

“Leases” means, with respect to any Person, all of those leasehold estates in
Real Property of such Person, as lessee, as such may be amended, supplemented or
otherwise modified from time to time.

 

16

--------------------------------------------------------------------------------


 

“Lender” means each financial institution or other entity that (a) is listed on
the signature pages of the Amendment Agreement as a “Lender” (including the
Fronting Lender and each Swing Loan Lender) or (b) from time to time becomes a
party hereto by execution of an Assignment and Acceptance.

 

“Letter of Credit” means each Existing Letter of Credit and any letter of credit
issued pursuant to Section 2.4 (Letters of Credit).

 

“Letter of Credit Participation Fee” has the meaning specified in
Section 2.12(b)(ii) (Fees).

 

“Letter of Credit Obligations” means, at any time, without duplication, the
aggregate amount of all liabilities at such time of the Borrower to all Issuers
with respect to Letters of Credit, whether or not any such liability is
contingent, including the sum of (a) the Reimbursement Obligations at such time
(or, for any Reimbursement Obligations in any Alternative Currency, the Dollar
Equivalent thereto) and (b) the Letter of Credit Undrawn Amounts at such time.

 

“Letter of Credit Reimbursement Agreement” has the meaning specified in
Section 2.4(e) (Letters of Credit).

 

“Letter of Credit Request” has the meaning specified in Section 2.4(c) (Letters
of Credit).

 

“Letter of Credit Undrawn Amounts” means, at any time, the aggregate undrawn
face amount of all Letters of Credit outstanding at such time (or, for any
Letter of Credit denominated in an Alternative Currency, the Dollar Equivalent
thereof).

 

“Leverage Ratio” means, with respect to any Person as of any day, the ratio of
(a) Financial Covenant Debt of such Person and its Subsidiaries determined on a
consolidated basis in accordance with GAAP as of such day to (b)  EBITDA for
such Person for the last four full Fiscal Quarters ending prior to such day for
which Financial Statements are available.

 

“Lien” means any mortgage, deed of trust, pledge, hypothecation, assignment,
charge, deposit arrangement, encumbrance, lien (statutory or other), security
interest or preference, priority or other security agreement or preferential
arrangement of any kind or nature whatsoever intended to assure payment of any
Indebtedness or the performance of any other obligation, including any
conditional sale or other title retention agreement, the interest of a lessor
under a Capital Lease and any financing lease having substantially the same
economic effect as any of the foregoing, and the filing of any financing
statement under the UCC or comparable law of any jurisdiction naming the owner
of the asset to which such Lien relates as debtor.

 

“Loan” means any loan made by any Lender pursuant to this Agreement, including,
unless the context requires otherwise, any Swing Loan made by the Swing Loan
Lender.

 

“Loan Documents” means, collectively, the Amendment Agreement, this Agreement,
the Notes (if any), the Guaranty, each Letter of Credit Reimbursement Agreement,
each Fee Letter, each agreement pursuant to which a Lender or an Affiliate of a
Lender provides cash management services to a Loan Party, the Collateral
Documents and each certificate,

 

17

--------------------------------------------------------------------------------


 

agreement or document executed by a Loan Party and delivered to the
Administrative Agent or any Lender in connection with or pursuant to any of the
foregoing.

 

“Loan Party” means each of the Borrower and each Guarantor.

 

“Material Adverse Change” means a material adverse change in any of (a) the
condition (financial or otherwise), business, performance, operations or
properties of the Borrower and the Guarantors taken as a whole, (b) the
legality, validity or enforceability of any Loan Document, (c) the perfection or
priority of the Liens granted pursuant to the Collateral Documents, (d) the
ability of the Borrower to repay the Obligations or maintain adequate bonding
for the Projects (taken as a whole) of the Loan Parties, the Subsidiaries of the
Borrower or any Permitted Joint Venture or of the other Loan Parties to perform
their respective obligations under the Loan Documents or the Surety Facility or
(e) the rights and remedies of the Administrative Agent, the Lenders, the
Tranche B Investors or the Issuers under the Loan Documents.

 

“Material Adverse Effect” means an effect that results in or causes, or could
reasonably be expected to result in or cause, a Material Adverse Change.

 

“Material Intellectual Property” has the meaning specified in the Pledge and
Security Agreement.

 

“Material Projects” means each Project for which, assuming full performance of
the related Contractual Obligations on the part of each Loan Party, each
Affiliate thereof and each Permitted Joint Venture, the payments to be received
under such Contractual Obligations by each Loan Party, each Affiliate thereof
and Permitted Joint Venture are not less than $5,000,000.

 

“MIBRAG Subsidiary” means each of Mibrag B.V., a company organized and existing
under the laws of The Netherlands, and MitteldeutscheBraunkohlengesellschaft
GmbH, a company organized and existing under the laws of the Federal Republic of
Germany.

 

“Moody’s” means Moody’s Investors Services, Inc.

 

“Mortgages” means the mortgages, deeds of trust or other real estate security
documents made or required herein to be made by the Borrower or any other Loan
Party.

 

“Multiemployer Plan” means a multiemployer plan, as defined in
Section 4001(a)(3) of ERISA, to which the Borrower, any of its Subsidiaries or
any ERISA Affiliate has any obligation or liability, contingent or otherwise.

 

“Net Cash Proceeds” means proceeds received by any Loan Party (or by any
Permitted Joint Venture or Subsidiary of any Loan Party that is not a Loan
Party, (x) to the extent of the Loan Parties’ direct or indirect aggregate
interest therein and (y)(1) in the case of a Permitted Joint Venture or a
Subsidiary that is not a Wholly-Owned Subsidiary of a Loan Party and (2) if
distribution of such proceeds to the Loan Parties is prohibited or restricted by
Requirements of Law or Contractual Obligations (including Contractual
Obligations incorporated within the Constituent Documents of such Subsidiary or
Permitted Joint Venture) with any Person other than the Borrower, its
Subsidiaries and Permitted Joint Ventures, only to the extent of any
distribution of such proceeds actually received by such Loan Party) after the
Effective Date in cash or Cash Equivalents from any (a) Asset Sale permitted
under Section 8.4 (b) (Sale of Assets) or any sale and leaseback transaction
(other than a sale and leaseback transaction of property entered into within
90 days of the acquisition of such property) permitted hereunder net

 

18

--------------------------------------------------------------------------------


 

of (i) the reasonable cash costs of sale, assignment, sale-leaseback or other
disposition, (ii) taxes paid or reasonably estimated to be payable as a result
thereof (including, for the avoidance of doubt, as a result of any distribution
of such proceeds to the Loan Parties) and (iii) for any Asset Sale, any amount
required to be paid or prepaid on Indebtedness (other than the Obligations)
secured by the assets subject to such Asset Sale, provided, however, that
evidence of each of (i), (ii) and (iii) above is provided to the Administrative
Agent in form and substance reasonably satisfactory to it, (b) Property Loss
Event, net of (i) reasonable costs and expenses associated with settling any
claim with respect to such Property Loss Event and (ii) taxes paid or reasonably
estimated to be payable as a result thereof, provided, however, that evidence of
each of (i) and (ii) above is provided to the Administrative Agent in form and
substance reasonably satisfactory to it, or (c) Equity Issuance net of brokers’
and advisors’ fees, underwriting discounts and commissions and other customary
fees and expenses incurred in connection with such transaction; provided,
however, that in the case of this clause (c), evidence of such costs is provided
to the Administrative Agent in form and substance reasonably satisfactory to it.

 

“Non-Consenting Lender” has the meaning specified in
Section 11.1(c) (Amendments, Waivers, Etc.).

 

“Non-Funding Lender” has the meaning specified in Section 2.2(c) (Borrowing
Procedures).

 

“Non-Recourse Indebtedness” means Indebtedness of a Permitted Joint Venture or
Subsidiary of the Borrower (in each case that is not a Loan Party) (a) that is
on terms and conditions reasonably satisfactory to the Administrative Agent,
(b) that is not, in whole or in part, Indebtedness of any Loan Party (and for
which no Loan Party has created, maintained or assumed any Guaranty Obligation
or other obligation) and for which no holder thereof has or could have upon the
occurrence of any contingency, any recourse against any Loan Party or the assets
thereof, (c) owing to an unaffiliated third-party (other than, directly or
indirectly, the Borrower, any Subsidiary thereof, any other Loan Party, any
Permitted Joint Venture (or owner of any interest therein) and any Affiliate of
any of them) and (d) the source of repayment for which is expressly limited to
the assets of such Permitted Joint Venture or Subsidiary (expressly excluding
any Indebtedness or other inter-company obligation of any Loan Party to, and any
Investment of any Loan Party in, such Subsidiary).

 

“Non-U.S. Financial Institution” means each Lender, Tranche B Investor or the
Administrative Agent that is not a United States person as defined in
Section 7701(a)(30) of the Code.

 

“Note” means a promissory note of the Borrower payable to any Lender and its
registered assigns in a principal amount equal to the amount of such Lender’s
Commitment evidencing the aggregate Indebtedness of the Borrower to such Lender
resulting from the Revolving Loans (and, if such Lender is also the Swing Loan
Lender, Swing Loans) owing to such Lender.

 

“Notice of Borrowing” has the meaning specified in Section 2.2(a) (Borrowing
Procedures).

 

“Notice of Conversion or Continuation” has the meaning specified in Section 2.11
(Conversion/Continuation Option).

 

19

--------------------------------------------------------------------------------


 

“Obligations” means the Loans, the Letter of Credit Obligations and all other
amounts, obligations, covenants and duties owing by the Borrower and the other
Loan Parties to the Administrative Agent, any Lender, any Issuer, any Tranche B
Investor, any Affiliate of any of them or any Indemnitee, of every type and
description (whether by reason of an extension of credit, operation of the cash
management system provided hereunder, opening or amendment of a letter of credit
or payment of any draft drawn thereunder, loan, guaranty, indemnification,
foreign exchange or currency swap transaction, interest rate hedging transaction
or otherwise), present or future, arising under (a) this Agreement or any other
Loan Document or (b) any Hedging Contract that (i) is in effect on the Effective
Date with a counterparty that is the Administrative Agent, a Lender, a Tranche B
Investor or any Affiliate of any of the foregoing or (ii) entered into after the
Effective Date with a counterparty that was, at the time such Hedging Contract
was entered into, the Administrative Agent, a Lender, a Tranche B Investor or
any Affiliate of any of the foregoing, whether direct or indirect (including
those acquired by assignment), absolute or contingent, due or to become due, now
existing or hereafter arising and however acquired and whether or not evidenced
by any note, guaranty or other instrument or for the payment of money, including
all letter of credit, cash management and other fees (including, the Commitment
Fee and the Fronting Fee), interest, charges, expenses, attorneys’ fees and
disbursements and other sums chargeable to the Borrower under this Agreement or
any other Loan Document and all obligations of the Borrower under any Loan
Document to provide cash collateral for Letter of Credit Obligations.

 

“Original Restatement Date” has the meaning specified in the preamble to this
Agreement.

 

“Outstandings” means, at any particular time, the sum of (a) the principal
amount of the Loans outstanding at such time and (b) the Letter of Credit
Obligations outstanding at such time.

 

“PBGC” means the Pension Benefit Guaranty Corporation or any successor thereto.

 

“Permit” means any permit, approval, authorization, license, variance or
permission required from a Governmental Authority under an applicable
Requirement of Law.

 

“Permitted Acquisition” means any Proposed Acquisition subject to the
satisfaction of each of the following conditions:

 

(a)           if the consideration (excluding performance-based contingent
consideration (including, without limitation, earn-out payments and royalty
payments)) in respect of any such Proposed Acquisition is in excess of
$10,000,000, the Administrative Agent shall receive prior written notice of such
Proposed Acquisition, which notice shall include, without limitation, a
reasonably detailed description of such Proposed Acquisition;

 

(b)           such Proposed Acquisition shall only involve assets primarily
located in the United States, Canada, the United Kingdom or Australia and,
following such acquisition, the Borrower would be in compliance with Section 8.7
(Change in Nature of Business); provided, however, that such Proposed
Acquisition may involve assets primarily located in other jurisdictions if the
sum of (i) all amounts payable in cash plus (ii) any Indebtedness or other
liabilities incurred or assumed by any Loan Party in

 

20

--------------------------------------------------------------------------------


 

connection with such Proposed Acquisition, together with all other such Proposed
Acquisitions, does not exceed $35,000,000 (excluding performance-based
contingent consideration (including, without limitation, earn-out payments and
royalty payments));

 

(c)           such Proposed Acquisition shall be consensual and shall have been
approved by the board of directors of the Person or any operating division
thereof subject to such Proposed Acquisition (the “Proposed Acquisition
Target”);

 

(d)           the sum of (i) all amounts payable in cash (except
(x) performance-based contingent consideration (including, without limitation,
earn-out payments and royalty payments) and (y) to the extent financed with
Stock of the Borrower or the proceeds of a substantially concurrent issuance of
Stock of the Borrower) plus (ii) any Indebtedness or other liabilities incurred
or assumed by any Loan Party in connection with each  Proposed Acquisition (less
any unrestricted cash or Cash Equivalents of such Proposed Acquisition Target
that are escrowed pursuant to arrangements and documentation satisfactory to the
Administrative Agent in its sole discretion, by a Loan Party for the payment of
such assumed or incurred Indebtedness or liabilities) shall not exceed
$100,000,000; provided, however, that such amounts for all Proposed Acquisitions
shall not exceed $200,000,000 in the aggregate;

 

(e)           the Available Credit (after giving effect to such Proposed
Acquisition) shall not be less than $100,000,000;

 

(f)            within 30 days (or, in respect of real estate matters, 45 days)
after the closing of such Proposed Acquisition, the Borrower (or the Subsidiary
making such Proposed Acquisition) and the Proposed Acquisition Target shall have
executed such documents and taken such actions as may be required under Sections
Section 7.11 (Additional Collateral and Guaranties) and Section 7.12 (Real
Property);

 

(g)           if the consideration (excluding performance-based contingent
consideration (including, without limitation, earn-out payments and royalty
payments)) in respect of any such Proposed Acquisition is in excess of
$25,000,000, the Borrower shall have delivered to the Administrative Agent, in
form and substance satisfactory to the Administrative Agent and sufficiently in
advance (but in any case no later than 5 days prior to such Proposed Acquisition
unless otherwise agreed by the Administrative Agent) such other financial
information, financial analysis, documentation or other information relating to
such Proposed Acquisition as the Administrative Agent shall reasonably request;
and

 

(h)           at the time of such Proposed Acquisition and after giving effect
thereto, (i) no Default or Event of Default shall have occurred and be
continuing (and, if the consideration in respect of such Proposed Acquisition is
in excess of $10,000,000, the Borrower shall have demonstrated compliance with
the covenants set forth in Article V (Financial Covenants) on a pro forma basis)
and (ii) all representations and warranties contained in Article IV
(Representations and Warranties) and in the other Loan Documents shall be true
and correct in all material respects.

 

“Permitted Joint Venture” means any joint venture (which may be in the form of
any limited liability company or other Person), including any Domestic
Subsidiary of the Borrower that is not a Wholly-Owned Subsidiary thereof, in
which the Borrower or any of its

 

21

--------------------------------------------------------------------------------


 

Subsidiary holds Stock or Stock Equivalents or otherwise participates or
invests; provided, however, that (a) the investors or participants in such joint
venture participate in such joint venture on substantially the same terms as the
Borrower or such Subsidiary, (b) the existence and activities of such joint
venture are limited to the duration and scope of the specific Projects relating
thereto (established to provide engineering, construction, mining,
manufacturing, development, operations and maintenance or other services, as the
case may be), (c) the Lenders have a valid, perfected, first priority security
interest in the Stock, Stock Equivalents or other interests in such joint
venture held by the Borrower or any of its Subsidiaries except where (i) the
governing documents of such joint venture prohibit such a security interest to
be granted to the Lenders or (ii) such joint venture has incurred Non-Recourse
Indebtedness the terms of which either (x) require security interests in such
Stock, Stock Equivalents or other interests to be granted to secure such
Non-Recourse Indebtedness or (y) prohibit such a security interest to be granted
to the Lenders, and (d) no Loan Party shall, pursuant to such joint venture, be
under any Contractual Obligation to make Investments or incur Guaranty
Obligations after the later of the Effective Date and the initial formation of
such joint venture that would be in violation of any provision of this
Agreement.

 

“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, estate, trust, limited liability company,
unincorporated association, joint venture or other entity, or a Governmental
Authority.

 

“Plan of Reorganization” means the Plan of Reorganization under title 11, United
States Code, as amended, of Washington Group International, Inc. and certain of
its subsidiaries confirmed by the Bankruptcy Court for the District of Nevada on
December 21, 2001.

 

“Pledge and Security Agreement” means the Pledge and Security Agreement dated of
January 24, 2002, a copy of which is attached as Exhibit I (Pledge and Security
Agreement), executed by the Borrower, each Guarantor and the Administrative
Agent.

 

“Pledged Notes” has the meaning specified in the Pledge and Security Agreement.

 

“Pledged Stock” has the meaning specified in the Pledge and Security Agreement.

 

“Prime Rate” means the rate of interest per annum established from time to time
by the Administrative Agent as its prime rate in effect as its principal office
in New York City.  Each change in the Prime Rate shall be effective on the date
such change is publicly announced as being effective.

 

“Project” means any construction, engineering, mining, manufacturing,
development, operation, maintenance or other project consisting of the
consummation of transactions contemplated in a set of Contractual Obligations
(including financial documents) with a Governmental Authority, sponsor,
developer or other Person, including Government Contracts and Contractual
Obligations for the development, design, engineering, construction, equipment,
testing, commissioning, completion, management, ownership, operation, insurance,
maintenance and repair of certain facilities (at a specified location) or
performance of certain other works (whether completed or uncompleted) or any
other services.  “Project” includes, without limitation, all such Contractual
Obligations, any transaction contemplated in such

 

22

--------------------------------------------------------------------------------


 

Contractual Obligation, the project company or other Person organized for the
purpose of executing such Contractual Obligations (and any asset owned or leased
thereby), any equipment and other assets owned or leased by any Loan Party to
consummate such Contractual Obligations, and the expenses (including related
overhead expenses) related thereto.

 

“Projections” means those financial projections dated June, 2005, covering the
Fiscal Years ending in 2005 through 2008, inclusive, delivered to the Lenders by
the Borrower.

 

“Property Loss Event” means (a) any loss of or damage to property of the
Borrower or any of its Subsidiaries that results in the receipt by such Person
of proceeds of insurance in excess of $5,000,000 (individually or in the
aggregate for all such losses and damages) or (b) any taking of property, or
condemnation of property (or deed in lieu thereof), of the Borrower or any of
its Subsidiaries that results in the receipt by such Person of a compensation
payment in respect thereof in excess of $5,000,000 (individually or in the
aggregate for all such takings).

 

“Proposed Acquisition” means the proposed acquisition by the Borrower or any of
its Subsidiaries of all or substantially all of the assets or Stock of any
Proposed Acquisition Target, or the merger of any Proposed Acquisition Target
with or into the Borrower or any Subsidiary of the Borrower (and, in the case of
a merger with the Borrower, with the Borrower being the surviving corporation).

 

“Proposed Acquisition Target” has the meaning specified in clause (c) of the
definition of the term “Permitted Acquisition”.

 

“Proposed Change” has the meaning specified in Section 11.1(c) (Amendments,
Waivers, Etc.).

 

“Protective Advances” means all expenses, disbursements and advances incurred by
the Administrative Agent pursuant to the Loan Documents after the occurrence and
during the continuance of an Event of Default that the Administrative Agent, in
its sole discretion, deems necessary or desirable to preserve or protect the
Collateral or any portion thereof or to enhance the likelihood, or maximize the
amount, of repayment of the Obligations.

 

“Purchasing Investor” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Purchasing Lender” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Ratable Portion” or “ratably” means, with respect to any Lender, the percentage
obtained by dividing (a) the Commitment of such Lender by (b) the aggregate
Commitments of all Lenders (or, at any time after the Revolving Credit
Termination Date, the percentage obtained by dividing the aggregate outstanding
principal balance of the Outstandings owing to such Lender by the aggregate
outstanding principal balance of the Outstandings owing to all Lenders).

 

“Real Property” means any interest in real property, including Land, together
with the right, title and interest in and to the streets, the land lying in the
bed of any streets, roads or avenues, opened or proposed, in front of, the air
space and development rights pertaining to, the Land and the right to use such
air space and development rights, all rights of way, privileges, liberties,
tenements, hereditaments and appurtenances belonging or in any way appertaining

 

23

--------------------------------------------------------------------------------


 

thereto, all fixtures, all easements now or hereafter benefiting the Land and
all royalties and rights appertaining to the use and enjoyment of the Land,
including all alley, vault, drainage, mineral, water, oil and gas rights,
together with all of the buildings and other improvements now or hereafter
erected on the Land, and any fixtures appurtenant thereto.

 

“Register” has the meaning specified in Section 11.2(c) (Assignments and
Participations).

 

“Reimbursement Date” has the meaning specified in Section 2.4(h) (Letters of
Credit).

 

“Reimbursement Obligations” means all matured reimbursement or repayment
obligations of the Borrower to any Issuer with respect to amounts drawn under
Letters of Credit.

 

“Reinvestment Deferred Amount” means, with respect to any Reinvestment Event,
the aggregate Net Cash Proceeds received by any Loan Party in connection
therewith that the Borrower (directly or indirectly through one of its
Subsidiaries) intends and expects to use to acquire assets useful in its or one
of its Subsidiaries’ businesses or, in the case of a Property Loss Event, to
effect repairs, as set forth in the Reinvestment Notice relating to such
Reinvestment Event.

 

“Reinvestment Event” means any Asset Sale or Property Loss Event in respect of
which the Borrower has delivered a Reinvestment Notice.

 

“Reinvestment Notice” means a written notice executed by a Responsible Officer
of the Borrower stating that no Default or Event of Default has occurred and is
continuing and that the Borrower (directly or indirectly through one of its
Subsidiaries) intends and expects to use all or a specified portion of the Net
Cash Proceeds of an Asset Sale or Property Loss Event to acquire assets useful
in its or one of its Subsidiaries’ businesses or, in the case of a Property Loss
Event, to effect repairs.

 

“Reinvestment Prepayment Amount” means, with respect to any Reinvestment Event,
the Reinvestment Deferred Amount relating thereto less any amount expended or
required to be expended pursuant to a Contractual Obligation entered into prior
to the relevant Reinvestment Prepayment Date to acquire assets useful in the
Borrower’s business or, in the case of a Property Loss Event, to effect repairs.

 

“Reinvestment Prepayment Date” means, with respect to any Reinvestment Event,
the earlier of (a) the date occurring 270 days after such Reinvestment Event and
(b) the date that is five Business Days after the date on which the Borrower
shall have notified the Administrative Agent of the Borrower’s determination not
to acquire assets useful in the Borrower’s or a Subsidiary’s business (or, in
the case of a Property Loss Event, not to effect repairs) with all or any
portion of the relevant Reinvestment Deferred Amount.

 

 “Release” means, with respect to any Person, any release, spill, emission,
leaking, pumping, injection, deposit, disposal, discharge, dispersal, leaching
or migration, in each case, of any Contaminant into the indoor or outdoor
environment or into or out of any property owned by such Person, including the
movement of Contaminants through or in the air, soil, surface water, ground
water or property and, in each case, in violation of Environmental Law.

 

24

--------------------------------------------------------------------------------

 


 

“Releasees” has the meaning specified in Section 11.10(g) (Amendment and
Restatement; Binding Effect).

 

“Remedial Action” means all actions required to (a) clean up, remove, treat or
in any other way address any Contaminant in the indoor or outdoor environment,
(b) prevent the Release or threat of Release or minimize the further Release so
that a Contaminant does not migrate or endanger or threaten to endanger public
health or welfare or the indoor or outdoor environment or (c) perform
pre-remedial studies and investigations and post-remedial monitoring and care.

 

“Requirement of Law” means, with respect to any Person, the common law and all
federal, state, local and foreign laws, rules and regulations, orders,
judgments, decrees and other determinations of any Governmental Authority or
arbitrator, applicable to or binding upon such Person or any of its property or
to which such Person or any of its property is subject.

 

“Requisite Lenders” means, collectively, Lenders having more than fifty percent
(50%) of the aggregate outstanding amount of the Commitments or, after the
Revolving Credit Termination Date, the aggregate Outstandings; provided,
however, that, for purposes of this calculation, the Commitment of the Fronting
Lender shall be included in whole or in part so as to follow the instructions of
each Tranche B Investor in respect of its Tranche B Ratable Portion of such
Commitment, as set forth in a notice forwarded by the Fronting Lender to the
Administrative Agent prior to each determination thereof, which notice shall be
irrevocable and binding for all purposes for such determination.  A Non-Funding
Lender shall not be included in the calculation of “Requisite Lenders”;
provided, however, that, if such Non-Funding Lender is the Fronting Lender, its
Commitment shall be required to be excluded from such calculation pursuant to
this sentence only to the extent of such Commitment multiplied by a ratio the
numerator of which is the Loan or payment the Fronting Lender has failed to make
hereunder and the numerator of which is the aggregate corresponding Loan or
payment the Fronting Lender was obligated to make hereunder (but made only
partially).

 

“Responsible Officer” means, with respect to any Person, any of the principal
executive officers, managing members or general partners of such Person but, in
any event, with respect to financial matters, the chief financial officer,
treasurer or controller of such Person.

 

“Restricted Payment” means (a) any dividend, distribution or any other payment
whether direct or indirect, on account of any Stock or Stock Equivalents of the
Borrower or any of its Subsidiaries now or hereafter outstanding, except a
dividend payable solely in Stock or Stock Equivalents or a dividend or
distribution payable solely to the Borrower or one or more Subsidiary
Guarantors, (b) any redemption, retirement, sinking fund or similar payment,
purchase or other acquisition for value, direct or indirect, of any Stock or
Stock Equivalents of the Borrower or any of its Subsidiaries now or hereafter
outstanding other than one payable solely to the Borrower or one or more
Subsidiary Guarantors and (c) any payment or prepayment of principal, premium
(if any), interest, fees (including fees to obtain any waiver or consent in
connection with any Indebtedness) or other charges on, or redemption, purchase,
retirement, defeasance, sinking fund or similar payment with respect to, any
Subordinated Debt of the Borrower or any other Loan Party, other than any
required payment, prepayment, redemption, retirement, purchases or other
payments, in each case to the extent permitted to be made by the terms of such
Subordinated Debt.

 

25

--------------------------------------------------------------------------------


 

“Revolving Credit Termination Date” shall mean the earliest of (a) the Scheduled
Termination Date, (b) the date of termination of the Commitments pursuant to
Section 2.5 (Reduction and Termination of the Commitments) or Section 9.2
(Remedies) and (c) the date on which the Obligations become due and payable
pursuant to Section 9.2 (Remedies).

 

“Revolving Loan” means each Tranche A Loan and Tranche B Loan.

 

“S&P” means Standard & Poor’s Rating Services.

 

“Scheduled Termination Date” means, with respect to each of the Facilities, the
fifth anniversary of the Effective Date.

 

“Secured Obligations” means, in the case of the Borrower, the Obligations, and,
in the case of any other Loan Party, the obligations of such Loan Party under
the Guaranty and the other Loan Documents to which it is a party.

 

“Secured Parties” means the Lenders, the Issuers, the Administrative Agent, the
Tranche B Investors and any other holder of any Obligation.

 

“Security” means any Stock, Stock Equivalent, voting trust certificate, bond,
debenture, note or other evidence of Indebtedness, whether secured, unsecured,
convertible or subordinated, or any certificate of interest, share or
participation in, or any temporary or interim certificate for the purchase or
acquisition of, or any right to subscribe to, purchase or acquire, any of the
foregoing, but shall not include any evidence of the Obligations.

 

“Selling Investor” has the meaning specified in Section 11.7 (Sharing of
Payments, Etc.).

 

“Selling Lender” has the meaning specified in Section 11.7 (Sharing of Payments,
Etc.).

 

“Solvent” means, with respect to any Person, that the value of the assets of
such Person (both at fair value and present fair saleable value) is, on the date
of determination, greater than the total amount of liabilities (including
contingent and unliquidated liabilities) of such Person as of such date and
that, as of such date, such Person is able to pay all liabilities of such Person
as such liabilities mature and does not have unreasonably small capital.  In
computing the amount of contingent or unliquidated liabilities at any time, such
liabilities shall be computed at the amount that, in light of all the facts and
circumstances existing at such time, represents the amount that can reasonably
be expected to become an actual or matured liability.

 

“Special Purpose Vehicle” means any special purpose funding vehicle identified
as such in writing by any Lender to the Administrative Agent.

 

“Specified Property” means  the Borrower’s Westinghouse Government and Technical
Services Division or its Engineered Products Department.

 

“Standby Letter of Credit” means any Letter of Credit that is not a Documentary
Letter of Credit.

 

“Stock” means shares of capital stock (whether denominated as common stock or
preferred stock), beneficial, partnership or membership interests,
participations or other

 

26

--------------------------------------------------------------------------------


 

equivalents (regardless of how designated) of or in a corporation, partnership,
limited liability company or equivalent entity, whether voting or non-voting.

 

“Stock Equivalents” means all securities convertible into or exchangeable for
Stock and all warrants, options or other rights to purchase or subscribe for any
Stock, whether or not presently convertible, exchangeable or exercisable.

 

“Stock Option” means each option to purchase Voting Stock of the Borrower issued
to the management and designated employees of the Borrower pursuant to a Stock
Option Plan.

 

“Stock Option Plan” means any employee stock option, stock purchase, equity
incentive, deferred compensation or similar plan (including the management and
employee stock option plan issued pursuant to and subject to the conditions set
forth in the Plan of Reorganization (x) to purchase up to 5% (subject to
dilution in certain cases) of the Voting Stock of the Borrower, expiring ten
years after the effective date of the Plan of Reorganization and with a strike
price calculated based on a total equity value of the Borrower on a going
concern basis of $600,000,000 and (y) to purchase up to 5% (subject to dilution
in certain cases) of the Voting Stock of the Borrower).

 

“Sub-Account” has the meaning specified in Section 2.1(d) (The Commitments;
Credit-Linked Deposit Account).

 

“Subordinated Debt” means Indebtedness of the Borrower or any of its
Subsidiaries that is, by its terms, subordinated in any respect to the prior
payment of any of the Obligations and otherwise on terms and conditions
reasonably satisfactory to the Administrative Agent.

 

“Subsidiary” means, with respect to any Person, any corporation, partnership,
limited liability company or other business entity of which an aggregate of 50%
or more of the outstanding Voting Stock is, at the time, directly or indirectly,
owned or controlled by such Person or one or more Subsidiaries of such Person.

 

“Subsidiary Guarantor” means each Subsidiary of the Borrower that is a
Guarantor.

 

“Surety” means Federal Insurance Company and its affiliates and co-sureties (if
any) under the Surety Facility or any replacement surety under the Surety
Facility reasonably acceptable to the Administrative Agent.

 

“Surety Bond Letter of Credit” means any Letter of Credit securing financial or
performance obligations of the Borrower, any of its Subsidiaries or any
Permitted Joint Venture under any Approved Surety Bond.

 

“Surety Facility” means the surety credit facility made available to the
Borrower and its Affiliates by the Surety pursuant to the Underwriting and
Continuing Indemnity Agreement, dated as of January 24, 2002, among the
Borrower, certain of its Subsidiaries and the Surety, together with any
amendments thereto or replacement facilities, each in form and substance
reasonably acceptable to the Administrative Agent.

 

27

--------------------------------------------------------------------------------


 

“Surety Intercreditor Agreement” means the Intercreditor Agreement, dated as of
January 24, 2002, by and between the Administrative Agent and the Surety,
together with any amendments thereto in form and substance reasonably acceptable
to the Administrative Agent.

 

“Syndication Completion Date” means the date that is 90 days after the Effective
Date.

 

“Swing Loan” has the meaning specified in Section 2.3 (Swing Loans).

 

“Swing Loan Borrowing” means a borrowing consisting of a Swing Loan.

 

“Swing Loan Lender” means Credit Suisse or any other Lender that becomes the
Administrative Agent or agrees, with the approval of the Administrative Agent
and the Borrower, to act as Swing Loan Lender hereunder.

 

“Swing Loan Request” has the meaning specified in Section 2.3(b) (Swing Loans).

 

“Tax Affiliate” means, with respect to any Person, (a) any Subsidiary of such
Person, and (b) any Affiliate of such Person with which such Person files or is
eligible to file consolidated, combined or unitary tax returns.

 

“Tax Return” has the meaning specified in Section 4.8(a) (Taxes).

 

“Taxes” has the meaning specified in Section 2.16(a) (Taxes).

 

“Title IV Plan” means a pension plan, other than a Multiemployer Plan, covered
by Title IV of ERISA and to which the Borrower, any of its Subsidiaries or any
ERISA Affiliate has any obligation or liability (contingent or otherwise).

 

“Tranche A Facility” means the Commitment of all Tranche A Lenders and the
provisions herein relating to the Revolving Loans made by the Tranche A Lenders
(including to reimburse the issuer for any draw under any Letter of Credit or to
repay any Swing Loan), which shall be in an aggregate principal amount of
$247,500,000 on the Effective Date.

 

“Tranche A Lender” means any Lender under the Tranche A Facilities.

 

“Tranche A Loan” has the meaning specified in Section 2.1 (The Commitments).

 

“Tranche B CD” has the meaning specified in the Existing Credit Agreement.

 

“Tranche B Deposit Amount” shall mean, with respect to each Tranche B Investor,
the initial amount of such Tranche B Investor’s Credit-Linked Deposit as shown
on the Register (and informed by the Administrative Agent to the Borrower on the
Effective Date) or in the Assignment and Acceptance pursuant to which such
Tranche B Investor assumed its Tranche B Deposit Amount and Credit-Linked
Deposit, as the same may be (a) reduced from time to time pursuant to
Section 2.5 (Reduction and Termination of the Commitments) and (b) reduced or
increased from time to time pursuant to assignments by or to such Tranche B
Investor pursuant to Section 11.2 (Assignments and Participations).  As of the
Effective Date, the aggregate Tranche B Deposit Amount is $102,500,000.

 

28

--------------------------------------------------------------------------------


 

“Tranche B Facility” means the Commitment of each Tranche B Lender and the
provisions herein relating to the Revolving Loans made by each Tranche B Lender
(including to reimburse any Issuer for any draw under any Letter of Credit or to
repay any Swing Loan), which shall be in an aggregate principal amount of
$102,500,000 on the Effective Date.

 

“Tranche B Fronted Exposure” means, at any time of determination, an amount
equal to (a) the aggregate principal amount of the outstanding Tranche B Loans
and participations in Swing Loans held by the Fronting Lender at such time plus
(b) the Fronting Lender’s Ratable Portion of the Letter of Credit Obligations at
such time.

 

“Tranche B Investor” means each financial institution or other entity that has a
Tranche B Deposit Amount.

 

“Tranche B Lender” means the Fronting Lender, as sole Lender under the Tranche B
Facility.

 

“Tranche B Loan” has the meaning specified in Section 2.1(The Commitments).

 

“Tranche B Ratable Portion” means, in respect of any Tranche B Investor, the
percentage obtained by dividing the amount of the Credit-Linked Deposit of such
Tranche B Investor by the aggregate amount of the Credit-Linked Deposits of all
Tranche B Investors.

 

“Treasury Regulations” means the final and temporary (but not proposed) income
tax regulations promulgated under the Internal Revenue Code, as such regulations
may be amended from time to time (including corresponding provisions of
succeeding regulations).

 

“UCC” has the meaning specified in the Pledge and Security Agreement.

 

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism (USA PATRIOT ACT)
Act of 2001, as amended.

 

“Voting Stock” means Stock of any Person having ordinary power to vote in the
election of members of the board of directors, managers, trustees or other
controlling Persons, of such Person (irrespective of whether, at the time, Stock
of any other class or classes of such entity shall have or might have voting
power by reason of the happening of any contingency).

 

“Warrant Agreement” means each of the Class 7 Warrant Agreement and the Dennis
Washington Option Agreement.

 

“Warrant” means each of the Class 7 Warrants and the Dennis Washington Options.

 

“Westinghouse Acquisition” means the acquisition by WGSC or the Borrower of the
membership and any other interests in Westinghouse Government Environmental
Services Company LLC.

 

“Westinghouse Acquisition Documents” means the consortium agreement among, inter
alia, BNFL, WGSC and the Borrower, as it may be amended, restated or otherwise
modified (subject to Section 8.2(j) (Liens, Etc.)) and the related documents
executed in connection therewith.

 

29

--------------------------------------------------------------------------------


 

“WGSC” means Westinghouse Government Services Company LLC.

 

“Wholly-Owned Subsidiary” means, in respect of any Person, any Subsidiary of
such Person, all of the Stock of which (other than director’s qualifying shares,
and the like, as may be required by law) is owned by such Person, either
directly or indirectly through one or more Wholly-Owned Subsidiaries thereof.

 

“Withdrawal Liability” means, with respect to the Borrower or any of its
Subsidiaries at any time, the aggregate liability incurred (whether or not
assessed) with respect to all Multiemployer Plans pursuant to Section 4201 of
ERISA.

 

“Work in Process Report” means, at any time, a contract activity summary (also
known as a “work-in-process” or “WIP” report), as of such time, showing, on both
a Group and Material Projects basis, contract value, revenue to date, amounts
billed to date, under-billed (unbilled) balance, over-billed (billing in excess
of costs) balance, costs incurred to date, estimated costs to complete,
estimated total cost, profit/(loss) to date, and the remaining profit or loss to
recognize, with analysis of unbilled costs and billings in excess of cost and
advances from customers, as necessary.

 

Section 1.2                                   Computation of Time Periods

 

In this Agreement, in the computation of periods of time from a specified date
to a later specified date, the word “from” means “from and including” and the
words “to” and “until” each mean “to but excluding” and the word “through” means
“to and including.”

 

Section 1.3                                   Accounting Terms and Principles

 

(a)                                  Except as set forth below, all accounting
terms not specifically defined herein shall be construed in conformity with GAAP
and all accounting determinations required to be made pursuant hereto shall,
unless expressly otherwise provided herein, be made in conformity with GAAP.

 

(b)                                 If any change in the accounting principles
used in the preparation of the most recent Financial Statements referred to in
Section 6.1 (Financial Statements) is hereafter required or permitted by the
rules, regulations, pronouncements and opinions of the Financial Accounting
Standards Board or the American Institute of Certified Public Accountants (or
any successors thereto) and such change is adopted by the Borrower with the
agreement of the Borrower’s Accountants and results in a change in any of the
calculations required by Article V (Financial Covenants) or VIII (Negative
Covenants) had such accounting change not occurred, the parties hereto agree to
enter into negotiations in order to amend such provisions so as to equitably
reflect such change with the desired result that the criteria for evaluating
compliance with such covenants by the Borrower shall be the same after such
change as if such change had not been made; provided, however, that no change in
GAAP that would affect a calculation that measures compliance with any covenant
contained in Article V (Financial Covenants) or VIII (Negative Covenants) shall
be given effect until such provisions are amended to reflect such changes in
GAAP.

 

30

--------------------------------------------------------------------------------


 

Section 1.4                                   Certain Terms

 

(a)                                  The words “herein,” “hereof” and
“hereunder” and similar words refer to this Agreement as a whole, and not to any
particular Article, Section, subsection or clause in, this Agreement.

 

(b)                                 Unless otherwise expressly indicated herein,
(i) references in this Agreement to an Exhibit, Schedule, Article, Section,
clause or sub-clause refer to the appropriate Exhibit or Schedule to, or
Article, Section, clause or sub-clause in this Agreement and (ii) the words
“above” and “below”, when following a reference to a clause or a sub-clause of
any Loan Document, refer to a clause or sub-clause within, respectively, the
same Section or clause.

 

(c)                                  Each agreement defined in this Article I
shall include all appendices, exhibits and schedules thereto.  Unless the prior
written consent of the Requisite Lenders is required hereunder for an amendment,
restatement, supplement or other modification to any such agreement and such
consent is not obtained, references in this Agreement to such agreement shall be
to such agreement as so amended, restated, supplemented or modified.

 

(d)                                 References in this Agreement to any statute
shall be to such statute as amended or modified, together with any successor
legislation, in each case in effect at the time any such reference is operative.

 

(e)                                  The term “including” when used in any Loan
Document means “including without limitation” except when used in the
computation of time periods.  The phrase “in the aggregate”, when used in any
Loan Document, means “individually or in the aggregate”, unless otherwise
expressly noted.

 

(f)                                    The terms “Lender,” “Issuer”, “Tranche B
Investor”, “Fronting Lender” and “Administrative Agent” include, without
limitation, their respective successors.

 

(g)                                 Upon the appointment of any successor
Administrative Agent pursuant to Section 10.6 (Successor Administrative Agent),
references to Credit Suisse in Section 10.3 (The Agents and the Fronting Lender
Individually) and in the definitions of Base Rate, Dollar Equivalent and
Eurodollar Rate shall be deemed to refer to the financial institution then
acting as the Administrative Agent or one of its Affiliates if it so designates.

 

ARTICLE II

 

THE FACILITIES

 

Section 2.1                                   The Commitments; Credit-Linked
Deposit Account

 

(a)                                  Tranche A Loans.  On the terms and subject
to the conditions contained in this Agreement, each Tranche A Lender under the
Tranche A Facility severally agrees to make loans (each a “Tranche A Loan”) to
the Borrower from time to time on any Business Day during the period from the
Effective Date until the Revolving Credit Termination Date in Dollars in an
aggregate principal amount at any time outstanding for all such loans by such
Lender not to exceed such Tranche A Lender’s Commitment; provided, however, that
at no time shall any Tranche A Lender be obligated to make a Tranche A Loan in
excess of such Lender’s Ratable Portion of the Available Credit.  Within the
limits of each Lender’s Commitment, amounts of Tranche A Loans repaid may be
reborrowed under this Section 2.1.

 

31

--------------------------------------------------------------------------------


 

(b)                                 Tranche B Loans. 
(i)                                On the terms and subject to the conditions
contained in this Agreement, each Tranche B Lender under the Tranche B Facility
agrees to make loans (each a “Tranche B Loan”) to the Borrower from time to time
on any Business Day during the period from the Effective Date until the
Revolving Credit Termination Date in Dollars in an aggregate principal amount at
any time outstanding for all such loans by such Lender not to exceed such
Tranche B Lender’s Commitment; provided, however, that at no time shall any
Tranche B Lender be obligated to make a Tranche B Loan in excess of such
Lender’s Ratable Portion of the Available Credit.  Within the limits of each
Tranche B Lender’s Commitment, amounts of Tranche B Loans repaid may be
reborrowed under this Section 2.1.

 

(ii)                                  Upon the occurrence and during the
continuance of an Event of Default, the Fronting Lender shall have the absolute
right to be reimbursed from the Credit-Linked Deposit Account an amount equal to
the then-outstanding Tranche B Loans (whether made pursuant to this clause
(b) or deemed made pursuant to Section 2.3(e) (Swing Loans) or
Section 2.4(h) (Letters of Credit)) and participations in outstanding Swing
Loans of the Fronting Lender.  Each Tranche B Investor hereby authorizes the
withdrawal, and the Administrative Agent hereby agrees to withdraw, from the
Credit-Linked Deposit Account (and to debit such Tranche B Investor’s
Sub-Account in the amount of) each such Tranche B Investor’s Tranche B Ratable
Portion of such outstanding Tranche B Loans and participations in outstanding
Swing Loans for payment to the Fronting Lender.  Subject to the redeposit
provisions set forth below, following such withdrawal and reimbursement, each
Tranche B Investor will become a Tranche B Lender (without a commitment) to the
extent of such withdrawal (and such withdrawal and payment shall not alter the
obligation of the Borrower to repay all or any portion of such Tranche B Loans
and Swing Loans, together with interest thereon, all as provided herein).  So
long as the Commitments shall not have terminated, promptly following receipt by
the Administrative Agent of any payment from a Loan Party in respect of such
Loans and participations after such withdrawals and reimbursement, the
Administrative Agent shall redeposit such amount into the Credit-Linked Deposit
Account (and credit each Tranche B Investor’s Sub-Account for such Tranche B
Investor’s Tranche B Ratable Portion of such redeposited amount).

 

(c)                                  Pro Rata Treatment.  Each Borrowing and
repayment therefor shall be made pro rata between the Tranche A Facility and the
Tranche B Facility, in accordance with each Lender’s Commitment.

 

(d)                                 Establishment of Credit-Linked Deposit
Account and Sub-Accounts.  On or prior to the Effective Date, the Administrative
Agent shall establish the Credit-Linked Deposit Account.  The Administrative
Agent shall maintain records enabling it to determine at any time the amount of
the interest of each Tranche B Investor in the Credit-Linked Deposit Account
(the interest of each Tranche B Investor in the Credit-Linked Deposit Account,
as evidenced by such records, being referred to herein as such Tranche B
Investor’s “Sub-Account”).  Each Tranche B Investor irrevocably and
unconditionally agrees that its Credit-Linked Deposit shall be available to
reimburse the Fronting Lender as provided herein.  Each Tranche B Investor
further agrees that its right, title and interest in and to the Credit-Linked
Deposit Account shall be limited to the right to require amounts in its
Sub-Account to be applied as provided herein and that it will have no right to
require the return of its Credit-Linked Deposit other than as expressly provided
herein (each Tranche B Investor hereby acknowledging that (i) the Administrative
Agent shall have sole dominion and control over the Credit-Linked Deposit
Account and no other Person shall have the right to make any withdrawal from the
Credit-Linked Deposit Account or to exercise any other

 

32

--------------------------------------------------------------------------------


 

right or power with respect thereto, (ii) its Credit-Linked Deposit constitutes
payment for its participations in Loans made (or deemed made) or to be made (or
deemed made) and Letters of Credit issued or to be issued hereunder, (iii) its
Credit-Linked Deposit and any investments made therewith shall secure its
obligations to the Fronting Lender hereunder (each Tranche B Investor hereby
granting to the Administrative Agent, for the benefit of the Fronting Lender, a
security interest in its Credit-Linked Deposit and agreeing that the
Administrative Agent, as holder of the Credit-Linked Deposits and any
investments made therewith, will be acting, inter alia, as collateral agent for
the Fronting Lender and may set off against its Credit-Linked Deposit amounts
owed by such Tranche B Investor to the Fronting Lender), (iv) the Fronting
Lender is agreeing to make Tranche B Loans and to acquire participations in
Letters of Credit and Swing Loans in reliance on the availability of such
Tranche B Investor’s Credit-Linked Deposit to discharge such Tranche B
Investor’s obligations herein and (v) the failure of any Tranche B Investor to
make available to the Fronting Lender its Credit-Linked Deposit shall not
relieve any other Tranche B Investor of its obligation hereunder to make
available to the Fronting Agent its Credit-Linked Deposit, but no Tranche B
Investor shall be responsible for the failure of any other Tranche B Investor to
make available to the Fronting Lender such other Tranche B Investor’s
Credit-Linked Deposit.

 

(e)                                  Deposits to Credit-Linked Deposit Account. 
The following amounts will be deposited in the Credit-Linked Deposit Account at
the following times (and each Tranche B Investor hereby authorizes and directs
the Fronting Lender and the Administrative Agent to effect the same):

 

(i)                                     On the Effective Date, (A) with respect
to each Tranche B Investor that, on the Effective Date, has amounts on deposit
in a Tranche B CD (each such Tranche B Investor a “Continuing Tranche B
Investor”), the Administrative Agent shall transfer an amount equal to such
Continuing Tranche B Investor’s Tranche B Deposit Amount (or, if such Continuing
Tranche B Investor’s Tranche B Deposit Amount shall exceed the amount on deposit
in such Continuing Tranche B Investor’s Tranche B CD, the entire amount so on
deposit) from such Continuing Tranche B Investor’s Tranche B CD to the
Credit-Linked Deposit Account for the credit of such Transferring Tranche B
Investor, whereupon such Continuing Tranche B Investor’s Tranche B CD shall be
cancelled forthwith and any amounts remaining on deposit after such transfer in
excess of such Continuing Tranche B Investor’s Tranche B Deposit Amount shall be
distributed to such Continuing Tranche B Investor in accordance with the terms
of such Tranche B CD, (B) each Continuing Tranche B Investor with a Tranche B
Deposit Amount in excess of the amount so transferred from its Tranche B CD to
the Credit-Linked Deposit Account pursuant to clause (A) above shall deposit in
the Credit-Linked Deposit Account an amount in Dollars equal to such excess, and
(C) each Tranche B Investor that is not a Continuing Tranche B Investor shall
deposit in the Credit-Linked Deposit Account an amount in Dollars equal to such
Tranche B Investor’s Tranche B Deposit Amount.  The obligations of the Tranche B
Investors to make the deposits required by this clause (i) are several and not
joint, and no Tranche B Investor shall be responsible for any other Tranche B
Investor’s failure to make its deposit as so required.

 

(ii)                                  On any date prior to the Revolving Credit
Termination Date on which the Fronting Lender receives any payment from a Loan
Party in respect of Tranche B Loans (or participations in Swing Loans) with
respect to which amounts were withdrawn from the Credit-Linked Deposit Account,
the Fronting Lender shall deposit in

 

33

--------------------------------------------------------------------------------


 

the Credit-Linked Deposit Account, and credit to the Sub-Accounts of the Tranche
B Investors, the portion of such payment to be deposited therein, in accordance
with  clause (b)(ii) of this Section 2.1; provided that, to the extent the
aggregate Credit-Linked Deposits would exceed the aggregate Tranche B Deposit
Amounts after giving effect to the redeposit of such amounts, such excess shall
not be deposited in the Credit-Linked Deposit Account and the Fronting Lender
shall instead pay to each Tranche B Investor its Tranche B Ratable Portion of
such excess.

 

(iii)                               On any date prior to the Revolving Credit
Termination Date on which the Administrative Agent or any Issuer receives any
reimbursement payment from a Loan Party in respect of a Reimbursement Obligation
with respect to which amounts were withdrawn from the Credit-Linked Deposit
Account to reimburse the Fronting Lender, the Administrative Agent or such
Issuer shall forward such reimbursement payment to the Fronting Lender and the
Fronting Lender shall deposit in the Credit-Linked Deposit Account, and credit
to the Sub-Accounts of the Tranche B Investors, the portion of such
reimbursement payment to be deposited therein, in accordance with
Section 2.4(h) (Letters of Credit); provided that, to the extent the aggregate
Credit-Linked Deposits would exceed the aggregate Tranche B Deposit Amounts
after giving effect to the redeposit of such amounts, such excess shall not be
deposited in the Credit-Linked Deposit Account and the Fronting Lender shall
instead pay to each Tranche B Investor its Tranche B Ratable Portion of such
excess.

 

(iv)                              Concurrently with the effectiveness of any
assignment by any Tranche B Investor of all or any portion of its Tranche B
Deposit Amount and Credit-Linked Deposit, the Fronting Lender shall transfer
into the Sub-Account of the assignee the corresponding portion of the amount on
deposit in the assignor’s Sub-Account in accordance with Section 11.2
(Assignments and Participations).

 

(f)                                    Withdrawals from Credit-Linked Deposit
Account.  Amounts on deposit in the Credit-Linked Deposit Account shall be
withdrawn and distributed (or, in the case of clause (v) below, transferred) as
follows:

 

(i)                                     On each date on which the Fronting
Lender is to be reimbursed by the Tranche B Investors pursuant to clause
(b)(ii) of this Section 2.1 for any Tranche B Loan (or participation in any
Swing Loan), the Fronting Lender shall withdraw from the Credit-Linked Deposit
Account the amount of such Tranche B Loan or participation, as the case may be
(and debit the Sub-Account of each Tranche B Investor in the amount of its
Tranche B Ratable Portion of such Tranche B Loan or participation, as the case
may be), as reimbursement for such Tranche B Loan or participation, as the case
may be.

 

(ii)                                  Promptly following each reduction of the
Tranche B Deposit Amount pursuant to and in accordance with Section 2.5
(Reduction and Termination of the Commitments), the Fronting Lender shall
withdraw from the Credit-Linked Deposit Account and distribute to each Tranche B
Investor its Tranche B Ratable Portion of the amount by which the aggregate
amount of Credit-Linked Deposits exceeds the Tranche B Deposit Amount after
giving effect to such reduction.

 

(iii)                               Promptly following any termination of the
Commitments under the Tranche B Facility pursuant to and in accordance with
Section 2.5 (Reduction and

 

34

--------------------------------------------------------------------------------


 

Termination of the Commitments) or Article IX, the Fronting Lender shall
withdraw from the Credit-Linked Deposit Account and distribute to each Tranche B
Investor its Tranche B Ratable Portion of the amount by which the aggregate
amount of Credit-Linked Deposits exceeds the Tranche B Fronted Exposure at such
time.

 

(iv)                              Promptly following (A) the termination of the
Commitments under the Tranche B Facility and (B) the reduction to zero of all
Tranche B Fronted Exposure, the Fronting Lender shall withdraw from the
Credit-Linked Deposit Account and distribute to each Tranche B Investor the
entire remaining amount of its Credit-Linked Deposit, and shall close the
Credit-Linked Deposit Account.

 

Each Tranche B Investor irrevocably and unconditionally agrees that its
Credit-Linked Deposit may be applied or withdrawn from time to time as set forth
in this paragraph (f).

 

(g)                                 Investment of Credit-Linked Deposits.  The
Credit-Linked Deposit of each Tranche B Investor will earn for the account of
such Tranche B Investor a return on the average daily amount of such
Credit-Linked Deposit (the “Credit-Linked Deposit Return”) at a rate per annum
equal to (i) in respect of the period commencing on the Effective Date and
ending on September 30, 2005 (the “Initial Period”), 3.30% and (ii) in respect
of each successive calendar quarter, (A) the three-month Eurodollar Rate (as
determined by the Administrative Agent at approximately 11:00 a.m. (London time)
on the date that is two Business Days prior to the beginning of such calendar
quarter) minus (B) 0.10% per annum, in each case calculated on the basis of the
actual number of days elapsed over a year of 360 days.  The Credit-Linked
Deposit Return accrued through but excluding the last day of each period
described in clause (i) or (ii) above shall be payable by the Fronting Lender to
each Tranche B Investor on the third Business Day following the last day of such
period, and on the Revolving Credit Termination Date.  No Loan Party shall have
any obligation under or in respect of the provisions of this clause (g).

 

(h)                                 Sufficiency of Credit-Linked Deposits. 
Notwithstanding any other provision of this Agreement, no Tranche B Loan shall
be made, and no Letter of Credit shall be Issued under the Tranche B Facility,
if after giving effect thereto the aggregate amount of the Credit-Linked
Deposits would be less than the Tranche B Fronted Exposure after giving effect
thereto.  The Fronting Lender agrees to provide, at the request of any Issuer,
information to such Issuer as to the then-outstanding Tranche B Fronted Exposure
and the aggregate amount of the Credit-Linked Deposits.

 

Section 2.2                                   Borrowing Procedures

 

(a)                                  Each Borrowing shall be made on notice
given by the Borrower to the Administrative Agent not later than 1:00 p.m. (New
York time) (i) one Business Day, in the case of a Borrowing of Base Rate Loans
and (ii) three Business Days, in the case of a Borrowing of Eurodollar Rate
Loans, prior to the date of the proposed Borrowing.  Each such notice shall be
in substantially the form of Exhibit C (Form of Notice of Borrowing) (a “Notice
of Borrowing”), specifying (A) the date of such proposed Borrowing, (B) the
aggregate amount of such proposed Borrowing, (C) whether any portion of the
proposed Borrowing will be of Base Rate Loans or Eurodollar Rate Loans, (D) the
initial Interest Period or Periods for any such Eurodollar Rate Loans and
(E) the Available Credit (after giving effect to the proposed Borrowing).  The
Revolving Loans shall be made as Base Rate Loans unless, subject to Section 2.14
(Special Provisions Governing Eurodollar Rate Loans), the Notice of Borrowing
specifies that all or a

 

35

--------------------------------------------------------------------------------


 

portion thereof shall be Eurodollar Rate Loans.  Notwithstanding anything to the
contrary contained in Section 2.3(a) (Swing Loans), if any Notice of Borrowing
requests a Borrowing of Base Rate Loans, the Administrative Agent may make a
Swing Loan available to the Borrower in an aggregate amount not to exceed such
proposed Borrowing, and the aggregate amount of the corresponding proposed
Borrowing shall be reduced accordingly by the principal amount of such Swing
Loan.  Each Borrowing shall be in an aggregate amount that is an integral
multiple of $1,000,000 and shall be allocated pro rata between the Tranche A
Facility and the Tranche B Facility, in accordance with each Lender’s
Commitment.

 

(b)                                 Unless the Administrative Agent shall have
received notice from a Lender prior to the date of any proposed Borrowing that
such Lender shall not make available to the Administrative Agent such Lender’s
Ratable Portion of such Borrowing (or any portion thereof), the Administrative
Agent may assume that such Lender has made such Ratable Portion available to the
Administrative Agent on the date of such Borrowing in accordance with this
Section 2.2 and the Administrative Agent may, in reliance upon such assumption,
make available to the Borrower on such date a corresponding amount.  If and to
the extent that such Lender shall not have so made such Ratable Portion
available to the Administrative Agent, such Lender and the Borrower severally
agree to repay to the Administrative Agent forthwith on demand such
corresponding amount together with interest thereon, for each day from the date
such amount is made available to the Borrower until the date such amount is
repaid to the Administrative Agent, at (i) in the case of the Borrower, the
interest rate applicable at the time to the Loans comprising such Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate for the first Business
Day and thereafter at the interest rate applicable at the time to the Loans
comprising such Borrowing.  If such Lender shall repay to the Administrative
Agent such corresponding amount, such corresponding amount so repaid shall
constitute such Lender’s Loan as part of such Borrowing for purposes of this
Agreement.  If the Borrower shall repay to the Administrative Agent such
corresponding amount, such payment shall not relieve such Lender of any
obligation it may have hereunder to the Borrower.

 

(c)                                  The failure of any Lender to make the Loan
or any payment required by it on the date specified (a “Non-Funding Lender”),
including any payment in respect of its participation in Swing Loans and Letter
of Credit Obligations, shall not relieve any other Lender of its obligations to
make such Loan or payment on such date but no such other Lender shall be
responsible for the failure of any Non-Funding Lender to make a Loan or payment
required under this Agreement.

 

Section 2.3                                   Swing Loans

 

(a)                                  On the terms and subject to the conditions
contained in this Agreement, the Swing Loan Lender may, in its sole discretion,
make loans (each a “Swing Loan”) otherwise available to the Borrower as part of
the Facilities from time to time on any Business Day during the period from the
Effective Date until the Revolving Credit Termination Date in an aggregate
principal amount at any time outstanding at any time not to exceed $50,000,000;
provided, however, that, in no event, shall any Swing Loan be made in excess of
the Available Credit.  Each Swing Loan shall be a Base Rate Loan and shall in
any event mature no later than the Revolving Credit Termination Date.  Within
the limits set forth in the first sentence of this clause (a), amounts of Swing
Loans repaid may be reborrowed under this clause (a).  Swing Loans shall be Base
Rate Loans.

 

36

--------------------------------------------------------------------------------


 

(b)                                 In order to request a Swing Loan, the
Borrower shall telecopy (or, if consented to by the Administrative Agent,
forward by electronic mail or similar means) to the Administrative Agent a duly
completed request in substantially the form of Exhibit D (Form of Swing Loan
Request) (or shall make such request by telephone and promptly thereafter
forward a written confirmation containing the same information), setting forth
the requested amount and date of the Swing Loan (a “Swing Loan Request”), to be
received by the Administrative Agent not later than 3:00 p.m. (New York City
time) on the day of the proposed borrowing.  The Administrative Agent shall
promptly notify the Swing Loan Lender of the details of the requested Swing
Loan.  Subject to the terms of this Agreement, the Swing Loan Lender shall make
a Swing Loan available to the Administrative Agent no later than 4:00 p.m. (New
York City time) for any Swing Loan whose Swing Loan Request is received by the
Administrative Agent prior to 3:00 p.m. on such date and, in turn, the
Administrative Agent shall make such amounts available to the Borrower on the
date of the relevant Swing Loan Request. The Swing Loan Lender shall not make
any Swing Loan in the period commencing on the first Business Day after it
receives written notice from the Administrative Agent or any Lender that one or
more of the conditions precedent contained in Section 3.2 (Conditions Precedent
to Each Loan and Letter of Credit) shall not on such date be satisfied, and
ending when such conditions are satisfied.  The Swing Loan Lender shall not
otherwise be required to determine that, or take notice whether, the conditions
precedent set forth in Section 3.2 (Conditions Precedent to Each Loan and Letter
of Credit) have been satisfied in connection with the making of any Swing Loan.

 

(c)                                  The Swing Loan Lender shall notify the
Administrative Agent in writing (which writing may be a telecopy or, if agreed
to by the Administrative Agent, electronic mail) weekly, by no later than
11:00 a.m. (New York time) on the first Business Day of each week, of the
aggregate principal amount of its Swing Loans then outstanding.

 

(d)                                 The Swing Loan Lender may demand at any time
that each Lender pay to the Administrative Agent, for the account of the Swing
Loan Lender, in the manner provided in clause (e) below, such Lender’s Ratable
Portion of all or a portion of the outstanding Swing Loans, which demand shall
be made through the Administrative Agent, shall be in writing and shall specify
the outstanding principal amount of Swing Loans demanded to be paid.

 

(e)                                  The Administrative Agent shall forward each
notice referred to in clause (c) above and each demand referred to in
clause (d) above to each Lender on the day such notice or such demand is
received by the Administrative Agent (except that any such notice or demand
received by the Administrative Agent after 4:00 p.m. (New York time) on any
Business Day or any such demand received on a day that is not a Business Day
shall not be required to be forwarded to the Lenders by the Administrative Agent
until the next succeeding Business Day), together with a statement prepared by
the Administrative Agent specifying the amount of each Lender’s Ratable Portion
of the aggregate principal amount of the Swing Loans stated to be outstanding in
such notice or demanded to be paid pursuant to such demand, and, notwithstanding
whether or not the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) shall have been satisfied (which
conditions precedent the Lenders hereby irrevocably waive), each Lender shall,
before 11:00 a.m. (New York time) on the Business Day next succeeding the date
of such Lender’s receipt of such written statement, make available to the
Administrative Agent, in immediately available funds, for the account of the
Swing Loan Lender, the amount specified in such statement.  Upon such payment by
a Lender, such Lender shall, except as provided in clause (f) below, be deemed
to have made a Revolving Loan to the Borrower.  The Administrative Agent shall
use such funds to repay the Swing Loans to the Swing Loan Lender.  To the extent
that any Lender fails to make all or part of such payment available to

 

37

--------------------------------------------------------------------------------


 

the Administrative Agent for the account of the Swing Loan Lender, the Borrower
shall repay such Swing Loan on demand.

 

(f)                                    Upon the occurrence of a Default under
Section 9.1(f) (Events of Default), each Lender shall acquire, without recourse
or warranty, an undivided participation in each Swing Loan otherwise required to
be repaid by such Lender pursuant to clause (e) above, which participation shall
be in a principal amount equal to such Lender’s Ratable Portion of such Swing
Loan, by paying to the Swing Loan Lender on the date on which such Lender would
otherwise have been required to make a payment in respect of such Swing Loan
pursuant to clause (e) above, in immediately available funds, an amount equal to
such Lender’s Ratable Portion of such Swing Loan.  If all or part of such amount
is not in fact made available by such Lender to the Swing Loan Lender on such
date, the Swing Loan Lender shall be entitled to recover any such unpaid amount
on demand from such Lender together with interest accrued from such date at the
Federal Funds Rate for the first Business Day after such payment was due and
thereafter at the rate of interest then applicable to Base Rate Loans.

 

(g)                                 From and after the date on which any Lender
(i) is deemed to have made a Revolving Loan pursuant to clause (e) above with
respect to any Swing Loan or (ii) purchases an undivided participation interest
in a Swing Loan pursuant to clause (f) above, the Swing Loan Lender shall
promptly distribute to such Lender such Lender’s Ratable Portion of all payments
of principal of and interest received by the Swing Loan Lender on account of
such Swing Loan other than those received from a Lender pursuant to
clause (e) or (f) above.

 

Section 2.4                                   Letters of Credit

 

(a)                                  On the terms and subject to the conditions
contained in this Agreement, each Issuer agrees to Issue one or more Letters of
Credit at the request of, and for the account of, the Borrower to support
obligations of the Borrower, any of its Subsidiaries or any Permitted Joint
Ventures from time to time on any Business Day during the period commencing on
the Effective Date and ending on the earlier of the Revolving Credit Termination
Date and 30 days prior to the Scheduled Termination Date; provided, however,
that no Issuer shall Issue any Letter of Credit upon the occurrence of any of
the following:

 

(i)                                     any order, judgment or decree of any
Governmental Authority or arbitrator shall purport by its terms to enjoin or
restrain such Issuer from Issuing such Letter of Credit or any Requirement of
Law applicable to such Issuer or any request or directive (whether or not having
the force of law) from any Governmental Authority with jurisdiction over such
Issuer shall prohibit, or request that such Issuer refrain from, the Issuance of
letters of credit generally or such Letter of Credit in particular or shall
impose upon such Issuer with respect to such Letter of Credit any restriction or
reserve or capital requirement (for which such Issuer is not otherwise
compensated) not in effect on the date of this Agreement or result in any
unreimbursed loss, cost or expense that was not applicable, in effect or known
to such Issuer as of the date of this Agreement and that such Issuer in good
faith deems material to it;

 

(ii)                                  such Issuer shall have received written
notice from the Administrative Agent, any Lender or the Borrower, on or prior to
the requested date of Issuance of such Letter of Credit, that one or more of the
applicable conditions contained in Section 3.1 (Conditions Precedent to
Effectiveness) (with respect to an issuance on the Effective Date) or 3.2
(Conditions Precedent to Each Loan and Letter of Credit) is not

 

38

--------------------------------------------------------------------------------


 

then satisfied or duly waived in accordance with Section 11.1 (Amendments,
Waivers, Etc.);

 

(iii)                               after giving effect to the Issuance of such
Letter of Credit, the aggregate Outstandings would exceed the aggregate
Commitments in effect at such time;

 

(iv)                              any fees due in connection with a requested
Issuance have not been paid;

 

(v)                                 such Letter of Credit is requested to be
issued in a form that is not acceptable to such Issuer, in its sole discretion
exercised in a commercially reasonable manner;

 

(vi)                              with respect to any requested Letter of Credit
denominated in an Alternative Currency, the Administrative Agent and the Issuer
have each approved such Issuance and the Issuer receives notice from the
Administrative Agent at or before 11:00 a.m. (New York time) on the date of the
proposed Issuance of such Letter of Credit that, immediately after giving effect
to the Issuance of such Letter of Credit, the sum of the Dollar Equivalent of
the Letter of Credit Obligations at such time in respect of each Letter of
Credit denominated in an Alternative Currency would exceed $75,000,000 on the
date of such proposed Issuance; or

 

(vii)                           with respect to any requested Letter of Credit
denominated in an Alternative Currency that is not the lawful currency of one of
the G-10 Countries, the Issuer receives notice from the Administrative Agent at
or before 11:00 a.m. (New York time) on the date of the proposed Issuance of
such Letter of Credit that, immediately after giving effect to the Issuance of
such Letter of Credit, the sum of the Dollar Equivalent of the Letter of Credit
Obligations at such time in respect of each Letter of Credit denominated in an
Alternative Currency that is not the lawful currency of one of the G-10
Countries would exceed $50,000,000 on the date of such proposed Issuance.

 

None of the Lenders (other than the Issuers in their capacity as such) shall
have any obligation to Issue any Letter of Credit.  The Borrower and the Issuers
acknowledge the issuance of the Existing Letters of Credit prior to the
Effective Date in accordance with the terms of the Existing Credit Agreement and
agree that such Existing Letters of Credit outstanding on the Effective Date
shall continue to be outstanding pursuant to the terms and conditions and for
all purposes of this Agreement and the other Loan Documents.

 

(b)                                 In no event shall the expiration date of any
Letter of Credit be less than five days prior to the Scheduled Termination Date;
provided, however, that any Letter of Credit with a fixed term may provide for
the renewal thereof for additional periods equal to such term.

 

(c)                                  In connection with the Issuance of each
Letter of Credit, the Borrower shall give the relevant Issuer and the
Administrative Agent at least two Business Days’ prior written notice, in
substantially the form of Exhibit E (Form of Letter of Credit Request) (or in
such other written or electronic form as is acceptable to the Issuer), of the
requested Issuance of such Letter of Credit (a “Letter of Credit Request”). 
Such notice shall be irrevocable on and after the Issuance of such Letter of
Credit (and, prior to such Issuance, may be revoked only with the consent of the
Issuer) and shall specify the Issuer of such Letter of Credit, the stated amount
of the Letter of Credit requested, which stated amount (or, if such Letter of
Credit is to be

 

39

--------------------------------------------------------------------------------


 

denominated in an Alternative Currency, the Dollar Equivalent of such stated
amount) shall not be less than $100,000, the date of Issuance of such requested
Letter of Credit, the date on which such Letter of Credit is to expire (which
date shall be a Business Day), and, in the case of an issuance, the Person for
whose benefit the requested Letter of Credit is to be issued.  Such notice, to
be effective, must be received by the relevant Issuer and the Administrative
Agent not later than 1:00 p.m. (New York time) on the second Business Day prior
to the requested Issuance of such Letter of Credit.

 

(d)                                 Subject to the satisfaction of the
conditions set forth in this Section 2.4, the relevant Issuer shall, on the
requested date, Issue a Letter of Credit on behalf of the Borrower in accordance
with such Issuer’s usual and customary business practices.  No Issuer shall
Issue any Letter of Credit in the period commencing on the first Business Day
after it receives written notice from the Administrative Agent or any Lender
that one or more of the conditions precedent contained in Section 3.2
(Conditions Precedent to Each Loan and Letter of Credit) shall not on such date
be satisfied, and ending when such conditions are satisfied.  The relevant
Issuer shall not otherwise be required to determine that, or take notice
whether, the conditions precedent set forth in Section 3.2 (Conditions Precedent
to Each Loan and Letter of Credit) have been satisfied in connection with the
Issuance of any Letter of Credit.

 

(e)                                  If requested by the relevant Issuer, prior
to the issuance of each Letter of Credit by such Issuer, and as a condition of
such Issuance and of the participation of each Lender in the Letter of Credit
Obligations arising with respect thereto, the Borrower shall have delivered to
such Issuer a letter of credit reimbursement agreement, in such form as the
Issuer may employ in its ordinary course of business for its own account (a
“Letter of Credit Reimbursement Agreement”), signed by the Borrower, and such
other documents or items as may be required pursuant to the terms thereof.  In
the event of any conflict between the terms of any Letter of Credit
Reimbursement Agreement and this Agreement, the terms of this Agreement shall
govern.

 

(f)                                    Each Issuer shall:

 

(i)                                     give the Administrative Agent written
notice (or telephonic notice confirmed promptly thereafter in writing, which
writing may be a telecopy or, if consented to by the Administrative Agent,
electronic mail) of the Issuance or renewal of a Letter of Credit issued by it,
of all drawings under a Letter of Credit issued by it and the payment (or the
failure to pay when due) by the Borrower of any Reimbursement Obligation when
due (which notice the Administrative Agent shall promptly transmit by telecopy
and electronic mail or similar transmission to each Lender and Tranche B
Investor);

 

(ii)                                  upon the request of any Lender, furnish to
such Lender copies of any Letter of Credit Reimbursement Agreement to which such
Issuer is a party and such other documentation as may reasonably be requested by
such Lender; and

 

(iii)                               no later than 5 Business Days following the
last day of each calendar quarter (commencing with the calendar quarter ending
September 30, 2005), provide to the Administrative Agent (and the Administrative
Agent shall provide a copy to each Lender or Tranche B Investor requesting the
same) and the Borrower separate schedules for Documentary and Standby Letters of
Credit issued by it (together with a schedule of Surety Bond Letters of Credit
issued by it), in form and substance reasonably satisfactory to the
Administrative Agent, setting forth the aggregate Letter of Credit

 

40

--------------------------------------------------------------------------------


 

Obligations outstanding at the end of each calendar quarter and any information
requested by the Borrower or the Administrative Agent relating thereto.

 

(g)                                 Effective with respect to the Existing
Letters of Credit upon the occurrence of the Effective Date, and otherwise
effective immediately upon the issuance by an Issuer of a Letter of Credit in
accordance with the terms and conditions of this Agreement, each Issuer shall be
deemed to have sold and transferred to each Lender, and each Lender shall be
deemed irrevocably and unconditionally to have purchased and received from each
Issuer, without recourse or warranty, an undivided interest and participation,
to the extent of such Lender’s Ratable Portion of the Commitments, in such
Letter of Credit and the obligations of the Borrower with respect thereto
(including all Letter of Credit Obligations with respect thereto) and any
security therefor and guaranty pertaining thereto.

 

(h)                                 The Borrower agrees to pay to the Issuer of
any Letter of Credit the amount of all Reimbursement Obligations owing to such
Issuer under any Letter of Credit issued for its account no later than the date
(the “Reimbursement Date”) that is the next succeeding Business Day after the
Borrower receives written notice from such Issuer that payment has been made
under such Letter of Credit, irrespective of any claim, set-off, defense or
other right that the Borrower may have at any time against such Issuer or any
other Person.  If any Issuer makes any payment under any Letter of Credit and
the Borrower shall not have repaid such amount to such Issuer pursuant to this
clause (h) or any such payment by the Borrower in respect thereof is rescinded
or set aside for any reason, such Reimbursement Obligation shall be payable on
demand with interest thereon computed at the rate of interest applicable during
such period to Revolving Loans that are Base Rate Loans, and such Issuer shall
promptly notify the Administrative Agent, and the Administrative Agent shall
promptly notify each Lender and each Tranche B Investor of such failure, and
each Lender shall promptly and unconditionally pay to the Administrative Agent
for the account of such Issuer the amount of such Lender’s Ratable Portion of
such payment in Dollars (or the Dollar Equivalent thereof if such payment was
made in an Alternative Currency) and in immediately available funds.  If the
Administrative Agent so notifies such Lender prior to 11:00 a.m. (New York time)
on any Business Day, such Lender shall make available to the Administrative
Agent for the account of such Issuer its Ratable Portion of the amount of such
payment on such Business Day in immediately available funds.  Upon such payment
by a Lender, such Lender shall, except during the continuance of a Default or
Event of Default under Section 9.1(f) (Events of Default) and notwithstanding
whether or not the conditions precedent set forth in Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) shall have been satisfied (which
conditions precedent the Lenders hereby irrevocably waive), be deemed to have
made a Revolving Loan to the Borrower in the principal amount of such payment. 
Whenever any Issuer receives from the Borrower a payment of a Reimbursement
Obligation as to which the Administrative Agent has received for the account of
such Issuer any payment from a Lender pursuant to this clause (h), such Issuer
shall pay to the Administrative Agent and the Administrative Agent shall
promptly pay to such Lender, in immediately available funds, an amount equal to
such Lender’s Ratable Portion of the amount of such payment adjusted, if
necessary, to reflect the respective amounts the Lenders have paid in respect of
such Reimbursement Obligation (and, if such Lender is the Fronting Lender, such
Lender shall apply such amount as provided in Section 2.1(b)(ii) (The
Commitments; Credit-Linked Deposit Account)).

 

(i)                                     The Borrower’s obligation to pay each
Reimbursement Obligation and the obligations of the Lenders to make payments to
the Administrative Agent for the account of the Issuers with respect to Letters
of Credit shall be absolute, unconditional and irrevocable, and

 

41

--------------------------------------------------------------------------------


 

shall be performed strictly in accordance with the terms of this Agreement,
under any and all circumstances whatsoever, including the occurrence of any
Default or Event of Default, and irrespective of any of the following:

 

(i)                                     any lack of validity or enforceability
of any Letter of Credit or any Loan Document, or any term or provision therein;

 

(ii)                                  any amendment or waiver of or any consent
to departure from all or any of the provisions of any Letter of Credit or any
Loan Document;

 

(iii)                               the existence of any claim, set-off, defense
or other right that the Borrower, any other party guaranteeing, or otherwise
obligated with, the Borrower, any Subsidiary or other Affiliate thereof or any
other Person may at any time have against the beneficiary under any Letter of
Credit, any Issuer, the Administrative Agent, any Lender any Tranche B Investor
or any other Person, whether in connection with this Agreement, any other Loan
Document or any other related or unrelated agreement or transaction;

 

(iv)                              any draft or other document presented under a
Letter of Credit proving to be forged, fraudulent, invalid or insufficient in
any respect or any statement therein being untrue or inaccurate in any respect;

 

(v)                                 payment by the Issuer under a Letter of
Credit against presentation of a draft or other document that does not comply
with the terms of such Letter of Credit; and

 

(vi)                              any other act or omission to act or delay of
any kind of the Issuer, the Lenders, the Tranche B Investors, the Administrative
Agent or any other Person or any other event or circumstance whatsoever, whether
or not similar to any of the foregoing, that might, but for the provisions of
this Section 2.4, constitute a legal or equitable discharge of the Borrower’s
obligations hereunder.

 

Any action taken or omitted to be taken by the relevant Issuer under or in
connection with any Letter of Credit, if taken or omitted in the absence of
gross negligence or willful misconduct, shall not put such Issuer under any
resulting liability to the Borrower, any Tranche B Investor or any Lender.  In
determining whether drafts and other documents presented under a Letter of
Credit comply with the terms thereof, the Issuer may accept documents that
appear on their face to be in order, without responsibility for further
investigation, regardless of any notice or information to the contrary and, in
making any payment under any Letter of Credit, the Issuer may rely exclusively
on the documents presented to it under such Letter of Credit as to any and all
matters set forth therein, including reliance on the amount of any draft
presented under such Letter of Credit, whether or not the amount due to the
beneficiary thereunder equals the amount of such draft and whether or not any
document presented pursuant to such Letter of Credit proves to be insufficient
in any respect, if such document on its face appears to be in order, and whether
or not any other statement or any other document presented pursuant to such
Letter of Credit proves to be forged or invalid or any statement therein proves
to be inaccurate or untrue in any respect whatsoever.  Any noncompliance in any
immaterial respect of the documents presented under such Letter of Credit with
the terms thereof shall, in any case, be deemed not to constitute willful
misconduct or gross negligence of the Issuer.  Notwithstanding the foregoing,
nothing in this clause (i) shall be deemed to release any Issuer from liability
with respect to its gross negligence or willful misconduct.

 

42

--------------------------------------------------------------------------------


 

(j)                                     If and to the extent such Lender shall
not have so made its Ratable Portion of the amount of the payment required by
clause (h) above available to the Administrative Agent for the account of such
Issuer, such Lender agrees to pay to the Administrative Agent for the account of
such Issuer forthwith on demand any amount so unpaid together with interest
thereon, for the first Business Day after payment was first due at the Federal
Funds Rate, and thereafter until such amount is repaid to the Administrative
Agent for the account of such Issuer, at the rate per annum applicable to Base
Rate Loans.  The failure of any Lender to make available to the Administrative
Agent for the account of such Issuer its Ratable Portion of any such payment
shall not relieve any other Lender of its obligation hereunder to make available
to the Administrative Agent for the account of such Issuer its Ratable Portion
of any payment on the date such payment is to be made, but no Lender shall be
responsible for the failure of any other Lender to make available to the
Administrative Agent for the account of the Issuer such other Lender’s Ratable
Portion of any such payment.

 

(k)                                  The Issuer shall determine the Dollar
Equivalent of the maximum stated amount of each Letter of Credit denominated in
an Alternative Currency and each obligation due with respect thereto, and a
determination thereof by the Issuer shall be conclusive absent manifest error. 
The Dollar Equivalent of each Reimbursement Obligation with respect to a drawn
Letter of Credit shall be calculated on the date the Issuer pays the draw giving
rise to such Reimbursement Obligation.  The Issuer shall determine or
redetermine the Dollar Equivalent of the maximum stated amount of each Letter of
Credit denominated in an Alternative Currency, as applicable, on the date of
each Issuance of such Letter of Credit and on the last Business Day of each
calendar month thereafter and the Issuer shall promptly notify the
Administrative Agent of the determination thereof.  The Issuer may determine or
redetermine the Dollar Equivalent of any Letter of Credit denominated in an
Alternative Currency at any time upon request of any Lender, Tranche B Investor
or the Administrative Agent.

 

Section 2.5                                   Reduction and Termination of the
Commitments

 

(a)                                  The Borrower may, upon at least three
Business Days’ prior notice to the Administrative Agent, terminate in whole or
reduce in part the unused portions of the respective Commitments of the Lenders;
provided, however, that (i) each partial reduction shall be in an aggregate
amount that is an integral multiple of $5,000,000, (ii) if at the time of such
reduction any Loans are outstanding, each such reduction shall be made pro rata
between the Tranche A Facility and the Tranche B Facility, ratably in accordance
with each Lender’s Commitment, and (iii) if any such reduction is to be made in
a non pro rata manner as between the Tranche A Facility and the Tranche B
Facility (a “Non Pro Rata Commitment Reduction”) at a time when Letters of
Credit are outstanding, then, as a condition to the effectiveness of such Non
Pro Rata Commitment Reduction, the Administrative Agent shall have received a
certificate executed on behalf of the Borrower by a Responsible Officer to the
effect that, as of the date of such Non Pro Rata Commitment Reduction, the
statements set forth in clauses (b)(i) and (b)(ii) of Section 3.2 (Conditions
Precedent to Each Loan and Letter of Credit) are true and correct.  On and as of
the date of any Non Pro Rata Commitment Reduction, the Letter of Credit Undrawn
Amounts at such time shall be reallocated to the Lenders in accordance with
their new respective Commitments.  A notice of termination of the Commitments
may state that such notice is conditioned upon the effectiveness of other credit
facilities, and if any notice so states it may be revoked by the Borrower by
notice to the Administrative Agent on or prior to the date specified for the
termination of the Commitments that the refinancing condition has not been met
and the termination is to be revoked.

 

43

--------------------------------------------------------------------------------


 

(b)                                 Subject to the proviso set forth in
Section 2.9(b) (Mandatory Prepayments), the then current Commitments shall be
reduced on each date on which a prepayment of Loans is made pursuant to
Section 2.9(a) (Mandatory Prepayments) or would be required to be made had the
outstanding Loans equaled the Commitments then in effect, in each case in the
amount of such prepayment (or deemed prepayment) (and the Commitment of each
Lender shall be reduced by its Ratable Portion of such amount).  Each such
reduction shall be made pro rata between the Tranche A Facility and the
Tranche B Facility.

 

(c)                                  Upon any reduction of the Commitments under
the Tranche B Facility pursuant to clause (a) or (b) above, the Tranche B
Deposit Amount of each Tranche B Investor shall automatically be reduced by its
Tranche B Ratable Portion of such reduction.

 

(d)                                 In connection with any Non Pro Rata
Commitment Reduction of the Commitments under the Tranche B Facility, at the
request of the Borrower and with the prior written consent of the Administrative
Agent (not to be unreasonably withheld), Commitments under the Tranche A
Facility may be increased by all or a portion of such Non Pro Rata Commitment
Reduction, with such increase to be allocated to one or more Persons (which may
be one or more Lenders or otherwise as is reasonably acceptable to the Borrower
and the Administrative Agent) who agree in their sole discretion to accept such
Commitments.  Each of the parties hereto hereby agrees that the Administrative
Agent may take any and all actions as may be reasonably necessary to ensure
that, after giving effect to any increase in the Commitments under the Tranche A
Facility pursuant to this clause (d), the outstanding Tranche A Loans (if any)
are held by the Tranche A Lenders in accordance with their new Ratable
Portions.  This may be accomplished at the discretion of the Administrative
Agent (i) by requiring the outstanding Tranche A Loans to be prepaid with the
proceeds of a new Tranche A Borrowing, (ii) by causing non-increasing Tranche A
Lenders to assign portions of their outstanding Tranche A Loans to increasing
Tranche A Lenders or (iii) by any combination of the foregoing.  Any prepayment
or assignment described in this clause (d) shall be subject to
Section 2.14(e) (Special Provisions Governing Eurodollar Rate Loans), but
otherwise without premium or penalty.

 

Section 2.6                                   Repayment of Loans

 

The Borrower promises to repay (in cash, in full and in immediately available
funds) the entire unpaid principal amount of the Revolving Loans and the Swing
Loans on the Scheduled Termination Date (it being understood that other
provisions of this Agreement may require all or part of such Obligations to be
repaid earlier).  Each repayment shall be made pro rata between the Tranche A
Facility and the Tranche B Facility, in accordance with each Lender’s
Commitment.

 

Section 2.7                                   Evidence of Debt

 

(a)                                  Each Lender shall maintain in accordance
with its usual practice an account or accounts evidencing Indebtedness of the
Borrower to such Lender resulting from each Loan of such Lender from time to
time, including the amounts of principal and interest payable and paid to such
Lender from time to time under this Agreement.

 

(b)                                 The Administrative Agent shall maintain
accounts in accordance with its usual practice in which it shall record (i) the
amount of each Loan made and, if a Eurodollar Rate Loan, the Interest Period
applicable thereto, (ii) the amount of any principal or interest due and payable
by the Borrower to each Lender hereunder and (iii) the amount of any sum
received by

 

44

--------------------------------------------------------------------------------


 

the Administrative Agent hereunder from the Borrower, whether such sum
constitutes principal or interest (and the type of Loan to which it applies),
fees, expenses or other amounts due under the Loan Documents and each Lender’s
share thereof, if applicable.

 

 

(c)                                  The entries made in the accounts maintained
pursuant to clauses (a) and (b) above shall, to the extent permitted by
applicable law, be prima facie evidence of the existence and amounts of the
obligations recorded therein; provided, however, that the failure of any Lender
or the Administrative Agent to maintain such accounts or any error therein shall
not in any manner affect the obligations of the Borrower to repay the Loans in
accordance with their terms.

 

(d)                                 Notwithstanding any other provision of the
Agreement, if any Lender requests that the Borrower execute and deliver a
promissory note or notes payable to such Lender in order to evidence the
Indebtedness owing to such Lender by the Borrower hereunder, the Borrower shall
promptly execute and deliver a Note or Notes to such Lender evidencing any Loans
of such Lender, substantially in the form of Exhibit B (Form of Promissory
Note).

 

Section 2.8                                   Optional Prepayments

 

The Borrower may, at any time, prepay the outstanding principal amount of the
Revolving Loans and Swing Loans in whole or in part; provided, however, that if
any prepayment of any Eurodollar Rate Loan is made by the Borrower other than on
the last day of an Interest Period for such Loan, the Borrower shall also pay
any amounts owing pursuant to Section 2.14(e) (Breakage Costs); provided,
further, that each partial prepayment shall be in an aggregate principal amount
that is an integral multiple of $5,000,000 and shall be applied pro rata between
the Tranche A Facility and the Tranche B Facility, in accordance with each
Lender’s Commitment.  Upon the giving of such notice of prepayment, the
principal amount of Revolving Loans specified to be prepaid shall become due and
payable on the date specified for such prepayment.

 

Section 2.9                                   Mandatory Prepayments

 

(a)                                  Upon receipt by the Borrower or any of its
Subsidiaries of Net Cash Proceeds arising from an Asset Sale, Property Loss
Event or Equity Issuance, the Borrower shall immediately prepay the Loans (or,
if there are no Loans then outstanding and a Default or Event of Default shall
be continuing, provide cash collateral in respect of Letters of Credit) in an
amount equal to 100% of such Net Cash Proceeds.  Any such mandatory prepayment
shall be applied in accordance with clause (b) below.

 

(b)                                 Any prepayments made by the Borrower
required to be applied in accordance with this clause (b) shall be applied as
follows:  first, to repay the outstanding principal balance of the Swing Loans
until such Swing Loans shall have been repaid in full; second, to repay the
outstanding principal balance of the Revolving Loans (pro rata between the
Tranche A Facility and the Tranche B Facility in accordance with each Lender’s
Commitment) until such Revolving Loans shall have been paid in full; and then,
if a Default or Event of Default shall be continuing, to provide cash collateral
for any Letter of Credit Obligations in the manner set forth in Section 9.3
(Actions in Respect of Letters of Credit) until all such Letter of Credit
Obligations have been fully cash collateralized in the manner set forth
therein.  All repayments required to be applied in accordance with this
clause (b) (other than of Net Cash Proceeds of (i) Asset Sales of the Specified
Property, made in accordance with Section 8.4(d) (Sale of Assets),

 

45

--------------------------------------------------------------------------------


 

and (ii) unless a Default or an Event of Default shall be continuing, Equity
Issuances) shall result in a permanent reduction in the Commitments to the
extent provided in Section 2.5(b) (Reduction and Termination of the
Commitments); provided, however, that, if such prepayment was made from the Net
Cash Proceeds arising from a Reinvestment Event, the Commitments shall not be
reduced by such prepayment to the extent of the Reinvestment Deferred Amount
corresponding to such Reinvestment Event until the Reinvestment Prepayment Date
corresponding thereto and, then, the Commitments shall be reduced only to the
extent of the Reinvestment Prepayment Amount applicable to such Reinvestment
Event, if any.

 

(c)                                  If at any time, the aggregate principal
amount of Outstandings exceeds the aggregate Commitments at such time, the
Borrower shall forthwith prepay the Swing Loans first and then the Revolving
Loans then outstanding in an amount equal to such excess.  If any such excess
remains after repayment in full of the aggregate outstanding Swing Loans and
Revolving Loans, the Borrower shall provide cash collateral for the Letter of
Credit Obligations in the manner set forth in Section 9.3 (Actions in Respect of
Letters of Credit) in an amount equal to 105% of such excess.

 

Section 2.10                            Interest

 

(a)                                  Rate of Interest.  All Loans and the
outstanding amount of all other Obligations shall bear interest, in the case of
Loans, on the unpaid principal amount thereof from the date such Loans are made
and, in the case of such other Obligations, from the date such other Obligations
are due and payable until, in all cases, paid in full, except as otherwise
provided in clause (c) below, as follows:

 

(i)                                     if a Base Rate Loan or such other
Obligation, at a rate per annum equal to the sum of (A) the Base Rate as in
effect from time to time plus (B) the Applicable Margin; and

 

(ii)                                  if a Eurodollar Rate Loan, at a rate per
annum equal to the sum of (A) the Eurodollar Rate for such Eurodollar Rate Loan
determined for the applicable Interest Period plus (B) the Applicable Margin in
effect from time to time during such Eurodollar Interest Period.

 

(b)                                 Interest Payments. (i) Interest accrued on
each Base Rate Loan shall be payable in arrears (A) in respect of interest that
has accrued during the Initial Period, on the last Business Day of the Initial
Period, (B) thereafter, on the last Business Day of each calendar quarter,
commencing on the first such day following the making of such Base Rate Loan and
(C) if not previously paid in full, at maturity (whether by acceleration or
otherwise) of such Base Rate Loan, (ii) interest accrued on each Eurodollar Rate
Loan shall be payable in arrears (A) on the last day of each Interest Period
applicable to such Loan and, if such Interest Period has a duration of more than
three months, on each day during such Interest Period occurring every three
months from the first day of such Interest Period, (B) upon the payment or
prepayment thereof in full or in part and (C) if not previously paid in full, at
maturity (whether by acceleration or otherwise) of such Eurodollar Rate Loan and
(iii) interest accrued on the amount of all other Obligations shall be payable
on demand from and after the time such Obligation becomes due and payable
(whether by acceleration or otherwise).

 

(c)                                  Default Interest.  Notwithstanding the
rates of interest specified in clause (a) above or elsewhere herein, effective
immediately upon the occurrence of an Event of

 

46

--------------------------------------------------------------------------------


 

Default and for as long thereafter as such Event of Default shall be continuing,
the principal balance of all Loans and the amount of all other Obligations then
due and payable shall, upon the election of the Required Lenders (except with
respect to an Event of Default occurring under Section 9.1(f) (Events of
Default), in which case such interest rate increase shall be immediate), bear
interest at a rate that is two percent per annum in excess of the rate of
interest applicable to such Loans or other Obligations from time to time.

 

Section 2.11                            Conversion/Continuation Option

 

(a)                                  The Borrower may elect (i) at any time on
any Business Day to convert Base Rate Loans (other than Swing Loans) or any
portion thereof to Eurodollar Rate Loans and (ii) at the end of any applicable
Interest Period, to convert Eurodollar Rate Loans or any portion thereof into
Base Rate Loans or to continue such Eurodollar Rate Loans or any portion thereof
for an additional Interest Period; provided, however, that the aggregate amount
of the Eurodollar Rate Loans for each Interest Period must be in an amount that
is an integral multiple of $1,000,000.  Each conversion or continuation shall be
allocated among the Loans of each Lender in accordance with such Lender’s
Ratable Portion.  Each such election shall be in substantially the form of
Exhibit F (Form of Notice of Conversion or Continuation) (a “Notice of
Conversion or Continuation”) and shall be made by giving the Administrative
Agent at least three Business Days’ prior written notice (or telephonic notice
promptly conformed in writing) specifying, in each case, (A) the amount and type
of Loan being converted or continued, (B) in the case of a conversion to or a
continuation of Eurodollar Rate Loans, the applicable Interest Period and (C) in
the case of a conversion, the date of conversion.

 

(b)                                 The Administrative Agent shall promptly
notify each Lender of its receipt of a Notice of Conversion or Continuation and
of the options selected therein.  Notwithstanding the foregoing, no conversion
in whole or in part of Base Rate Loans to Eurodollar Rate Loans, and no
continuation in whole or in part of Eurodollar Rate Loans upon the expiration of
any applicable Interest Period, shall be permitted at any time at which (i) a
Default or an Event of Default shall have occurred and be continuing or (ii) the
continuation of, or conversion into, a Eurodollar Rate Loan would violate any
provision of Section 2.14 (Special Provisions Governing Eurodollar Rate Loans). 
If, within the time period required under the terms of this Section 2.11, the
Administrative Agent does not receive a Notice of Conversion or Continuation
from the Borrower containing a permitted election to continue any Eurodollar
Rate Loans for an additional Interest Period or to convert any such Loans, then,
upon the expiration of the applicable Interest Period, such Loans shall be
automatically converted to Base Rate Loans.  Each Notice of Conversion or
Continuation shall be irrevocable.

 

Section 2.12                            Fees

 

(a)                                  Commitment Fees.  The Borrower agrees to
pay to the Administrative Agent for the account of each Lender a commitment fee
(the “Commitment Fee”), accruing at a rate per annum equal to the Applicable
Commitment Fee Rate on the actual daily amount by which the Commitment of such
Lender exceeds such Lender’s Ratable Portion of the sum of (i) the outstanding
principal amount of Revolving Loans plus (ii) the outstanding amount of the
Letter of Credit Obligations during the period from the Effective Date until the
Revolving Credit Termination Date, payable in arrears (A) on the last Business
Day of each calendar quarter (commencing with the calendar quarter ending
September 30, 2005) and (B) on the Revolving Credit Termination Date.

 

47

--------------------------------------------------------------------------------


 

(b)                                 Letter of Credit Fees.  The Borrower agrees
to pay the following amounts with respect to Letters of Credit issued by any
Issuer:

 

(i)                                     to the Administrative Agent for the
account of each Issuer of a Letter of Credit, with respect to each Letter of
Credit issued by such Issuer, an issuance fee in an amount agreed to between the
Issuer and the Borrower, payable in arrears (A) on the last Business Day of each
calendar quarter (commencing with the calendar quarter ending September 30,
2005) and (B) on the Revolving Credit Termination Date;

 

(ii)                                  to the Administrative Agent for the
account and ratable benefit of the Lenders, with respect to each Letter of
Credit, a fee (the “Letter of Credit Participation Fee”) accruing at a rate per
annum equal to the Applicable Margin for Revolving Loans that are Eurodollar
Rate Loans on the maximum amount available from time to time to be drawn under
such Letter of Credit (in the case of any Letter of Credit denominated in a
currency other than Dollars, based on the Dollar Equivalent of the average
undrawn amount thereof on the payment date for such fee), payable in arrears
(A) on the last Business Day of each calendar quarter (commencing with the
calendar quarter ending September 30, 2005) and (B) on the Revolving Credit
Termination Date; provided, however, that during the continuance of an Event of
Default, such fee shall be increased, upon the election of the Required Lenders
(except with respect to an Event of Default occurring under
Section 9.1(f) (Events of Default), in which case such increase shall be
immediate), by two percent per annum and shall be payable on demand; and

 

(iii)                               to the Issuer of any Letter of Credit, with
respect to the issuance, amendment or transfer of each Letter of Credit and each
drawing made thereunder, documentary and processing charges in accordance with
such Issuer’s standard schedule for such charges in effect at the time of
issuance, amendment, transfer or drawing, as the case may be.

 

(c)                                  Fronting Fee.  The Borrower agrees to pay
to the Fronting Lender a fronting fee on the actual daily amount of the
Commitment of the Fronting Lender (the “Fronting Fee”) from the Effective Date
until the Revolving Credit Termination Date at an annual rate of one-tenth of
one percent (0.10%), payable in arrears (i) on the last Business Day of each
calendar quarter (commencing with the calendar quarter ending September 30,
2005) and (ii) on the Revolving Credit Termination Date.

 

(d)                                 Additional Fees.  The Borrower has agreed to
pay to the Administrative Agent and the Lenders additional fees, the amount and
dates of payment of which are embodied in the Fee Letter.

 

(e)                                  Payment of Fees to Tranche B Investors. 
The Fronting Lender hereby agrees to pay to each Tranche B Investor such Tranche
B Investor’s Tranche B Ratable Portion of each of the Commitment Fee, the Letter
of Credit Participation Fee, the Applicable Margin and the Fronting Fee received
by the Fronting Lender in its capacity as such, in each case promptly following
receipt of each of the same from (and only to the extent each such fee is
received from) the Borrower or any other Loan Party.

 

48

--------------------------------------------------------------------------------


 

Section 2.13                            Payments and Computations

 

(a)                                  The Borrower shall make each payment
hereunder (including fees and expenses) not later than 3:00 p.m. (New York time)
on the day when due, in Dollars, to the Administrative Agent at its address
referred to in Section 11.8 (Notices, Etc.) in immediately available funds
without set-off or counterclaim.  The Administrative Agent shall promptly
thereafter cause to be distributed immediately available funds relating to the
payment of principal, interest or fees to the Lenders, in accordance with the
application of payments set forth in clauses (e) or (f) below, as applicable,
for the account of their respective Applicable Lending Offices; provided,
however, that amounts payable pursuant to Section 2.15 (Capital Adequacy),
Section 2.16 (Taxes) or Section 2.14(c) (Increased Costs) or (d) (Illegality)
shall be paid only to any affected Lender (or, if to the Fronting Lender, only
to the extent of the interest of the affected Tranche B Investor) and amounts
payable with respect to Swing Loans shall be paid only to the Swing Loan
Lender.  Payments received by the Administrative Agent after 3:00 p.m. (New York
time) shall be deemed to be received on the next Business Day.

 

(b)                                 All computations of interest and of fees
shall be made by the Administrative Agent on the basis of the actual number of
days elapsed (in each case calculated to include the first day but exclude the
last day) (i) over a year of 365 or 366 days, as the case may be, in the case of
interest accruing at the Base Rate when the Base Rate is determined by reference
to the Prime Rate, and (ii) over a year of 360 days at all other times). Each
determination by the Administrative Agent of an interest rate hereunder shall be
conclusive and binding for all purposes, absent manifest error.

 

(c)                                  Whenever any payment hereunder shall be
stated to be due on a day other than a Business Day, the due date for such
payment shall be extended to the next succeeding Business Day, and such
extension of time shall in such case be included in the computation of payment
of interest or fees, as the case may be; provided, however, that if such
extension would cause payment to be made in the next calendar month, such
payment shall be made on the immediately preceding Business Day.  All repayments
of any Revolving Loans shall be applied as follows: first, to repay such Loans
outstanding as Base Rate Loans and then, to repay such Loans outstanding as
Eurodollar Rate Loans, with those Eurodollar Rate Loans having earlier expiring
Eurodollar Interest Periods being repaid prior to those having later expiring
Eurodollar Interest Periods.

 

(d)                                 Unless the Administrative Agent shall have
received notice from the Borrower prior to the date on which any payment is due
hereunder that the Borrower will not make such payment in full, the
Administrative Agent may assume that the Borrower has made such payment in full
to the Administrative Agent on such date and the Administrative Agent may, in
reliance upon such assumption, cause to be distributed to each Lender on such
due date an amount equal to the amount then due such Lender.  If and to the
extent that the Borrower shall not have made such payment in full to the
Administrative Agent, each Lender shall repay to the Administrative Agent
forthwith on demand such amount distributed to such Lender together with
interest thereon at the Federal Funds Rate, for the first Business Day, and,
thereafter, at the rate applicable to Base Rate Loans, for each day from the
date such amount is distributed to such Lender until the date such Lender repays
such amount to the Administrative Agent.

 

(e)                                  Subject to the provisions of
clause (f) below (and except as otherwise provided in Section 2.9 (Mandatory
Prepayments)), all payments and any other amounts received by the Administrative
Agent from or for the benefit of the Borrower shall be applied as follows:

 

49

--------------------------------------------------------------------------------


 

first, to pay principal of, and interest on, any portion of the Loans the
Administrative Agent may have advanced pursuant to the express provisions of
this Agreement on behalf of any Lender, for which the Administrative Agent has
not then been reimbursed by such Lender or the Borrower, second, to pay all
other Obligations then due and payable, and third, as the Borrower so
designates.  Payments in respect of Swing Loans received by the Administrative
Agent shall be distributed to the Swing Loan Lender; payments in respect of
Revolving Loans received by the Administrative Agent shall be distributed to
each Lender in accordance with such Lender’s Ratable Portion of the Commitments;
and all payments of fees and all other payments in respect of any other
Obligation shall be allocated among such of the Lenders and Issuers as are
entitled thereto and, for such payments allocated to the Lenders, in proportion
to their respective Ratable Portions.

 

(f)                                    The Borrower hereby irrevocably waives
the right to direct the application of any and all payments in respect of the
Obligations and any proceeds of Collateral after the occurrence and during the
continuance of an Event of Default and agrees that, during such time, the
Administrative Agent may, and, upon either (A) the written direction of the
Requisite Lenders or (B) the acceleration of the Obligations pursuant to
Section 9.2 (Remedies), shall, deliver a Blockage Notice to each Deposit Account
Bank and apply all payments in respect of any Obligations and all funds on
deposit in any Cash Collateral Account and all other proceeds of Collateral in
the following order:

 

First                      , to pay interest on and then principal of any
portion of (i) the Revolving Loans that the Administrative Agent may have
advanced on behalf of any Lender for which the Administrative Agent has not then
been reimbursed by such Lender or the Borrower and (ii) the Reimbursement
Obligations owed to any Issuer for which such Issuer has not then been
reimbursed by any Lender or the Borrower;

 

Second        , to pay interest on and then principal of any Swing Loan;

 

Third                  , to pay Obligations in respect of any expense
reimbursements or indemnities (including fees and expenses in respect of cash
management services) then due to the Administrative Agent;

 

Fourth          , to pay Obligations in respect of any expense reimbursements or
indemnities (including fees and expenses in respect of cash management services)
then due to the Lenders and the Issuers;

 

Fifth                      , to pay Obligations in respect of any fees then due
to the Administrative Agent, the Lenders and the Issuers;

 

Sixth                    , to pay interest then due and payable in respect of
the Revolving Loans (ratably to the aggregate principal amount of such Revolving
Loans) and Reimbursement Obligations;

 

Seventh     , to pay or prepay principal amounts on the Revolving Loans and
Reimbursement Obligations and to provide cash collateral for outstanding Letter
of Credit Undrawn Amounts in the manner described in Section 9.3 (Actions in
Respect of Letters of Credit), ratably to the aggregate principal amount of such
Revolving Loans, Reimbursement Obligations and Letter of Credit Undrawn Amounts;
and

 

Eighth           , to the ratable payment of all other Obligations;

 

50

--------------------------------------------------------------------------------


 

provided, however, that if sufficient funds are not available to fund all
payments to be made in respect of any Obligation described in any of
clauses first through eighth above, the available funds being applied with
respect to any such Obligation (unless otherwise specified in such clause) shall
be allocated to the payment of such Obligations ratably, based on the proportion
of the Administrative Agent’s and each Lender’s or Issuer’s interest in the
aggregate outstanding Obligations described in such clauses.  The order of
priority set forth in clauses first through eighth above may at any time and
from time to time be changed by the agreement of the Requisite Lenders without
necessity of notice to or consent of or approval by the Borrower, any Secured
Party that is not a Lender or Issuer or by any other Person that is not a Lender
or Issuer.  The order of priority set forth in clauses first through fifth above
may be changed only with the prior written consent of the Administrative Agent
in addition to the Requisite Lenders.

 

(g)                                 At the option of the Administrative Agent
during the continuance of an Event of Default, principal on the Swing Loans,
Reimbursement Obligations, interest, fees, expenses and other sums due and
payable in respect of the Loans and Protective Advances may be paid from the
proceeds of Swing Loans or Revolving Loans.  The Borrower hereby authorizes the
Swing Loan Lender to make such Swing Loans pursuant to Section 2.3(a) (Swing
Loans) and the Lenders to make such Revolving Loans pursuant to
Section 2.2(a) (Borrowing Procedures) from time to time in the Swing Loan
Lender’s or such Lender’s discretion, that are in the amounts of any and all
principal, interest, fees, expenses and other sums payable with respect to the
Swing Loans, the Revolving Loans, Reimbursement Obligations and Protective
Advances, and further authorizes the Administrative Agent to give the Lenders
notice of any Borrowing with respect to such Swing Loans and Revolving Loans and
to distribute the proceeds of such Swing Loans and Revolving Loans to pay such
amounts.  The Borrower agrees that all such Swing Loans and Revolving Loans so
made shall be deemed to have been requested by it (irrespective of the
satisfaction of the conditions in Section 3.2 (Conditions Precedent to Each Loan
and Letter of Credit), which conditions the Lenders irrevocably waive) and
directs that all proceeds thereof shall be used to pay such amounts.

 

Section 2.14                            Special Provisions Governing Eurodollar
Rate Loans

 

(a)                                  Determination of Interest Rate

 

The Eurodollar Rate for each Interest Period for Eurodollar Rate Loans shall be
determined by the Administrative Agent pursuant to the procedures set forth in
the definition of “Eurodollar Rate.”  The Administrative Agent’s determination
shall be presumed to be correct absent manifest error and shall be binding on
the Borrower.

 

(b)                                 Interest Rate Unascertainable, Inadequate or
Unfair

 

If (i) the Administrative Agent determines that adequate and fair means do not
exist for ascertaining the applicable interest rates by reference to which the
Eurodollar Rate then being determined is to be fixed or (ii) the Requisite
Lenders notify the Administrative Agent that the Eurodollar Rate for any
Interest Period (or, in respect of the Credit-Linked Deposit Return, the Initial
Period or any calendar quarter) will not adequately reflect the cost to the
Lenders and the Tranche B Investors of making or maintaining such Loans (or of
making, maintaining or receiving the corresponding Credit-Linked Deposits) for
such Interest Period, the Administrative Agent shall forthwith so notify the
Borrower and the Lenders, whereupon each Eurodollar Rate Loan shall
automatically, on the last day of the current Interest Period for such Loan,
convert into a Base Rate Loan and the obligations of the Lenders to make
Eurodollar Rate Loans or to convert

 

51

--------------------------------------------------------------------------------


 

Base Rate Loans into Eurodollar Rate Loans shall be suspended until the
Administrative Agent shall notify the Borrower that the Requisite Lenders have
determined that the circumstances causing such suspension no longer exist, which
notice shall be given promptly following such determination.  Thereafter, the
Borrower’s right to request, and the Lenders’ obligations, if any, to make
Eurodollar Rate Loans shall be restored.

 

(c)                                  Increased Costs

 

If at any time any Lender or Tranche B Investor determines that the introduction
of, or any change in or in the interpretation of, any law, treaty or
governmental rule, regulation or order (other than any change by way of
imposition or increase of reserve requirements included in determining the
Eurodollar Rate or the compliance by such Lender or Tranche B Investor with any
guideline, request or directive from any central bank or other Governmental
Authority (whether or not having the force of law), shall have the effect of
increasing the cost to such Lender or Tranche B Investor of agreeing to make or
making, funding or maintaining any Eurodollar Rate Loan or agreeing to make or
making, funding, maintaining or receiving any Credit-Linked Deposit, then the
Borrower shall from time to time, upon demand by such Lender or Tranche B
Investor (with a copy of such demand to the Administrative Agent and the
Fronting Lender), pay to the Administrative Agent for the account of such Lender
or, in the case of a Tranche B Investor, for the account of the Fronting Lender,
additional amounts sufficient to compensate such Lender or Tranche B Investor
for such increased cost.  A certificate as to the amount of such increased cost
shall be, together with supporting documents, submitted to the Borrower and the
Administrative Agent (and, in the case of a Tranche B Investor, to the Fronting
Lender) by such Lender or Tranche B Investor and shall be conclusive and binding
for all purposes, absent manifest error.  Notwithstanding the foregoing, except
to the extent, if any, the change (or compliance) referred to in such
certificate shall be retroactive, the Borrower shall not be required to
compensate a Lender or Tranche B Investor pursuant to this clause (c) for any
increased costs or reduction incurred more than 180 days prior to the date of
such certificate.  The Borrower shall pay such Lender or Tranche B Investor the
amount shown as due on any such certificate within 30 days after its receipt of
the same.

 

(d)                                 Illegality

 

Notwithstanding any other provision of this Agreement, if any Lender determines
that the introduction of, or any change in or in the interpretation of, any law,
treaty or governmental rule, regulation or order after the date of this
Agreement shall make it unlawful, or any central bank or other Governmental
Authority shall assert that it is unlawful, for any Lender or its Eurodollar
Lending Office to make Eurodollar Rate Loans or to continue to fund or maintain
Eurodollar Rate Loans, then, on notice thereof and demand therefor by such
Lender to the Borrower through the Administrative Agent, (i) the obligation of
such Lender to make or to continue Eurodollar Rate Loans and to convert Base
Rate Loans into Eurodollar Rate Loans shall be suspended, and each such Lender
shall make a Base Rate Loan as part of any requested Borrowing of Eurodollar
Rate Loans and (ii) if the affected Eurodollar Rate Loans are then outstanding,
the Borrower shall immediately convert each such Loan into a Base Rate Loan. 
If, at any time after a Lender gives notice under this Section 2.14(d), such
Lender determines that it may lawfully make Eurodollar Rate Loans, such Lender
shall promptly give notice of that determination to the Borrower and the
Administrative Agent, and the Administrative Agent shall promptly transmit the
notice to each other Lender.  The Borrower’s right to request, and such Lender’s
obligation, if any, to make Eurodollar Rate Loans shall thereupon be restored.

 

52

--------------------------------------------------------------------------------


 

(e)                                  Breakage Costs

 

In addition to all amounts required to be paid by the Borrower pursuant to
Section 2.10 (Interest), the Borrower shall compensate each Lender and Tranche B
Investor, upon demand, for all losses, expenses and liabilities (including any
loss or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender or Tranche B Investor to fund or
maintain such Lender’s Eurodollar Rate Loan to the Borrower or such Tranche B
Investors’ Credit-Linked Deposit, but excluding any loss of the Applicable
Margin or other profit on the relevant Loans) that such Lender or Tranche B
Investor may sustain (i) if for any reason a proposed Borrowing or continuation
of, or conversion into, Eurodollar Rate Loans does not occur on a date specified
therefor in a Notice of Borrowing or a Notice of Conversion or Continuation
given by the Borrower or in a telephonic request by it for borrowing or
conversion or continuation or a successive Interest Period does not commence
after notice therefor is given pursuant to Section 2.11 (Conversion/Continuation
Option), (ii) if for any reason any Eurodollar Rate Loan is prepaid (including
mandatorily pursuant to Section 2.9 (Mandatory Prepayments), by reason of an
increase or reduction in Commitments on a date that is not the last day of the
applicable Interest Period, (iii) as a consequence of a required conversion of a
Eurodollar Rate Loan to a Base Rate Loan as a result of any of the events
indicated in clause (d) above, (iv) as a consequence of any failure by the
Borrower to repay Eurodollar Rate Loans when required by the terms hereof or
(v) if, for any reason, the Fronting Lender is required to make any payment in
respect of any Credit-Linked Deposit or to reimburse any Tranche B Investor for
any similar loss, expense or liability in respect of any Credit-Linked Deposit. 
Without limiting the foregoing, if any amount withdrawn from the Credit-Linked
Deposit Account to reimburse the Fronting Lender as provided herein shall be
subsequently reimbursed to the Fronting Lender by the Borrower or any other Loan
Party other than on the last day of a calendar quarter, the Fronting Lender
shall invest the amount so reimbursed in overnight or short-term cash equivalent
investments until the end of such calendar quarter and the Borrower shall pay to
the Fronting Lender, upon the Fronting Lender’s request therefor, the amount, if
any, by which the interest accrued on a like amount of the Credit-Linked
Deposits at the Eurodollar Rate for such calendar quarter shall exceed the
interest earned through the investment of the amount so reimbursed for the
period from the date of such reimbursement through the end of such calendar
quarter, as determined by the Fronting Lender (such determination to be
conclusive absent manifest error) and set forth in the request for payment
delivered to the Borrower.  If the Borrower shall fail to pay an amount due
under the preceding sentence, the interest payable by the Fronting Lender to the
Tranche B Investors on their Credit-Linked Deposits under Section  2.1(g) (The
Commitments; Credit-Linked Deposit Amount) shall be correspondingly reduced and
each Tranche B Investor shall without further act succeed, ratably in accordance
with its Tranche B Ratable Portion, to the rights of the Fronting Lender with
respect to such amount.  The Lender or Tranche B Investor making demand for such
compensation shall deliver to the Borrower concurrently with such demand a
written statement as to such losses, expenses and liabilities, and this
statement shall be conclusive as to the amount of compensation due to such
Lender, absent manifest error.

 

Section 2.15                            Capital Adequacy

 

If at any time any Lender or Tranche B Investor determines that (a) the
introduction of, or any change in or in the interpretation of, any law, treaty
or governmental rule, regulation or order after the date of this Agreement
regarding capital adequacy, (b) compliance with any such law, treaty, rule,
regulation or order or (c) compliance with any guideline or request or directive
from any central bank or other Governmental Authority (whether or not

 

53

--------------------------------------------------------------------------------


 

having the force of law) shall have the effect of reducing the rate of return on
such Lender’s or Tranche B Investor’s (or any corporation controlling such
Lender’s or Tranche B Investor’s) capital as a consequence of its obligations
hereunder, in respect of the Credit-Linked Deposits or under or in respect of
any Letter of Credit to a level below that which such Lender, Tranche B Investor
or corporation could have achieved but for such adoption, change, compliance or
interpretation, then, upon demand from time to time by such Lender or, through
the Fronting Lender, such Tranche B Investor (with a copy of such demand to the
Administrative Agent and, in the case of a Tranche B Investor, the Fronting
Lender), the Borrower shall pay to the Administrative Agent for the account of
such Lender or, in the case of a Tranche B Investor, the Fronting Lender, from
time to time as specified by such Lender or Tranche B Investor, additional
amounts sufficient to compensate such Lender or Tranche B Investor for such
reduction.  A certificate as to such amounts setting forth in reasonable detail
the basis for such demand and a calculation for such amount, shall be submitted
to the Borrower and the Administrative Agent by such Lender or Tranche B
Investor and shall be conclusive and binding for all purposes absent manifest
error.  Notwithstanding the foregoing, except to the extent, if any, the change
(or compliance) referred to in any such certificate shall be retroactive, the
Borrower shall not be required to compensate a Lender or Tranche B Investor
pursuant to this Section 2.15 (Capital Adequacy) for any reduction in rates of
return with respect to any period prior to the date that is 180 days prior to
the date of each such certificate.

 

Section 2.16                            Taxes

 

(a)                                  Except as otherwise expressly provided in
this Section 2.16 (Taxes), any and all payments by the Borrower under each Loan
Document shall be made free and clear of and without deduction for any and all
taxes, levies, imposts, deductions, charges or withholdings, and all liabilities
with respect thereto and with respect to any corresponding payment that may be
made by the Fronting Lender to the Tranche B Investors in respect of the
Credit-Linked Deposits, excluding (i) in the case of each Lender and Tranche B
Investor and the Administrative Agent (A) taxes measured by its net income, and
franchise taxes imposed on it, by the jurisdiction (or any political subdivision
thereof) under the laws of which such Lender, Tranche B Investor or the
Administrative Agent (as the case may be) is organized and (B) any United States
withholding taxes payable with respect to payments under the Loan Documents
under laws (including any statute, treaty or regulation) in effect on the
Effective Date (or, in the case of any Lender or Tranche B Investor that became
a Lender or Tranche B Investor by assignment or transfer after the Effective
Date, the effective date of such assignment or transfer) applicable to such
Lender, Tranche B Investor or the Administrative Agent (as the case may be), but
not excluding any United States withholding taxes payable as a result of any
change in such laws occurring after the Effective Date (or the date of such
assignment or transfer) and (ii) in the case of each Lender and Tranche B
Investor, taxes measured by its net income, and franchise taxes imposed on it as
a result of a present or former connection between such Lender or Tranche B
Investor and the jurisdiction of the Government Authority imposing such tax or
any taxing authority thereof or therein (all such non-excluded taxes, levies,
imposts, deductions, charges, withholdings and liabilities being hereinafter
referred to as “Taxes”).  If any Taxes shall be required by law to be deducted
from or in respect of any sum payable under any Loan Document to any Lender, the
Administrative Agent or any Tranche B Investor, (w) the sum payable by the
Borrower shall be increased as may be necessary so that after making all
required deductions (including deductions applicable to additional sums payable
under this Section 2.16) such Lender, Tranche B Investor or the Administrative
Agent (as the case may be) receives an amount equal to the sum it would have
received had no such deductions been made, (x) the Borrower (or, in the case of
any sum payable by the Fronting Lender to the Tranche B Investors hereunder, the
Fronting Lender) shall make

 

54

--------------------------------------------------------------------------------


 

such deductions, (y) the Borrower (or, in the case of any sum payable by the
Fronting Lender to the Tranche B Investors hereunder, the Fronting Lender shall
pay the full amount deducted to the relevant taxing authority or other authority
in accordance with applicable law and (z) the Borrower (or, in the case of any
sum payable by the Fronting Lender to the Tranche B Investors hereunder, the
Fronting Lender shall deliver to the Administrative Agent evidence of such
payment; provided, however, that failure of the Fronting Lender to provide such
evidence shall not relieve the Borrower of any of its obligations hereunder.

 

(b)                                 In addition, the Borrower shall pay any
stamp or documentary taxes or any other excise or property taxes, charges or
similar levies of the United States or any political subdivision thereof or any
applicable foreign jurisdiction, and all liabilities with respect thereto, in
each case arising from any payment made under any Loan Document or from the
execution, delivery or registration of, or otherwise with respect to, any Loan
Document (collectively, “Other Taxes”).

 

(c)                                  Except as otherwise expressly provided in
this Section 2.16 (Taxes), the Borrower shall indemnify each Lender, Tranche B
Investor and the Administrative Agent for the full amount of Taxes and Other
Taxes (including any Taxes and Other Taxes imposed by any jurisdiction on
amounts payable under this Section 2.16) paid by such Lender, Tranche B Investor
or the Administrative Agent (as the case may be) and any liability (including
for penalties, interest and expenses) arising therefrom or with respect thereto,
whether or not such Taxes or Other Taxes were correctly or legally asserted. 
This indemnification shall be made within 30 days from the date such Lender, the
Administrative Agent or such Tranche B Investor (as the case may be) makes
written demand therefor (which shall, in case of such Tranche B Investor, be
made through the Fronting Lender).  Such written demand shall include a
certificate setting forth in reasonable detail the type and amount of the
indemnification payment to be made; provided, however, that the Borrower shall
not be required to compensate a Lender or Tranche B Investor pursuant to this
clause (c) for any Taxes or Other Taxes incurred more than 180 days (or, if such
Taxes or Other Taxes are measured based on a longer fiscal period, 180 days
after the end of the most recent fiscal period therefor) prior to the receipt of
such written demand.

 

(d)                                 Within 60 days after the date of any payment
of Taxes or Other Taxes, the Borrower shall furnish to the Administrative Agent,
at its address referred to in Section 11.8 (Notices, Etc.), the original or a
certified copy of a receipt evidencing payment thereof or such other evidence of
payment reasonably satisfactory to the Administrative Agent.

 

(e)                                  Without prejudice to the survival of any
other agreement of the Borrower hereunder, the agreements and obligations of the
Borrower contained in this Section 2.16 shall survive the payment in full of the
Obligations, until 30 days after the expiration of the statute of limitations
applicable to the collection from the relevant Lender, the relevant Tranche B
Investor or the Administrative Agent of the Taxes and Other Taxes to which the
obligations under this Section 2.16 relate.

 

(f)                                    Prior to the Effective Date in the case
of each Non-U.S. Financial Institution that is a signatory hereto and,
otherwise, on the date such Non-U.S. Financial Institution becomes a Non-U.S.
Financial Institution and from time to time thereafter if requested by the
Borrower or the Administrative Agent, each Non-U.S. Financial Institution shall
provide the Administrative Agent and the Borrower (and, if such Non-U.S.
Financial Institution is a Tranche B Investor, the Fronting Lender) with two
completed originals of each of the following: (i) Form W-8ECI (claiming
exemption from withholding because the income is effectively

 

55

--------------------------------------------------------------------------------


 

connected with a U.S. trade or business) (or any successor form),
(ii) Form W-8BEN (claiming exemption from withholding tax under an income tax
treaty) (or any successor form), (iii) in the case of a Non-U.S. Financial
Institution claiming exemption under Sections 871(h) or 881(c) of the Code, a
Form W-8BEN (claiming exemption from withholding under the portfolio interest
exemption) or any successor form or (iv) any other applicable form, certificate
or document prescribed by the IRS certifying as to such Non-U.S. Financial
Institution’s entitlement to such exemption from United States withholding tax
or reduced rate with respect to all payments to be made to such Non-U.S.
Financial Institutions under the Loan Documents.  Within a reasonable period
following written request therefor from the Borrower, each Non-U.S. Financial
Institution (but only as long as such Non-U.S. Financial Institution is able to
do so pursuant to applicable Requirements of Law) shall provide to each of the
Borrower and the Administrative Agent (and, if such Non-U.S. Financial
Institution is a Tranche B Investor, the Fronting Lender) such additional Forms
W-8BEN or W-8ECI (or any successor or other applicable form, certificate or
document prescribed by the IRS) to the extent necessary as a result of any prior
form expiring or becoming inaccurate or obsolete.  Unless the Borrower and the
Administrative Agent (and, if applicable, the Fronting Lender) have received
forms or other documents satisfactory to each of them indicating that payments
under any Loan Document to or for a Non-U.S. Financial Institution are not
subject to United States withholding tax or are subject to such tax at a rate
reduced by an applicable tax treaty, the Borrower or the Administrative Agent
(or, if applicable, the Fronting Lender) shall withhold amounts required to be
withheld by applicable Requirements of Law from such payments at the applicable
statutory rate.  The fact that the Fronting Lender shall withhold and pay to the
relevant taxing authority any amounts pursuant hereto shall not relieve the
Borrower of any of its obligation to pay to the Fronting Lender such amounts. 
The Fronting Lender shall provide the Administrative Agent and the Borrower with
any such form or other document received from any Non-U.S. Tranche B Investor.

 

(g)                                 Each Lender or Tranche B Investor (other
than a Non-U.S. Financial Institution) shall, on or prior to the date of its
execution and delivery of the Amendment Agreement or, as the case may be, the
date such Lender becomes a Lender or such Tranche B Investor becomes a Tranche B
Investor, provide to each of the Borrower and the Administrative Agent (and, in
the case of a Tranche B Investor, the Fronting Lender) two completed original
Forms W-9, unless such Lender or Tranche B Investor notifies the Borrower and
the Administrative Agent (and, in the case of a Tranche B Investor, the Fronting
Lender) that it is an “exempt recipient”, as defined in Treasury Regulations
Section 1.6049-4(c) with respect to which no withholding is required.  Each
Lender and Tranche B Investor (from time to time following written request
therefor from the Borrower, but only for so long as such Lender or Tranche B
Investor is able to do so pursuant to applicable Requirements of Law) will
provide to each of the Borrower and the Administrative Agent (and, in the case
of a Tranche B Investor, the Fronting Lender) additional original Forms W-9 or
notification of “exempt recipient” status (or any successor or other applicable
form, certificate or document prescribed by the IRS) to the extent necessary as
a result of any prior form or notification expiring or becoming inaccurate or
obsolete.

 

(h)                                 (i)                                     For
any period with respect to which a Lender has failed to provide the Borrower or
the Administrative Agent with the appropriate form or other document described
in clause (f) or (g) above, as applicable (other than if such failure is due to
a change in any applicable Requirement of Law occurring after the date on which
a form originally was required to be provided, or if such form is not required
under clause (g) above), such Lender shall not be entitled to indemnification
under clause (a) or (c) above with respect to Taxes imposed by reason of such
failure.

 

56

--------------------------------------------------------------------------------

 


 

(ii)                                  For any period with respect to which a
Tranche B Investor has failed to provide the Fronting Lender with the
appropriate form or other document described in clause (f) or (g) above (other
than if such failure is due to a change in any applicable Requirement of Law
occurring after the date on which a form originally was required to be provided,
or if such form is not required under clause (g) above), neither such Tranche B
Investor nor the Fronting Lender shall be entitled to indemnification under
clause (a) or (c) above with respect to Taxes imposed by reason of such failure.

 

(i)                                     If any Lender or the Administrative
Agent shall become aware that it (or, in the case of the Fronting Lender, any
Tranche B Investor) is entitled to receive a refund in respect of Taxes or Other
Taxes as to which such Lender or the Administrative Agent has received a payment
from, or has been indemnified by, the Borrower pursuant to this Section 2.16, it
shall promptly notify the Borrower of such refund and shall, within 30 days
after receipt of a request by the Borrower, apply (or cause such Tranche B
Investor to apply) for such refund at the sole cost and expense of the Loan
Parties.  If any Lender or the Administrative Agent receives a refund in respect
of any Taxes or Other Taxes as to which it has received a payment from or has
been indemnified by the Borrower pursuant to this Section 2.16, it shall
promptly notify the Borrower of such receipt and shall, within 30 days after the
later of the receipt of a request by the Borrower or the receipt of such refund
(unless such Lender reasonably expects that is shall be required to repay such
refund to the relevant tax authority), pay the amount of such refund to the
Borrower, net of all out-of-pocket expenses of such Lender (and, in the case of
the Fronting Lender, of the Tranche B Investor), without interest thereon and
subject to Section 11.6 (Right of Set-off); provided, however, that the Borrower
agrees to return such refund to such Lender or the Administrative Agent promptly
upon receipt of written notice in the event that such Lender, the relevant
Tranche B Investor or the Administrative Agent is required to repay such refund
to the relevant tax authority.  Nothing contained in this Section 2.16 shall
require any Lender or the Administrative Agent to make available to the Borrower
any tax return or any other document containing information that it (or, in the
case of the Fronting Lender, the Tranche B Investor) deems to be confidential.

 

(j)                                     Any Lender claiming any additional
amounts payable pursuant to this Section 2.16 shall use its reasonable efforts
(consistent with its internal policy and legal and regulatory restrictions) to
change the jurisdiction of its Applicable Lending Office if the making of such a
change would avoid the need for, or reduce the amount of, any such additional
amounts which would be payable or may thereafter accrue and would not, in the
sole determination of such Lender, be otherwise disadvantageous to such Lender.

 

Section 2.17                            Substitution of Lenders

 

If (a)(i) any Lender (other than the Fronting Lender) or Tranche B Investor
makes a claim under Section 2.14(c) (Increased Costs) or 2.15 (Capital
Adequacy), (ii) it becomes illegal for any Lender (other than the Fronting
Lender) to continue to fund or make any Eurodollar Rate Loan and such Lender
notifies the Borrower pursuant to Section 2.14(d) (Illegality), (iii) the
Borrower is required to make any payment pursuant to Section 2.16 (Taxes) that
is attributable to a particular Lender (other than the Fronting Lender) or
Tranche B Investor, (iv) any Lender (other than the Fronting Lender) becomes a
Non-Funding Lender or (v) any Tranche B Investor fails to make any payment it is
required to make in respect of any Credit-Linked Deposit, (b) in the case of
clause (a)(i) above, as a consequence of increased costs in respect of which
such claim is made, the effective rate of interest payable to such Lender or
Tranche B Investor under this Agreement with respect to its Loans exceeds the
effective average

 

57

--------------------------------------------------------------------------------


 

rate of interest payable to the Requisite Lenders under this Agreement and
(c) Lenders holding at least 75% of the aggregate Commitments (considering, for
purpose of this clause (c) that the Commitment of the Fronting Lender has been
assigned to the Tranche B Investors in accordance with their Tranche B Ratable
Portion) are not subject to such increased costs or illegality, payment or
proceedings (any such Lender or Tranche B Investor, an “Affected Lender”), the
Borrower may substitute another financial institution for such Affected Lender
hereunder, upon reasonable prior written notice (which written notice must be
given within 90 days following the occurrence of and notification to the
Borrower of any applicable event described in clauses (a)(i), (ii), (iii) or
(iv) above) by the Borrower to the Administrative Agent and the Affected Lender
(and, if such Affected Lender is a Tranche B Investor, the Fronting Lender) that
the Borrower intends to make such substitution, which substitute financial
institution (x) must be an Eligible Assignee or (y) if not a Lender, must be
reasonably acceptable to the Administrative Agent; provided, however, that, if
more than one Lender or Tranche B Investor claims increased costs, illegality or
right to payment arising from the same act or condition and such claims are
received by the Borrower within 30 days of each other, then the Borrower may
substitute all, but not (except to the extent the Borrower has already
substituted one of such Affected Lenders before the Borrower’s receipt of the
other Affected Lenders’ claim) less than all, Lenders and Tranche B Investors
making such claims.  If the proposed substitute financial institution or other
entity meets the conditions set forth in clauses (x) through (z) above and the
written notice was properly issued under this Section 2.17, the Affected Lender
shall sell and the substitute financial institution or other entity shall
purchase, (and, if such Affected Lender is a Tranche B Investor, the Fronting
Lender shall execute all documents necessary to effect such sale and
substitution) all rights and claims of such Affected Lender under the Loan
Documents and the Credit-Linked Deposit and such substitute financial
institution or other entity shall assume and the Affected Lender shall be
relieved of its Commitments and all other prior unperformed obligations of the
Affected Lender under the Loan Documents or, as the case may be, the
Credit-Linked Deposit (other than in respect of any damages (other than
exemplary or punitive damages, to the extent permitted by applicable law) in
respect of any such unperformed obligations).  If such Affected Lender is a
Lender hereunder, upon the effectiveness of such sale, purchase and assumption
(that, in any event shall be conditioned upon the payment in full by the
Borrower in cash of all fees, unreimbursed costs and expenses and indemnities
accrued and unpaid through such effective date to such Affected Lender), the
substitute financial institution or other entity shall become a “Lender”
hereunder for all purposes of this Agreement having a Commitment (if applicable)
in the amount of such Affected Lender’s Commitment assumed by it and such
Commitment (if applicable) of the Affected Lender shall be terminated; provided,
however, that all indemnities under the Loan Documents shall continue in favor
of such Affected Lender.  If such Affected Lender is a Lender hereunder, it
shall execute an Assignment and Acceptance to evidence such transfer; provided,
however, that the failure of the Affected Lender to execute such Assignment and
Acceptance shall not invalidate such assignment, and such Assignment and
Acceptance shall be deemed to be executed upon receipt by such Affected Lender
of such payment in full.

 

ARTICLE III

 

CONDITIONS TO LOANS AND LETTERS OF CREDIT

 

Section 3.1                                   Conditions Precedent to
Effectiveness

 

This Agreement, including the obligation of each Lender to make the Loans, the
obligation of each Issuer to Issue Letters of Credit and the obligations of each
Tranche B Investor to make (or authorize the transfer from its Tranche B CD in
respect of) its Credit-Linked Deposit,

 

58

--------------------------------------------------------------------------------


 

shall not become effective until the date (the “Effective Date”) on which all of
the following conditions precedent are satisfied or duly waived in accordance
with Section 11.1 (Amendments, Waivers, Etc.):

 

(a)                                  Amendment Agreement.  The Amendment
Agreement shall have become effective in accordance with its terms.

 

(b)                                 Collateral Documents.  The Collateral
Documents shall be in full force and effect on the Effective Date, and each
document (including each Uniform Commercial Code financing statement and any
necessary modifications to the Mortgages) required by law or reasonably
requested by the Administrative Agent to be filed, registered or recorded in
order to create or continue in favor of the Administrative Agent for the ratable
benefit of the Secured Parties a valid, legal and perfected first-priority Lien
on, and security interest in, the Collateral (subject to any Liens expressly
permitted by Section 8.2 (Liens, Etc.)) shall have been delivered to the
Collateral Agent.  The Pledged Stock and the Pledged Notes (each as defined in
the Pledge and Security Agreement) shall be duly and validly pledged under the
Pledge and Security Agreement to the Administrative Agent for the ratable
benefit of the Secured Parties, and certificates representing such pledged
Collateral, accompanied by instruments of transfer and stock powers endorsed in
blank, shall have been delivered to the Administrative Agent.

 

(c)                                  Legal Opinions:  The Administrative Agent
shall have received, on behalf of itself, the Lenders, the Tranche B Investors
and the Issuers, favorable written opinions of (A) Jones Day, counsel to the
Loan Parties, in substantially the form of Exhibit G (Form of Opinion of Counsel
for the Loan Parties) and (B) general counsel to the Borrower, in each case
addressed to the Administrative Agent, the Lenders, the Tranche B Investors and
the Issuers and addressing such other matters as any Lender or any Tranche B
Investor through the Administrative Agent may reasonably request;

 

(d)                                 Certificates.  The Administrative Agent
shall have received (i) a certificate, dated the Effective Date and signed by
the Secretary or Assistant Secretary of the Borrower, certifying that (A) except
as set forth on any schedule attached thereto, the certificate or articles of
incorporation (or other equivalent document) of the Borrower and each other Loan
Party previously delivered on the Original Restatement Date (or such later date
on which such Person became a Loan Party) have not been amended since the date
of such delivery, (B) except as set forth on any schedule attached thereto, the
by-laws (or other equivalent document) of the Borrower and each other Loan Party
as in effect and delivered on the Original Restatement Date (or such later date
on which such Person became a Loan Party) have not been amended since the date
of such delivery, (C) the resolutions previously delivered on the Original
Restatement Date (or such later date on which such Person became a Loan Party)
by the Board of Directors or other equivalent governing body of the Borrower and
each other Loan Party authorizing (x) the execution, delivery and performance of
the Existing Credit Agreement and the other Loan Documents to which such Person
is a party, as applicable, (y) the execution, delivery and performance of the
Amendment Agreement (including Exhibit A thereto in the form of this Agreement)
and (z) in the case of the Borrower, the borrowings hereunder, have not been
modified, rescinded or amended and are in full force and effect, (D) attached
thereto is a certificate as to the good standing of the Borrower and each other
Loan Party as of a recent date by the Secretary of State of the state of its
organization, and (E) as to the incumbency and specimen signature of each
officer executing the Amendment Agreement or any other Loan Document or any
other document delivered in connection therewith on behalf of such Loan Party,

 

59

--------------------------------------------------------------------------------


 

and (ii) a certificate of another officer as to the incumbency and specimen
signature of the Secretary or Assistant Secretary executing the certificate
pursuant to clause (i) above;

 

(e)                                  Solvency.  The Administrative Agent shall
have received a certificate of a Responsible Officer of the Borrower, stating
that the Borrower is Solvent as of the Effective Date and after giving effect to
the initial Loans and Letters of Credit, the application of the proceeds thereof
in accordance with Section 7.9 (Application of Proceeds) and the payment of all
estimated legal, accounting and other fees related hereto and thereto;

 

(f)                                    Representations and Warranties; No
Defaults.  The Administrative Agent shall have received a certificate of a
Responsible Officer of the Borrower to the effect that (A) the condition set
forth in Section 3.2(b) (Conditions Precedent to Each Loan and Letter of Credit)
has been satisfied and (B) no litigation not listed on Schedule 4.7 (Litigation)
shall have been commenced against any Loan Party or any of its Subsidiaries
that, if adversely determined, would have a Material Adverse Effect;

 

(g)                                 Tranche B CDs.  All Tranche B CDs issued in
connection with the Existing Credit Agreement shall have been cancelled.

 

(h)                                 USA PATRIOT Act.  To the extent requested,
the Agents, the Lenders and the Tranche B Investors shall have received all
documentation and other information required by bank regulatory authorities
under applicable “know your customer” and anti-money laundering rules and
regulations, including, without limitation, the USA Patriot Act.

 

(i)                                     Fees and Expenses.  There shall have
been paid to the Administrative Agent, for the account of the Administrative
Agent, the Lenders and the Tranche B Investors, as applicable, all fees and
expenses (including reasonable fees and expenses of counsel) due and payable on
or before the Effective Date.

 

(j)                                     Receipt of Credit-Linked Deposits.  The
Fronting Lender shall have received the Credit-Linked Deposits from the
Tranche B Investors in an aggregate amount equal to the Fronting Lender’s
Commitment under the Tranche B Facility or, in the Fronting Lender’s discretion,
agreements satisfactory to the Fronting Lender to make such deposits, together
with copies of all documentation related thereto in each case in form and
substance satisfactory to the Fronting Lender.

 

(k)                                  Consents, Etc.  Each of the Borrower and
its Subsidiaries shall have received all consents and authorizations required
pursuant to any enforceable and material Contractual Obligation with any other
Person and shall have obtained all consents and authorizations of, and effected
all notices to and filings with, any Governmental Authority, in each case, as
may be necessary to allow each of the Borrower and its Subsidiaries lawfully to
execute, deliver and perform, in all material respects, their respective
obligations hereunder and under and the Loan Documents to which each of them,
respectively, is, or shall be, a party and each other agreement or instrument to
be executed and delivered by each of them, respectively, pursuant thereto or in
connection therewith.

 

Section 3.2                                   Conditions Precedent to Each Loan
and Letter of Credit

 

The obligation of each Lender on any date (including the Effective Date) to make
any Loan and of each Issuer on any date (including the Effective Date) to Issue
any Letter of Credit is subject to the satisfaction of each of the following
conditions precedent:

 

60

--------------------------------------------------------------------------------


 

(a)                                  Request for Borrowing or Issuance of Letter
of Credit.  With respect to any Loan, the Administrative Agent shall have
received a duly executed Notice of Borrowing (or, in the case of Swing Loans, a
duly executed Swing Loan Request), and, with respect to any Letter of Credit,
the Administrative Agent and the Issuer shall have received a duly executed
Letter of Credit Request.

 

(b)                                 Representations and Warranties; No
Defaults.  The following statements shall be true on the date of such Loan or
Issuance, both before and after giving effect thereto and, in the case of any
Loan, to the application of the proceeds therefrom:

 

(i)                                     the representations and warranties set
forth in Article IV (Representations and Warranties) and in the other Loan
Documents shall be true and correct on and as of the Effective Date and shall be
true and correct in all material respects on and as of any such date after the
Effective Date with the same effect as though made on and as of such date,
except to the extent such representations and warranties expressly relate to an
earlier date, in which case such representations and warranties shall have been
true and correct in all material respects as of such earlier date; and

 

(ii)                                  no Default or Event of Default shall have
occurred.

 

(c)                                  No Legal Impediments.  The making of the
Loans or the Issuance of such Letter of Credit on such date does not violate any
Requirement of Law on the date of or immediately following such Loan or Issuance
of such Letter of Credit and is not enjoined, temporarily, preliminarily or
permanently.

 

Each submission by the Borrower to the Administrative Agent of a Notice of
Borrowing or a Swing Loan Request and the acceptance by the Borrower of the
proceeds of each Loan requested therein, and each submission by the Borrower to
an Issuer of a Letter of Credit Request, and the Issuance of each Letter of
Credit requested therein, shall be deemed to constitute a representation and
warranty by the Borrower as to the matters specified in clause (b) above on the
date of the making of such Loan or the Issuance of such Letter of Credit.

 

Section 3.3                                   Determinations of Initial
Borrowing Conditions

 

For purposes of determining compliance with the conditions specified in
Section 3.1 (Conditions Precedent to Effectiveness), each Lender and each
Tranche B Investor shall be deemed to have consented to, approved, accepted or
be satisfied with, each document or other matter required thereunder to be
consented to or approved by or acceptable or satisfactory to the Lenders or the
Tranche B Investors unless an officer of the Administrative Agent responsible
for the transactions contemplated by the Loan Documents shall have received
notice from such Lender or such Tranche B Investor prior to the initial
Borrowing or Issuance hereunder specifying its objection thereto and such Lender
shall not have made available to the Administrative Agent such Lender’s Ratable
Portion of such Borrowing, or such Tranche B Investor shall not have made its
Credit-Linked Deposit with the Fronting Lender.

 

61

--------------------------------------------------------------------------------


 

ARTICLE IV

 

REPRESENTATIONS AND WARRANTIES

 

To induce the Lenders, the Issuers, the Tranche B Investors and the
Administrative Agent to enter into this Agreement, the Borrower represents and
warrants each of the following to the Lenders, the Issuers, the Tranche B
Investors and the Administrative Agent, on and as of the Effective Date and the
making of the Loans and the other financial accommodations on the Effective Date
and on and as of each date as required by Section 3.2(b)(i) (Conditions
Precedent to Each Loan and Letter of Credit):

 

Section 4.1                                   Corporate Existence; Compliance
with Law

 

Each of the Borrower and its Subsidiaries (a) is duly organized, validly
existing and in good standing under the laws of the jurisdiction of its
organization (b) is duly qualified to do business as a foreign corporation and
in good standing under the laws of each jurisdiction where such qualification is
necessary, except where the failure to be so qualified or in good standing would
not have a Material Adverse Effect in the aggregate, (c) has all requisite power
and authority and the legal right to own, pledge, mortgage and operate its
properties, to lease the property it operates under lease and to conduct its
business as now or currently proposed to be conducted, (d) is in compliance with
its Constituent Documents, (e) is in compliance with all applicable Requirements
of Law except where the failure to be in compliance would not, in the aggregate,
have a Material Adverse Effect and (f) has all necessary licenses, permits,
consents or approvals from or by, has made all necessary filings with, and has
given all necessary notices to, each Governmental Authority having jurisdiction,
to the extent required for such ownership, operation and conduct, except for
licenses, permits, consents, approvals or filings that can be obtained or made
by the taking of ministerial action to secure the grant or transfer thereof or
the failure to obtain or make would not, in the aggregate, have a Material
Adverse Effect.

 

Section 4.2                                   Corporate Power; Authorization;
Enforceable Obligations

 

(a)                                  The execution, delivery and performance by
each Loan Party of the Loan Documents to which it is a party and the
consummation of the transactions contemplated thereby:

 

(i)                                     are within such Loan Party’s corporate,
limited liability company, partnership or other powers;

 

(ii)                                  have been or, at the time of delivery
thereof pursuant to Article III (Conditions To Loans And Letters Of Credit) will
have been duly authorized by all necessary action, including the consent of
shareholders, partners and members where required;

 

(iii)                               do not and will not (A) contravene such Loan
Party’s or any of its Subsidiaries’ respective Constituent Documents,
(B) violate any other Requirement of Law applicable to such Loan Party
(including Regulations T, U and X of the Federal Reserve Board), or any order or
decree of any Governmental Authority or arbitrator applicable to such Loan
Party, (C) conflict with or result in the breach of, or constitute a default
under, or result in or permit the termination or acceleration of, any lawful
Contractual Obligation of such Loan Party or any of its Subsidiaries or
(D) result in the creation or imposition of any Lien upon any property of such
Loan Party or any of its

 

62

--------------------------------------------------------------------------------


 

Subsidiaries, other than those in favor of the Secured Parties pursuant to the
Collateral Documents; and

 

(iv)                              do not require the consent of, authorization
by, approval of, notice to, or filing or registration with, any Governmental
Authority or any other Person, other than those listed on Schedule 4.2
(Consents) and that have been or will be, prior to the Effective Date, obtained
or made, copies of which have been or will be delivered to the Administrative
Agent pursuant to Section 3.1 (Conditions Precedent to Effectiveness), and each
of which on the Effective Date will be in full force and effect and, with
respect to the Collateral, filings required to perfect the Liens created by the
Collateral Documents.

 

(b)                                 This Agreement has been, and each of the
other Loan Documents will have been upon delivery thereof pursuant to the terms
of this Agreement, duly executed and delivered by each Loan Party party
thereto.  This Agreement is, and the other Loan Documents will be, when
delivered hereunder, the legal, valid and binding obligation of each Loan Party
party thereto, enforceable against such Loan Party in accordance with its terms.

 

Section 4.3                                   Ownership of Borrower;
Subsidiaries

 

(a)                                  All of the outstanding capital stock of the
Borrower is validly issued, fully paid and non-assessable.

 

(b)                                 Set forth on Schedule 4.3 (Ownership of
Subsidiaries) is a complete and accurate list showing, as of the Effective Date,
all Subsidiaries of the Borrower and, as to each such Subsidiary, the
jurisdiction of its organization, the number of shares of each class of Stock
authorized (if applicable), the number outstanding on the Effective Date and the
number and percentage of the outstanding shares of each such class owned
(directly or indirectly) by the Borrower.  No Stock of any Subsidiary of the
Borrower is subject to any outstanding option, warrant, right of conversion or
purchase of any similar right.  All of the outstanding Stock of each Subsidiary
of the Borrower owned (directly or indirectly) by the Borrower has been validly
issued, is fully paid and non-assessable (to the extent applicable) and is owned
by the Borrower or a Subsidiary of the Borrower, free and clear of all Liens
(other than the Lien in favor of the Secured Parties created pursuant to the
Pledge and Security Agreement), options, warrants, rights of conversion or
purchase or any similar rights.  Neither the Borrower nor any such Subsidiary is
a party to, or has knowledge of, any agreement restricting the transfer or
hypothecation of any Stock of any such Subsidiary, other than the Loan Documents
and, with respect to any Subsidiary that is a Permitted Joint Venture,  the
governing documents of such Permitted Joint Venture.  The Borrower does not own
or hold, directly or indirectly, any Stock of any Person other than such
Subsidiaries and Investments permitted by Section 8.3 (Investments).

 

Section 4.4                                   Financial Statements

 

(a)                                  The interim unaudited financial statements
comprising the Financial Summary of Operations for Borrower for the quarter
ended March 31, 2005, copies of which have been furnished to each Lender, fairly
present, subject to the absence of footnote disclosure and normal recurring
year-end audit adjustments, the consolidated financial condition of the Borrower
and its Subsidiaries as at such dates and the consolidated results of the
operations of the Borrower and its Subsidiaries for the period ended on such
dates, all in conformity with GAAP.

 

63

--------------------------------------------------------------------------------


 

(b)                                 Neither the Borrower nor any of its
Subsidiaries has, as of the Effective Date, any material obligation, contingent
liability or liability for taxes, long-term leases (other than operating leases)
or unusual forward or long-term commitment that is not reflected in the
Financial Statements referred to in clause (a) above or in the notes thereto and
not otherwise permitted by this Agreement.

 

(c)                                  The Projections have been prepared by the
Borrower taking into consideration past operations of its business, and reflect
projections for the period beginning approximately April 1, 2005 and ending
approximately December 31, 2008 on a Fiscal Quarter by Fiscal Quarter basis for
the first year and on a Fiscal Year by Fiscal Year basis thereafter.  The
Projections are based upon estimates and assumptions stated therein, all of
which the Borrower believes to be reasonable and fair in light of current
conditions and current facts known to the Borrower (other than any necessary
adjustments due to fees payable in accordance herewith) and, as of the Effective
Date, reflect the Borrower’s good faith and reasonable estimates of the future
financial performance of the Borrower and its Subsidiaries and of the other
information projected therein for the periods set forth therein.

 

Section 4.5                                   Material Adverse Change

 

Since December 31, 2004, there has been no Material Adverse Change and there
have been no events or developments that, in the aggregate, have had a Material
Adverse Effect.

 

Section 4.6                                   Solvency

 

Both before and after giving effect to (a) the Loans and Letter of Credit
Obligations to be made or extended on the Effective Date or such other date as
Loans and Letter of Credit Obligations requested hereunder are made or extended,
(b) the disbursement of the proceeds of such Loans pursuant to the instructions
of the Borrower, (c) the consummation of the transactions contemplated hereby
and (d) the payment and accrual of all transaction costs in connection with the
foregoing, each Loan Party is Solvent.

 

Section 4.7                                   Litigation

 

There are no pending or, to the knowledge of the Borrower, threatened actions,
investigations or proceedings affecting the Borrower or any of its Subsidiaries
before any court, Governmental Authority or arbitrator other than those that, in
the aggregate, would not have a Material Adverse Effect.  Schedule 4.7
(Litigation) lists all litigation pending against any Loan Party as of the
Effective Date that, if adversely determined, could be reasonably expected to
have a Material Adverse Effect.

 

Section 4.8                                   Taxes

 

All federal, state, local and foreign income and franchise and other material
tax returns, reports and statements (collectively, the “Tax Returns”) required
to be filed by the Borrower or any of its Tax Affiliates have been filed with
the appropriate Governmental Authorities in all jurisdictions in which such Tax
Returns are required to be filed, all such Tax Returns are true and correct in
all material respects, and all taxes, charges and other impositions reflected
therein or otherwise due and payable have been paid prior to the date on which
any fine, penalty, interest, late charge or loss may be added thereto for
non-payment thereof except where contested in good faith and by appropriate
proceedings if adequate reserves therefor have been established on the books of
the Borrower or such Tax Affiliate in conformity with GAAP.  The

 

64

--------------------------------------------------------------------------------


 

Borrower and each of its Tax Affiliates have withheld and timely paid to the
respective Governmental Authorities all amounts required to be withheld.

 

Section 4.9                                   Full Disclosure

 

(a)                                  The Information Memorandum and any other
information prepared or furnished by or on behalf of any Loan Party and
delivered prior to the Effective Date to the Lenders in writing in connection
with this Agreement or the consummation of the transactions contemplated
hereunder or thereunder (in each case, taken as a whole) does not contain any
untrue statement of a material fact or omit to state a material fact necessary
to make the statements contained therein or herein not misleading; provided,
however, that, to the extent any such information was based upon, or
constituted, a forecast or projection, such Loan Party represents only, in
respect of such projection or forecast, that it acted in good faith and utilized
reasonable assumptions and due care in the preparation of such information.

 

(b)                                 The information prepared or furnished by or
on behalf of any Loan Party in connection with this Agreement or the
consummation of the transactions contemplated hereunder or thereunder (in each
case, taken as a whole) does not contain any untrue statement of a material fact
or omit to state a material fact necessary to make the statements contained
therein or herein not misleading; provided, however, that, to the extent any
such information was based upon, or constituted, a forecast or projection, such
Loan Party represents only, in respect of such projection or forecast, that it
acted in good faith and utilized reasonable assumptions and due care in the
preparation of such information.

 

Section 4.10                            Margin Regulations

 

The Borrower is not engaged in the business of extending credit for the purpose
of purchasing or carrying margin stock (within the meaning of Regulation U of
the Federal Reserve Board), and no proceeds of any Borrowing will be used to
purchase or carry any such margin stock or to extend credit to others for the
purpose of purchasing or carrying any such margin stock in contravention of
Regulation T, U or X of the Federal Reserve Board.

 

Section 4.11                            No Burdensome Restrictions; No Defaults

 

(a)                                  Neither the Borrower nor any of its
Subsidiaries (i) is a party to any Contractual Obligation the compliance with
which would have a Material Adverse Effect in the aggregate or the performance
of which by any thereof, either unconditionally or upon the happening of an
event, would result in the creation of a Lien (other than a Lien permitted under
Section 8.2 (Liens, Etc.)) on the property or assets of any thereof or (ii) is
subject to any charter or corporate restriction that would have a Material
Adverse Effect in the aggregate.

 

(b)                                 Neither the Borrower nor any of its
Subsidiaries is in default under or with respect to any Contractual Obligation
owed by it, other than, in either case, those defaults that, in the aggregate,
would not have a Material Adverse Effect.

 

(c)                                  No Default or Event of Default has occurred
and is continuing.

 

Section 4.12                            Investment Company Act; Public Utility
Holding Company Act

 

Neither the Borrower nor any of its Subsidiaries is (a) an “investment company”
or an “affiliated person” of, or “promoter” or “principal underwriter” for, an
“investment

 

65

--------------------------------------------------------------------------------


 

company,” as such terms are defined in the Investment Company Act of 1940, as
amended or (b) a “holding company,” or an “affiliate” or a “holding company” or
a “subsidiary company” of a “holding company,” as each such term is defined and
used in the Public Utility Holding Company Act of 1935, as amended.

 

Section 4.13                            Use of Proceeds

 

The proceeds of the Loans and the Letters of Credit are being used by the
Borrower solely (a) to refinance Indebtedness outstanding under the Existing
Credit Agreement, (b) to pay related transaction costs, fees and expenses and
(c) for working capital and general corporate purposes of the Borrower and its
Subsidiaries.

 

Section 4.14                            Insurance

 

All policies of insurance of any kind or nature of the Borrower or any of its
Subsidiaries, including policies of life, fire, theft, product liability, public
liability, property damage, other casualty, employee fidelity, workers’
compensation and employee health and welfare insurance, are in full force and
effect and are of a nature and provide such coverage as is sufficient and as is
customarily carried by businesses of the size and character of such Person. 
None of the Borrower or any of its Subsidiaries has been refused insurance for
any material coverage for which it had applied or had any material policy of
insurance terminated (other than at its request).

 

Section 4.15                            Labor Matters

 

(a)                                  There are no strikes, work stoppages,
slowdowns or lockouts pending or, to the Borrower’s knowledge, threatened
against or involving the Borrower or any of its Subsidiaries, other than those
that, in the aggregate, would not have a Material Adverse Effect.

 

(b)                                 There are no unfair labor practices,
grievances or complaints pending, or, to the Borrower’s knowledge, threatened,
against or involving the Borrower or any of its Subsidiaries, nor, to the
Borrower’s knowledge, are there any arbitrations or grievances threatened
involving the Borrower or any of its Subsidiaries, other than those that, in the
aggregate, grievances, complaints, arbitrations and grievances, if resolved
adversely to the Borrower or such Subsidiary, would not have a Material Adverse
Effect.

 

(c)                                  Except as set forth on Schedule 4.15 (Labor
Matters), as of the Effective Date, there is no collective bargaining agreement
covering any employee of the Borrower or its Subsidiaries.

 

Section 4.16                            ERISA

 

(a)                                  Each employee benefit plan of the Borrower
or any of its Subsidiaries intended to qualify under Section 401 of the Code
does so qualify where applicable, and any trust created thereunder is exempt
from tax under the provisions of Section 501 of the Code, except where such
failures, in the aggregate, would not have a Material Adverse Effect.

 

(b)                                 Each Title IV Plan is in compliance in all
material respects with applicable provisions of ERISA, the Code and other
Requirements of Law except for non-compliances that, in the aggregate, would not
have a Material Adverse Effect.

 

66

--------------------------------------------------------------------------------


 

(c)                                  There has been no, nor is there reasonably
expected to occur, any ERISA Event other than those that, in the aggregate,
would not have a Material Adverse Effect.

 

Section 4.17                            Environmental Matters

 

(a)                                  Except as disclosed on Schedule 4.17
(Environmental Matters), the operations of the Borrower and each of its
Subsidiaries have been and are in compliance with all Environmental Laws,
including obtaining and complying with all required environmental, health and
safety Permits, other than non-compliances that, in the aggregate, are not
reasonably likely to result in a Material Adverse Effect.

 

(b)                                 None of the Borrower or any of its
Subsidiaries or any Real Property currently or, to the knowledge of the
Borrower, previously owned, operated or leased by or for the Borrower or any of
its Subsidiaries is subject to any pending or, to the knowledge of the Borrower,
threatened, claim, order, agreement, notice of violation, notice of potential
liability or is the subject of any pending or threatened proceeding or
governmental investigation under or pursuant to Environmental Laws other than
those orders, agreements, notices, proceedings or investigations that, in the
aggregate, are not reasonably likely to result in a Material Adverse Effect.

 

(c)                                  Except as disclosed on Schedule 4.17
(Environmental Matters), to the knowledge of the Borrower, there are no facts,
circumstances or conditions arising out of or relating to the operations or
ownership of the Borrower or of Real Property owned, operated or leased by the
Borrower or any of its Subsidiaries that are not specifically included in the
financial information furnished to the Lenders other than those that, in the
aggregate, are not reasonably likely to result in a Material Adverse Effect.

 

Section 4.18                            Intellectual Property

 

Except where the failure to do so would not, taken as a whole, have a Material
Adverse Effect, the Borrower and its Subsidiaries own or license or otherwise
have the right to use all licenses, permits, patents, patent applications,
trademarks, trademark applications, service marks, trade names, copyrights,
copyright applications, franchises, authorizations and other intellectual
property rights (including all Intellectual Property as defined in the Pledge
and Security Agreement) that are necessary for the operations of their
respective businesses, without infringement upon or conflict with the rights of
any other Person with respect thereto, including all trade names associated with
any private label brands of the Borrower or any of its Subsidiaries.  Except
where the failure to do so would not, taken as a whole, have a Material Adverse
Effect, no slogan or other advertising device, product, process, method,
substance, part or component, or other material now employed, or now
contemplated to be employed, by the Borrower or any of its Subsidiaries
infringes upon or conflicts with any rights owned by any other Person, and no
claim or litigation regarding any of the foregoing is pending or threatened.

 

Section 4.19                            Title; Real Property

 

(a)                                  Each of the Borrower and its Subsidiaries
has good and marketable title to, or valid leasehold interests in, all Real
Property and good title to all personal property, in each case that is purported
to be owned by it, including those reflected on the most recent Financial
Statements delivered by the Borrower, and none of such properties and assets is
subject to any Lien, except Liens permitted under Section 8.2 (Liens, Etc.). 
The Borrower and its Subsidiaries

 

67

--------------------------------------------------------------------------------


 

have received all deeds, assignments, waivers, consents, non-disturbance and
recognition or similar agreements, bills of sale and other documents, and have
duly effected all recordings, filings and other actions necessary to establish,
protect and perfect the Borrower’s and its Subsidiaries’ right, title and
interest in and to all such property, other than those that, in the aggregate,
are not reasonably likely to result in a Material Adverse Effect.

 

(b)                                 Set forth on Schedule 4.19 (Real Property)
is a complete and accurate list of all Real Property owned or leased by each
Loan Party as of the Effective Date with a Fair Market Value in excess of
$5,000,000 showing, as of the Effective Date, the street address, county (or
other relevant jurisdiction or state) and the record owner thereof.

 

(c)                                  No portion of any Real Property owned or
leased by any Loan Party or any of its Subsidiaries has suffered any material
damage by fire or other casualty loss that has not heretofore been completely
repaired and restored to its original condition other than those that would not
have a Material Adverse Effect in the aggregate.  No portion of any Real
Property owned or leased by any Loan Party or any of its Subsidiaries is located
in a special flood hazard area as designated by any federal Governmental
Authority other than those that would not have a Material Adverse Effect in the
aggregate.

 

(d)                                 All Permits required to have been issued or
appropriate to enable all Real Property owned or leased by the Borrower or any
of its Subsidiaries to be lawfully occupied and used for all of the purposes for
which they are currently occupied and used have been lawfully issued and are in
full force and effect, other than those that would not have a Material Adverse
Effect in the aggregate.

 

(e)                                  None of the Borrower or any of its
Subsidiaries has received any notice, or has any knowledge, of any pending,
threatened or contemplated condemnation proceeding affecting any Real Property
owned or leased by the Borrower or any of its Subsidiaries or any part thereof,
except those that, in the aggregate, would not have a Material Adverse Effect.

 

ARTICLE V

 

FINANCIAL COVENANTS

 

The Borrower agrees with the Lenders, the Tranche B Investors and the
Administrative Agent to each of the following as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 5.1                                   Maximum Leverage Ratio

 

The Borrower shall maintain a Leverage Ratio, on each day during each of the
periods starting on the last day of each Fiscal Quarter ending on any day during
the period from March 31, 2005 through the Scheduled Termination Date and, in
each case, ending on the day before the last day of the following Fiscal
Quarter, of not more than 2.0 to 1.

 

Section 5.2                                   Minimum Fixed Charge Coverage
Ratio

 

The Borrower shall maintain a Fixed Charge Coverage Ratio, as determined as of
the last day of each Fiscal Quarter ending on any day during the period from
March 31, 2005

 

68

--------------------------------------------------------------------------------


 

through the Scheduled Termination Date, for the four Fiscal Quarters ending on
such day, of at least 1.5 to 1.

 

Section 5.3                                   Minimum Interest Coverage Ratio

 

The Borrower shall maintain an Interest Coverage Ratio, as determined as of the
last day of each Fiscal Quarter ending on any day during the period from
March 31, 2005 through the Scheduled Termination Date, for the four Fiscal
Quarters ending on such day, of at least 3.5 to 1.

 

Section 5.4                                   Capital Expenditures

 

The Borrower shall not make or incur, or permit to be made or incurred, Capital
Expenditures during each of the Fiscal Years set forth below to be, in the
aggregate, in excess of the maximum amount set forth below for such Fiscal Year:

 

FISCAL YEAR

 

MAXIMUM CAPITAL
EXPENDITURES

 

2005

 

$ 80,250,000 (which includes $20,500,000 carried forward to the 2005 Fiscal Year
under the terms of the Existing Credit Agreement)

 

2006

 

$

60,000,000

 

2007

 

$

65,000,000

 

2008

 

$

70,000,000

 

2009

 

$

75,000,000

 

2010

 

$

80,000,000

 

 

provided, however, that to the extent the actual amount of such Capital
Expenditures for any such Fiscal Year is less than the maximum amount set forth
above for such Fiscal Year (without giving effect to the carryover permitted by
this proviso and excluding the $20,500,000 carried forward to the 2005 Fiscal
Year under the terms of the Existing Credit Agreement), 100% of the difference
between such stated maximum amount and such actual Capital Expenditures shall be
available for additional Capital Expenditures in the next succeeding Fiscal
Year.

 

ARTICLE VI

 

REPORTING COVENANTS

 

The Borrower agrees with the Lenders, the Tranche B Investors and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 6.1                                   Financial Statements

 

The Borrower shall furnish to the Administrative Agent each of the following:

 

69

--------------------------------------------------------------------------------


 

(a)                                  Quarterly Reports.  Within 45 days after
the end of each of the first three Fiscal Quarters of each Fiscal Year, a
summary of the Work In Process Report as of the end of such Fiscal Quarter and
financial information regarding the Borrower and its Subsidiaries consisting of
consolidated unaudited balance sheets as of the close of such quarter and the
related statements of income and cash flow for such quarter and that portion of
the Fiscal Year ending as of the close of such quarter, setting forth in
comparative form the figures for the corresponding period in the prior year and
the figures contained in the Projections or, if applicable, the latest business
plan provided pursuant to Section 6.1(d) (Financial Statements) for the current
Fiscal Year, in each case certified by a Responsible Officer of the Borrower as
fairly presenting the consolidated financial position of the Borrower and its
Subsidiaries as at the dates indicated and the results of their operations and
cash flow for the periods indicated in accordance with GAAP (subject to the
absence of footnote disclosure and normal year-end audit adjustments).

 

(b)                                 Annual Reports.  Within 90 days after the
end of each Fiscal Year, a summary of the Work In Process Report as of the end
of such Fiscal Year and financial information regarding the Borrower and its
Subsidiaries consisting of consolidated balance sheets of the Borrower and its
Subsidiaries as of the end of such year and related statements of income and
cash flows of the Borrower and its Subsidiaries for such Fiscal Year, all
prepared in conformity with GAAP and certified, in the case of such consolidated
financial statements, without qualification as to the scope of the audit or as
to the Borrower being a going concern by the Borrower’s Accountants, together
with the report of such accounting firm stating that (i) such financial
statements fairly present the consolidated financial position of the Borrower
and its Subsidiaries as at the dates indicated and the results of their
operations and cash flow for the periods indicated in conformity with GAAP
applied on a basis consistent with prior years (except for changes with which
the Borrower’s Accountants shall concur and that shall have been disclosed in
the notes to the financial statements) and (ii) the examination by the
Borrower’s Accountants in connection with such consolidated financial statements
has been made in accordance with generally accepted auditing standards, and
accompanied by a certificate stating that in the course of the regular audit of
the business of the Borrower and its Subsidiaries such accounting firm has
obtained no knowledge that a Default or Event of Default in respect of the
financial covenants contained in Article V (Financial Covenants) has occurred
and is continuing, or, if in the opinion of such accounting firm, a Default or
Event of Default has occurred and is continuing, a statement as to the nature
thereof.

 

(c)                                  Compliance Certificate. Together with each
delivery of any financial statement pursuant to clause (a) or (b) above, a
certificate of a Responsible Officer of the Borrower (each, a “Compliance
Certificate”) (i) showing in reasonable detail the calculations used in
determining the Leverage Ratio and demonstrating compliance with each of the
other financial covenants contained in Article V (Financial Covenants) and
(ii) stating that no Default or Event of Default has occurred and is continuing
or, if a Default or an Event of Default has occurred and is continuing, stating
the nature thereof and the action which the Borrower proposes to take with
respect thereto.

 

(d)                                 Business Plan.  Not later than 90 days after
the end of each Fiscal Year, and containing substantially the types of financial
information contained in the Projections, (i) the annual business plan of the
Borrower for the next succeeding Fiscal Year reviewed by the Board of Directors
of the Borrower, (ii) forecasts prepared by management of the Borrower for each
Fiscal Quarter in the next succeeding Fiscal Year, and (iii) forecasts prepared
by management of the Borrower for each of the succeeding three Fiscal Years,
including, in each instance described in clauses (ii) and (iii) above, (x) a
projected year-end consolidated balance sheet and income

 

70

--------------------------------------------------------------------------------


 

statement and statement of cash flows and (y) a statement of all of the material
assumptions on which such forecasts are based.

 

(e)                                  Management Letters, Etc.  Within five
Business Days after receipt thereof by any Loan Party, copies of each management
letter, exception report or similar letter or report received by such Loan Party
from its independent certified public accountants.

 

(f)                                    Intercompany Loan Balances.  Together
with each delivery of any financial statement pursuant to clause (a) or (b)
above, a summary of (i) all outstanding intercompany obligations involving,
inter alia, a Loan Party and any Affiliate thereof that is not a Loan Party and
(ii) all outstanding Non-Recourse Indebtedness (including all outstanding
commitments received therefor and proposal letters received therefor in the last
preceding Fiscal Year), in each case as of the last day of the calendar quarter
covered by such financial statement, certified by a Responsible Officer.

 

Section 6.2                                   Collateral Reporting Requirements

 

The Borrower shall furnish to the Administrative Agent each of the following:

 

(a)                                  Updated Corporate Chart.  Together with
each delivery of any financial statement pursuant to Section 6.1(b) (Financial
Statements), a corporate organizational chart or other equivalent list, current
as of the date of delivery, in form and substance reasonably acceptable to the
Administrative Agent and certified as true, correct and complete by a
Responsible Officer of the Borrower, setting forth, for each of the Loan
Parties, all Persons subject to Section 7.11 (Additional Collateral and
Guaranties), all Subsidiaries and Affiliates of any of them and any joint
venture (including Permitted Joint Ventures) entered into by any of the
foregoing, (i) its full legal name (and any trade name, fictitious name or other
name each may have had or operated under), (ii) its jurisdiction of organization
and organizational number (if any), (iii) the location of its chief executive
office (or sole place of business) and (iv) the number of shares of each class
of its Stock authorized (if applicable), the number outstanding as of the date
of delivery, and the number and percentage of the outstanding shares of each
such class owned (directly or indirectly) by the Borrower.

 

(b)                                 Government Contracts.  Together with each
delivery of any financial statement pursuant to Section 6.1(b) (Financial
Statements), a list of all Government Contracts to which any Loan Party is a
party as of the last day of the most recent Fiscal Year and that has a 
remaining value in excess of $50,000,000, certified as true, correct and
complete by a Responsible Officer of the Borrower.

 

(c)                                  Additional Information.  From time to time,
statements and schedules further identifying and describing the Collateral and
such other reports in connection with the Collateral as the Administrative Agent
may reasonably request, all in reasonable detail.

 

(d)                                 Additional Filings.  At any time and from
time to time, upon the reasonable written request of the Administrative Agent,
and at the sole expense of the Loan Parties, duly executed, delivered and
recorded instruments and documents for the purpose of obtaining or preserving
the full benefits of the Amendment Agreement, this Agreement, the Pledge and
Security Agreement and each other Loan Document and of the rights and powers
herein and therein granted (and each Loan Party shall take such further action
as the Administrative Agent may reasonably request for such purpose, including
the filing of any

 

71

--------------------------------------------------------------------------------


 

financing or continuation statement under the UCC or other similar Requirement
of Law in effect in any jurisdiction (whether domestic or foreign) with respect
to the security interest created by the Pledge and Security Agreement and
including the execution and delivery of Deposit Account Control Agreements and
Control Account Agreements.

 

The reporting requirements set forth in this Section 6.2 are in addition to, and
shall not modify and are not in replacement of, any rights and other obligation
of any Loan Document (including notice and reporting requirements) and
satisfaction of the reporting obligations in this Section 6.2 shall not, by
itself, operate as an update of any Schedule or any schedule of any other Loan
Document and shall not cure, or otherwise affect in any way, any Default or
Event of Default, including any failure of any representation or warranty of any
Loan Document to be correct in any respect when made.

 

Section 6.3                                   Default Notices

 

Promptly and in any event within three Business Days after a Responsible Officer
of any Loan Party obtains actual knowledge of the existence of any (a) Default,
(b) Event of Default or (c) other event having had a Material Adverse Effect or
being reasonably likely to cause or result in a Material Adverse Change or in a
Default or Event of Default, the Borrower shall give the Administrative Agent
notice specifying the nature of such Default or Event of Default or other event,
including the anticipated effect thereof, which notice, if given by telephone,
shall be promptly confirmed in writing on the next Business Day.

 

Section 6.4                                   Litigation

 

Promptly after the commencement thereof, the Borrower shall give the
Administrative Agent written notice of the commencement of all actions, suits
and proceedings before any domestic or foreign Governmental Authority or
arbitrator, regarding the Borrower, any of its Subsidiaries or any Permitted
Joint Venture that (i) seeks injunctive or similar relief that, if adversely
determined, would be reasonably likely to result in a Material Adverse Effect or
(ii) in the reasonable judgment of the Borrower, such Subsidiary or such
Permitted Joint Venture, would expose the Borrower, such Subsidiary or such
Permitted Joint Venture to liability in an amount aggregating $1,000,000 or more
or that, if adversely determined, would have a Material Adverse Effect.

 

Section 6.5                                   Asset Sales

 

Prior to any Asset Sale (a) of an asset with fair market value in excess of
$15,000,000 or (b) that is anticipated to generate in excess of $15,000,000 in
Net Cash Proceeds (or, for Net Cash Proceeds in any other currency, the
equivalent of such other currency in Dollars determined using the rate of
exchange quoted by Credit Suisse in New York, New York at 11:00 a.m. (New York
time) on the date of determination to prime banks in New York for the spot
purchase in the New York foreign exchange market of such amount of Dollars with
such other currency), the Borrower shall send the Administrative Agent a notice
(a) describing such Asset Sale or the nature and material terms and conditions
of such transaction and (b) stating the estimated Net Cash Proceeds anticipated
to be received by the Borrower or any of its Subsidiaries.

 

72

--------------------------------------------------------------------------------


 

Section 6.6                                   Notices under Surety Facility

 

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of all material notices, certificates or reports
delivered pursuant to, or in connection with, any Surety Facility or Approved
Additional Surety Facility.

 

Section 6.7                                   SEC Filings; Press Releases

 

Promptly after the sending or filing thereof, the Borrower shall send the
Administrative Agent copies of (a) all reports that the Borrower sends to its
security holders generally, (b) all reports and registration statements that the
Borrower, any of its Subsidiaries or any Permitted Joint Venture files with the
Securities and Exchange Commission or any national or foreign securities
exchange or the National Association of Securities Dealers, Inc., (c) all press
releases and (d) all other statements concerning material changes or
developments in the business of such Loan Party made available by any Loan Party
to the public.

 

Section 6.8                                   Labor Relations

 

Promptly after becoming aware of the same, the Borrower shall give the
Administrative Agent written notice of (a) any material labor dispute to which
the Borrower, any of its Subsidiaries or any Permitted Joint Venture is or may
become a party, including any strikes, lockouts or other disputes relating to
any of such Person’s plants and other facilities, and (b) any material Worker
Adjustment and Retraining Notification Act or related liability incurred with
respect to the closing of any plant or other facility of any such Person.

 

Section 6.9                                   Tax Returns

 

Upon the reasonable request of any Lender or any Tranche B Investor, in each
case through the Administrative Agent, the Borrower shall provide copies of all
federal, state, local and foreign tax returns and reports filed by the Borrower,
any of its Subsidiaries or any Permitted Joint Venture in respect of taxes
measured by income (excluding sales, use and like taxes).

 

Section 6.10                            Insurance

 

As soon as is practicable and in any event within 90 days after the end of each
Fiscal Year, the Borrower shall furnish the Administrative Agent with a report
in form and substance reasonably satisfactory to the Administrative Agent and
the Lenders outlining all material insurance coverage maintained as of the date
of such report by the Borrower, its Subsidiaries and Permitted Joint Ventures
and the duration of such coverage.

 

Section 6.11                            ERISA Matters

 

The Borrower shall furnish the Administrative Agent each of the following:

 

(a)                                  promptly and in any event within 30 days
after the Borrower, any of its Subsidiaries or any ERISA Affiliate knows, or has
reason to know, that any ERISA Event has occurred that, alone or together with
any other ERISA Event, could reasonably be expected to result in liability of
the Borrower, any Subsidiary and/or any ERISA Affiliate in an aggregate amount
exceeding $7,500,000, written notice describing such event;

 

73

--------------------------------------------------------------------------------


 

(b)                                 promptly and in any event within 10 days
after the Borrower, any of its Subsidiaries or any ERISA Affiliate knows or has
reason to know that a request for a minimum funding waiver under Section 412 of
the Code has been filed with respect to any Title IV Plan, a written statement
of a Responsible Officer of the Borrower describing such waiver request and the
action, if any, the Borrower, its Subsidiaries and ERISA Affiliates propose to
take with respect thereto and a copy of any notice filed with the PBGC or the
IRS pertaining thereto; and

 

(c)                                  simultaneously with the date that the
Borrower, any of its Subsidiaries or any ERISA Affiliate files with the PBGC a
notice of intent to terminate any Title IV Plan, if, at the time of such filing,
such termination would require material additional contributions in order to be
considered a standard termination within the meaning of Section 4041(b) of
ERISA, a copy of each notice.

 

Section 6.12                            Environmental Matters

 

The Borrower shall provide the Administrative Agent promptly, and in any event
within 10 days after any Responsible Officer of any Loan Party obtains actual
knowledge of any of the following, written notice of each of the following:

 

(a)                                  that any Loan Party is or may be liable to
any Person as a result of a Release or threatened Release that could reasonably
be expected to subject such Loan Party to Environmental Liabilities and Costs of
$10,000,000 or more;

 

(b)                                 the receipt by any Loan Party of
notification that any material real or personal property of such Loan Party is
or is reasonably likely to be subject to any Environmental Lien;

 

(c)                                  the receipt by any Loan Party of any notice
of violation of or potential liability under, or knowledge by such Loan Party
that there exists a condition that could reasonably be expected to result in a
violation of or liability under, any Environmental Law, except for violations
and liabilities the consequence of which, in the aggregate, would not be
reasonably likely to subject the Loan Parties collectively to Environmental
Liabilities and Costs of $10,000,000 or more; and

 

(d)                                 upon written request by any Lender or any
Tranche B Investor, in each case through the Administrative Agent, a report
providing an update of the status of any environmental, health or safety
compliance, hazard or liability issue identified in any notice or report
delivered pursuant to this Agreement.

 

Section 6.13                            Patriot Act Information

 

Each Lender, each Tranche B Investor and the Administrative Agent (for itself
and not on behalf of any Lender or Tranche B Investor) hereby notifies the
Borrower that pursuant to the requirements of the USA Patriot Act (Title III of
Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it is required
to obtain, verify and record information that identifies the Borrower, which
information includes the name and address of the Borrower and other information
that will allow such Lender, Tranche B Investor or the Administrative Agent, as
applicable, to identify the Borrower in accordance with the Act.  The Borrower
shall promptly, following a request by any Agent, any Lender or any Tranche B
Investor, provide all documentation and other information that such Agent, such
Lender or such Tranche B Investor reasonably requests in order to comply with
its ongoing obligations under applicable “know your

 

74

--------------------------------------------------------------------------------


 

customer” and anti-money laundering rules and regulations, including, without
limitation, the Act.

 

Section 6.14                            Other Information

 

The Borrower shall provide the Administrative Agent, any Lender or any Tranche B
Investor with such other information respecting the business, properties,
condition, financial or otherwise, or operations of the Borrower, any of its
Subsidiaries or any Permitted Joint Venture as the Administrative Agent or such
Lender or Tranche B Investor, in each case through the Administrative Agent, may
from time to time reasonably request.  The Administrative Agent shall provide
copies of any written information provided to it pursuant to this Article VI
(Reporting Covenants) to any Lender requesting the same.

 

ARTICLE VII

 

AFFIRMATIVE COVENANTS

 

The Borrower agrees with the Lenders, the Tranche B Investors and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 7.1                                   Preservation of Corporate
Existence, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, preserve and
maintain its legal existence, rights (charter and statutory) and franchises,
except as permitted by Sections 8.3 (Investments) and 8.4 (Sale of Assets) and
except if, in the reasonable business judgment of the Borrower, it is in the
best business interest of the Borrower or such Subsidiary not to preserve and
maintain such rights (charter and statutory) and franchises, and such failure to
preserve the same would not have a Material Adverse Effect and would not
materially affect the interests of the Secured Parties under the Loan Documents
or the rights and interests of any of them in the Collateral.

 

Section 7.2                                   Compliance with Laws, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, comply with all
applicable Requirements of Law, Contractual Obligations and Permits, except
where the failure so to comply would not, in the aggregate, have a Material
Adverse Effect.

 

Section 7.3                                   Conduct of Business

 

The Borrower shall, and shall cause each of its Subsidiaries to, (a) conduct its
business in the ordinary course consistent with past practice (except for
non-material changes in the nature or conduct of its business as carried on as
of the Effective Date) and (b) use its reasonable efforts, in the ordinary
course and consistent with past practice, to preserve its business and the
goodwill and business of the customers, advertisers, suppliers and others having
business relations with the Borrower or any of its Subsidiaries, except where
the failure to comply with the covenants in each of clauses (a) and (b) above
would not, in the aggregate, have a Material Adverse Effect.

 

75

--------------------------------------------------------------------------------


 

Section 7.4                                   Payment of Taxes, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, pay and
discharge before the same shall become delinquent, all lawful governmental
claims, taxes, assessments, charges and levies, except where contested in good
faith, by proper proceedings and adequate reserves therefor have been
established on the books of the Borrower or the appropriate Subsidiary in
conformity with GAAP.

 

Section 7.5                                   Maintenance of Insurance

 

The Borrower shall (a) maintain for, or cause to be maintained by, each of its
Subsidiaries insurance with responsible and reputable insurance companies or
associations in such amounts and covering such risks as is usually carried by
companies engaged in similar businesses and owning similar properties in the
same general areas in which the Borrower or such Subsidiary operates, and such
other insurance as may be reasonably requested by the Requisite Lenders, and, in
any event, all insurance required by any Collateral Documents (including the
Pledge and Security Agreement and the Mortgages) and (b) cause all such
insurance (and other such insurance as may be requested by the Administrative
Agent) to name the Administrative Agent on behalf of the Secured Parties as
additional insured, loss payee or lender’s loss payee, as appropriate, and to
provide that no cancellation, material addition in amount or material change in
coverage shall be effective until after 30 days’ written notice thereof to the
Administrative Agent.

 

Section 7.6                                   Access

 

The Borrower shall from time to time during normal business hours, permit the
Administrative Agent, the Tranche B Investors and the Lenders, or any agents or
representatives thereof, within two Business Days after written notification of
the same (except that during the continuance of an Event of Default, no such
notice shall be required) to (a) examine and make copies of and abstracts from
the records and books of account of the Borrower and each of its Subsidiaries,
(b) visit the properties of the Borrower and each of its Subsidiaries,
(c) discuss the affairs, finances and accounts of the Borrower and each of its
Subsidiaries with any of their respective officers or directors and
(d) communicate directly with the Borrower’s Accountants and any other certified
public accountants.  The Borrower shall authorize its certified public
accountants including the Borrower’s Accountants to disclose to the
Administrative Agent, any Tranche B Investor or any Lender any and all financial
statements and other information of any kind, as the Administrative Agent, any
Tranche B Investor (through the Fronting Lender) or any Lender reasonably
requests from the Borrower and that such accountants may have with respect to
the business, financial condition, results of operations or other affairs of the
Borrower or any of its Subsidiaries.

 

Section 7.7                                   Keeping of Books

 

The Borrower shall, and shall cause each of its Subsidiaries to keep, proper
books of record and account, in which full and correct entries shall be made in
conformity with GAAP of all financial transactions and the assets and business
of the Borrower and each such Subsidiary.

 

Section 7.8                                   Maintenance of Properties, Etc.

 

The Borrower shall, and shall cause each of its Subsidiaries to, maintain and
preserve (a) in good working order and condition all of its properties necessary
in the conduct of

 

76

--------------------------------------------------------------------------------


 

its business, (b) all rights, permits, licenses, approvals and privileges
(including all Permits)  necessary in the conduct of its business and (c) all
Material Intellectual Property, except where failure to so maintain and preserve
the items set forth in clauses (a), (b) and (c) above would not, in the
aggregate, have a Material Adverse Effect.

 

Section 7.9                                   Application of Proceeds

 

The Borrower shall use the entire amount of the proceeds of the Loans as
provided in Section 4.13 (Use of Proceeds).

 

Section 7.10                            Environmental

 

The Borrower shall, and shall cause all of its Subsidiaries to, comply in all
material respects with Environmental Laws and, without limiting the foregoing,
the Borrower shall, at its sole cost and expense, upon receipt of any
notification or otherwise obtaining knowledge of any Release or other event that
has any reasonable likelihood of the Borrower and its Subsidiaries incurring
Environmental Liabilities and Costs in excess of $10,000,000 in the aggregate,
take such Remedial Action and undertake such investigation or other action as
required by Environmental Laws or as is appropriate and consistent with good
business practice to address the Release or event and otherwise ensure
compliance with Environmental Laws.

 

Section 7.11                            Additional Collateral and Guaranties

 

To the extent not delivered to the Administrative Agent on or before the
Effective Date, the Borrower agrees to do promptly each of the following:

 

(a)                                  execute and deliver to the Administrative
Agent such amendments to the Collateral Documents as the Administrative Agent
deems necessary or advisable in order to grant to the Administrative Agent, for
the ratable benefit of the Secured Parties, a perfected first-priority security
interest in the Stock and Stock Equivalents and other debt Securities of any
Subsidiary of the Borrower that are owned by the Borrower or any of its
Subsidiaries and requested to be pledged by the Administrative Agent; provided,
however, that in no event shall the Borrower or any of its Subsidiaries be
required to pledge in excess of 65% of the outstanding Stock of any Foreign
Subsidiary or any of the stock of any Subsidiary of such Foreign Subsidiary;

 

(b)                                 deliver to the Administrative Agent the
certificates (if any) representing such Stock and Stock Equivalents and other
debt Securities, together with (A) in the case of such certificated Stock and
Stock Equivalents, undated stock powers endorsed in blank and (B) in the case of
such certificated debt Securities, endorsed in blank, in each case executed and
delivered by a Responsible Officer of the Borrower or such Subsidiary, as the
case may be;

 

(c)                                  in the case of any Wholly-Owned Subsidiary
of any Loan Party that is a Domestic Subsidiary, cause such Wholly-Owned
Subsidiary (i) to become a party to the Guaranty and the applicable Collateral
Documents and (ii) to take such actions necessary or advisable to grant to the
Administrative Agent for the ratable benefit of the Secured Parties a perfected
security interest in the Collateral described in the Collateral Documents with
respect to such Subsidiary, including the filing of UCC financing statements in
such jurisdictions as may be required by the Collateral Documents or by law or
as may be reasonably requested by the Administrative Agent; and

 

77

--------------------------------------------------------------------------------


 

(d)                                 if requested by the Administrative Agent,
deliver to the Administrative Agent legal opinions relating to the matters
described above, which opinions shall be in form and substance, and from
counsel, reasonably satisfactory to the Agent.

 

Section 7.12                            Real Property

 

If, at any time, the Borrower or any Subsidiary Guarantor acquires a fee
interest in any U.S. Real Property with a Fair Market Value of $1,000,000 or
more not covered by a Mortgage, the Borrower or such Subsidiary promptly shall
execute, deliver and record a first-priority Mortgage in favor of the
Administrative Agent on behalf and for the ratable benefit of the Secured
Parties covering such Real Property (subordinate only to such Liens as are
permitted hereunder), in form and substance substantially similar to the
Mortgages previously delivered, and provide the Administrative Agent with a
Mortgagee’s Title Insurance Policy covering such Real Property in an amount
equal to the purchase price of such Real Property, a current ALTA survey thereof
and a surveyor’s certificate in form and substance reasonably satisfactory to
the Administrative Agent and such other agreements, documents and instruments
reasonably requested by the Administrative Agent, including without limitation,
favorable opinions of counsel in each state in which any Mortgage is recorded,
in each case from counsel to the Loan Parties reasonably satisfactory to the
Administrative Agent and addressing such matters as the Administrative Agent (or
any Lender or Tranche B Investor through the Administrative Agent) may
reasonably request.

 

ARTICLE VIII

 

NEGATIVE COVENANTS

 

The Borrower agrees with the Lenders, the Tranche B Investors and the
Administrative Agent to each of the following, as long as any Obligation or any
Commitment remains outstanding and, in each case, unless the Requisite Lenders
otherwise consent in writing:

 

Section 8.1                                   Indebtedness

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly create, incur, assume or otherwise become or remain
directly or indirectly liable with respect to any Indebtedness except for the
following:

 

(a)                                  the Secured Obligations;

 

(b)                                 Indebtedness existing on the Effective Date
and disclosed on Schedule 8.1 (Existing Indebtedness);

 

(c)                                  Guaranty Obligations incurred by the
Borrower or any Guarantor in respect of Indebtedness of the Borrower or any
Guarantor that is permitted by this Section 8.1 (other than clause (g) or (i)
below);

 

(d)                                 Capital Lease Obligations and purchase money
Indebtedness incurred by the Borrower or a Subsidiary of the Borrower to finance
the acquisition of fixed assets; provided, however, that the Capital Expenditure
related thereto is otherwise permitted by Section 5.4 (Capital Expenditures) and
that the aggregate outstanding principal amount of all such Capital Lease
Obligations and purchase money Indebtedness shall not exceed $60,000,000 at any
time;

 

78

--------------------------------------------------------------------------------


 

(e)                                  Renewals, extensions, refinancings and
refundings of Indebtedness permitted by clause (b) or (d) above or this
clause (e); provided, however, that any such renewal, extension, refinancing or
refunding is in an aggregate principal amount not greater than the principal
amount of, and is on aggregate terms no less favorable to the Borrower or such
Subsidiary, including as to weighted average maturity, than the Indebtedness
being renewed, extended, refinanced or refunded;

 

(f)                                    Indebtedness arising from intercompany
loans (i) from the Borrower to any Subsidiary Guarantor, (ii) from any
Subsidiary of the Borrower to the Borrower or any Subsidiary Guarantor, (iii)
from any Subsidiary of the Borrower that is not a Loan Party to any other
Subsidiary of the Borrower that is not a Loan Party, or (iv) from the Borrower
or any Subsidiary Guarantor to any Permitted Joint Venture or to any Subsidiary
of the Borrower that is not a Subsidiary Guarantor; provided, however, that the
Investment in the intercompany loan to such Permitted Joint Venture or
Subsidiary is permitted under Section 8.3 (Investments);

 

(g)                                 Non-Recourse Indebtedness;

 

(h)                                 Indebtedness consisting of reimbursement and
other obligations arising under any surety bond issued under the Surety Facility
or any Approved Additional Surety Facility;

 

(i)                                     each letter of credit issued for the
account of Broadway Insurance Company, Ltd. or its successor, in an aggregate
outstanding face amount not to exceed $50,000,000;

 

(j)                                     Indebtedness or other liability incurred
or assumed by any Loan Party in connection with a Permitted Acquisition;

 

(k)                                  other unsecured Indebtedness of the
Borrower in an aggregate principal amount not exceeding $30,000,000 at any time
outstanding;

 

(l)                                     Indebtedness of Foreign Subsidiaries
incurred for working capital purposes in an aggregate principal amount not to
exceed $15,000,000; and

 

(m)                               Indebtedness under or in respect of Hedging
Contracts that are not speculative in nature.

 

Section 8.2                                   Liens, Etc.

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, create
or suffer to exist, any Lien upon or with respect to any of their respective
properties or assets, whether now owned or hereafter acquired, or assign, or
permit any of its Subsidiaries to assign, any right to receive income, except
for the following:

 

(a)                                  Liens created pursuant to the Loan
Documents;

 

(b)                                 Liens existing on the Effective Date and
disclosed on Schedule 8.2 (Existing Liens);

 

(c)                                  Customary Permitted Liens of the Borrower
and its Subsidiaries;

 

79

--------------------------------------------------------------------------------


 

(d)                                 Liens granted by the Borrower or any
Subsidiary of the Borrower under a Capital Lease and Liens to which any property
is subject at the time, on or after the Effective Date, of the Borrower’s or
such Subsidiary’s acquisition thereof in accordance with this Agreement, in each
case securing Indebtedness permitted under Section 8.1(d) (Indebtedness) and
limited in the case of a Capital Lease, to the property purchased with the
proceeds subject to such Capital Lease;

 

(e)                                  purchase money security interests in real
property, improvements thereto or equipment (including any item of equipment
purchased in connection with a particular construction Project that the Borrower
or a Subsidiary expects to sell to its customer with respect to such Project and
that, pending such sale, is classified as inventory) hereafter acquired (or, in
the case of improvements, constructed) by the Borrower or any of its
Subsidiaries; provided, however, that (i) such security interests secure
purchase money Indebtedness permitted by under Section 8.1(d) (Indebtedness) and
are limited to the property purchased with the proceeds of such purchase money
Indebtedness, (ii) such security interests are incurred, and the Indebtedness
secured thereby is created, within one hundred and eighty days of such
acquisition or construction, (iii) the Indebtedness secured thereby does not
exceed the lesser of the cost or Fair Market Value of such real property,
improvements or equipment at the time of such acquisition or construction and
(iv) such security interests do not apply to any other property or assets of the
Borrower or any of its Subsidiaries;

 

(f)                                    any Lien securing the renewal, extension,
refinancing or refunding of any Indebtedness secured by any Lien permitted by
clause (b), (d) or (e) above or this clause (f) without any material change in
the assets subject to such Lien;

 

(g)                                 Liens in favor of lessors securing operating
leases permitted hereunder;

 

(h)                                 Liens securing Non-Recourse Indebtedness
permitted under Section 8.1(g) (Indebtedness) on the assets of the Subsidiary or
Permitted Joint Venture financed by such Non-Recourse Indebtedness;

 

(i)                                     (A) Liens in favor of the Surety under
the Surety Facility and subject to the Surety Intercreditor Agreement and (B)
Liens arising under any Approved Additional Surety Facility in connection with
surety bonds thereunder and in favor of the surety therefor; provided, however,
that such Liens permitted pursuant to this clause (B) shall extend only to
assets relating directly to the Project bonded thereby;

 

(j)                                     Liens in favor of BNFL securing the
Borrower’s and its Subsidiaries’ obligations to BNFL under the Westinghouse
Acquisition Documents; provided, however, that the scope, extent and priority of
any Lien permitted under this clause (j) (other than the Payment Rights, as
defined in the Westinghouse Acquisition Documents or any other Lien provided for
or required under any such Westinghouse Acquisition Document executed prior to
the Effective Date) shall have been approved by and acceptable to the
Administrative Agent;

 

(k)                                  Liens arising out of judgments or awards
and not constituting an Event of Default under Section 9.1(g) (Events of
Default); and

 

(l)                                     Liens not otherwise permitted by the
foregoing clauses of this Section 8.2 securing obligations or other liabilities
(other than Indebtedness) of any Loan Party; provided,

 

80

--------------------------------------------------------------------------------


 

however, that the aggregate outstanding amount of all such obligations and
liabilities secured by such Liens shall not exceed $15,000,000 at any time.

 

Section 8.3                                   Investments

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly make or maintain any Investment except for the following:

 

(a)                                  Investments existing on the Effective Date
and disclosed on Schedule 8.3 (Existing Investments);

 

(b)                                 Investments in cash and Cash Equivalents;

 

(c)                                  Investments in accounts, contract rights
and chattel paper (each as defined in the UCC), notes receivable and similar
items arising or acquired from the sale of Inventory in the ordinary course of
business consistent with the past practice of the Borrower and its Subsidiaries;

 

(d)                                 Investments received in settlement of
amounts due to the Borrower or any Subsidiary of the Borrower effected in the
ordinary course of business;

 

(e)                                  Investments by (i) the Borrower in any
Subsidiary Guarantor or by any Subsidiary Guarantor in the Borrower or any other
Subsidiary Guarantor, (ii) a Subsidiary of the Borrower that is not a Subsidiary
Guarantor in the Borrower or any other Subsidiary of the Borrower or (iii) the
Borrower or any Subsidiary Guarantor in a Subsidiary that is neither a
Subsidiary Guarantor nor a Permitted Joint Venture; provided, however, that the
aggregate outstanding amount of all such Investments pursuant to this
clause (iii) shall not exceed $75,000,000 at any time;

 

(f)                                    loans or advances to employees of the
Borrower or any of its Subsidiaries in the ordinary course of business;
provided, however, that (i) the aggregate principal amount of all such loans and
advances shall not exceed $2,500,000 at any time and (ii) the proceeds of such
loans or advances are used solely to reimburse such employee for relocation
expenses actually incurred;

 

(g)                                 Investments constituting Guaranty
Obligations permitted by Section 8.1 (Indebtedness);

 

(h)                                 direct or indirect ordinary course of
business Investments in Permitted Joint Ventures engaged in an Eligible Line of
Business;

 

(i)                                     Investments in connection with a
Permitted Acquisition;

 

(j)                                     Investments not otherwise permitted
hereby; provided, however, that the aggregate outstanding amount of all such
Investments shall not exceed $20,000,000 at any time.

 

Section 8.4                                   Sale of Assets

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, sell,
convey, transfer, lease or otherwise dispose of, any of their respective assets
or any interest therein (including the sale or factoring at maturity or
collection of any accounts) to any Person, or

 

81

--------------------------------------------------------------------------------


 

permit or suffer any other Person to acquire any interest in any of their
respective assets or, in the case of any Subsidiary, issue or sell any shares of
such Subsidiary’s Stock or Stock Equivalent (any such disposition being an
“Asset Sale”), except for the following:

 

(a)                                  the sale or disposition of inventory in the
ordinary course of business;

 

(b)                                 transfers resulting from any taking or
condemnation of any property of the Borrower or any of its Subsidiaries (or, as
long as no Default or Event of Default has occurred and is continuing or would
result therefrom, deed in lieu thereof);

 

(c)                                  as long as no Default or Event of Default
is continuing or would result therefrom, the sale or disposition of equipment
that the Borrower reasonably determines is no longer useful in its business, has
become obsolete, damaged or surplus or is replaced in the ordinary course of
business;

 

(d)                                 as long as no Default or Event of Default is
continuing or would result therefrom, the sale or disposition of the Specified
Property;

 

(e)                                  as long as no Default or Event of Default
is continuing or would result therefrom, the sale or disposition of assets of
any Permitted Joint Venture that, both at the time of such sale and as of the
Effective Date, do not constitute, in the aggregate, all or a material part of
the assets of such Permitted Joint Venture;

 

(f)                                    as long as no Default or Event of Default
is continuing or would result therefrom, the lease or sublease of Real Property
not constituting a sale and leaseback, to the extent not otherwise prohibited by
this Agreement or the Mortgages;

 

(g)                                 as long as no Default or Event of Default is
continuing or would result therefrom, assignments and licenses of intellectual
property of the Borrower and its Subsidiaries in the ordinary course of
business;

 

(h)                                 as long as no Default or Event of Default is
continuing or would result therefrom, discounts, adjustments, settlements and
compromises of Accounts and contract claims in the ordinary course of business
and in accordance with generally accepted practices in the industry;

 

(i)                                     any Asset Sale (i) to the Borrower or
any Subsidiary Guarantor or (ii) by any Subsidiary that is not a Loan Party to
another Subsidiary that is not a Loan Party;

 

(j)                                     as long as no Default or Event of
Default is continuing or would result therefrom, any other Asset Sale for Fair
Market Value, at least 75% of which is payable in cash or Cash Equivalents upon
such sale; provided, however, that with respect to any such sale pursuant to
this  clause (j), the aggregate consideration received for the sale of all
assets sold during any Fiscal Year shall not exceed $15,000,000;

 

(k)                                  Asset Sales permitted by Section 8.13
(Sale/Leasebacks); and

 

(l)                                     any issuance of Voting Stock of the
Borrower pursuant to the Warrants or the Stock Options, and subject to the terms
and conditions set forth therein and in the Warrant Agreements or, as the case
may be, the applicable Stock Option Plan.

 

82

--------------------------------------------------------------------------------


 

Section 8.5                                   Restricted Payments

 

The Borrower shall not, and shall not permit any of its Subsidiaries to,
directly or indirectly, declare, order, pay or make any sum for any Restricted
Payment except for:

 

(a)                                  Restricted Payments by the Borrower to any
Subsidiary Guarantor;

 

(b)                                 Restricted Payments by (i) any Subsidiary of
the Borrower to the Borrower or any Subsidiary Guarantor or (ii) any Subsidiary
that is not a Loan Party to another Subsidiary that is not a Loan Party;

 

(c)                                  Restricted Payments by  any Permitted Joint
Venture to the Borrower or any Subsidiary Guarantor and to any other direct or
indirect holders of equity interests in such Permitted Joint Venture to the
extent (i) such Restricted Payments are made pro rata among the holders of the
equity interests in such Permitted Joint Venture or (ii) pursuant to the terms
of the joint venture or other distribution agreement for such Permitted Joint
Venture in form and substance approved by the Administrative Agent;

 

(d)                                 any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Stock or Stock Equivalents of the Borrower or any of its Subsidiaries solely
with the proceeds received from the exercise of any Warrant or Option;

 

(e)                                  any redemption, retirement, sinking fund or
similar payment, purchase or other acquisition for value, direct or indirect, of
any Stock or Stock Equivalents of the Borrower or any of its Subsidiaries or any
dividend, distribution or other payment, whether direct or indirect, on account
of any Stock or Stock Equivalents of the Borrower or any of its Subsidiaries;
provided, however, that (i) the aggregate amount of all such Restricted Payments
shall not exceed (x) $100,000,000 in any Fiscal Year and (y) $150,000,000 from
the Effective Date until the payment in full of the Obligations and (ii) no such
Restricted Payment may be made unless, at the time thereof and after giving
effect thereto and the source of funds therefor, (A) the Borrower and its
consolidated Subsidiaries would have at least $150,000,000 of cash and Cash
Equivalents, (B) no Default or Event of Default shall have occurred and be
continuing or would result therefrom, (C) the Borrower would be in pro forma
compliance with the covenants set forth in Article V (Financial Covenants) and
(D) the Available Credit shall be at least $100,000,000.

 

Section 8.6                                   Restriction on Fundamental Changes

 

Except in connection with a Permitted Acquisition, the Borrower shall not, and
shall not permit any of its Subsidiaries to, (a) merge or consolidate with any
Person (provided that, if at the time thereof and immediately after giving
effect thereto no Event of Default or Default shall have occurred and be
continuing (i) any Wholly-Owned Subsidiary may merge into the Borrower so long
as the Borrower is the surviving company, (ii) any Wholly-Owned Subsidiary may
merge into or consolidate with any other Wholly-Owned Subsidiary in a
transaction in which the surviving entity is a Wholly-Owned Subsidiary and no
person other than the Borrower or a Wholly-Owned Subsidiary receives any
consideration (provided that if any party to any such transaction is a Loan
Party, the surviving entity of such transaction shall be a Loan Party) and (iii)
any Subsidiary of the Borrower may merge with another person in a transaction
constituting an Asset Sale permitted hereunder), (b) acquire all or
substantially all of the Stock or Stock Equivalents of any Person, (c) acquire
all or substantially all of the assets of

 

83

--------------------------------------------------------------------------------


 

any Person or all or substantially all of the assets constituting the business
of a division, branch or other unit operation of any Person, (d) enter into any
joint venture or partnership with any Person that is not a Loan Party other than
any Permitted Joint Venture or (e) acquire or create any Subsidiary unless,
after giving effect to such acquisition or creation, (i) such Subsidiary is a
Permitted Joint Venture or a Wholly-Owned Subsidiary of the Borrower, (ii) the
Borrower is in compliance with Section 7.11 (Additional Collateral and
Guaranties) and (iii) the Investment in such Subsidiary is permitted under
Section 8.3(c) (Investments).

 

Section 8.7                                   Change in Nature of Business

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, engage
in any material fashion in any business other than the Eligible Line of
Business.

 

Section 8.8                                   Transactions with Affiliates

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, except
as otherwise expressly permitted herein, do any of the following: (a) make any
Investment in an Affiliate of the Borrower that is not, or does not thereby or
in connection therewith become, a Subsidiary of the Borrower or a Permitted
Joint Venture, (b) transfer, sell, lease, assign or otherwise dispose of any
asset to any Affiliate of the Borrower that is not, or does not thereby or in
connection therewith become, a Subsidiary of the Borrower or a Permitted Joint
Venture, (c) merge into or consolidate with or purchase or acquire assets from
any Affiliate of the Borrower that is not, or does not thereby or in connection
therewith become, a Subsidiary of the Borrower, (d) repay any Indebtedness to
any Affiliate of the Borrower that is not, or does not thereby or in connection
therewith become, a Subsidiary of the Borrower or (e) enter into any other
transaction (including any retention bonus or other compensation arrangement)
directly or indirectly with or for the benefit of any Affiliate of the Borrower
that is not a Guarantor (including guaranties and assumptions of obligations of
any such Affiliate), except in each case for transactions in the ordinary course
of business on a basis no less favorable to the Borrower or such Subsidiary as
would be obtained in a comparable arm’s length transaction with a Person not an
Affiliate.

 

Section 8.9                                   Restrictions on Subsidiary
Distributions; No New Negative Pledge

 

Other than pursuant to the Loan Documents and any agreements governing any
Non-Recourse Indebtedness, or any purchase money Indebtedness or Capital Lease
Obligations permitted by Section 8.1(b), (d) or (e) (Indebtedness) (in the case
of any such purchase money Indebtedness or Capital Lease Obligations, so long as
any prohibition or limitation is only effective against the assets financed
thereby), the Borrower shall not, and shall not permit any of its Subsidiaries
to, (a) other than for Permitted Joint Ventures, agree to enter into or suffer
to exist or become effective any consensual encumbrance or restriction of any
kind on the ability of such Subsidiary to pay dividends or make any other
distribution or transfer of funds or assets or make loans or advances to or
other Investments in, or pay any Indebtedness owed to, the Borrower or any other
Subsidiary of the Borrower or (b) enter into or suffer to exist or become
effective any enforceable agreement prohibiting or limiting the ability of the
Borrower or any Subsidiary to create, incur, assume or suffer to exist any Lien
upon any of its property, assets or revenues, whether now owned or hereafter
acquired, to secure the Obligations, including any agreement requiring any other
Indebtedness or Contractual Obligation to be equally and ratably secured with
the Obligations.

 

84

--------------------------------------------------------------------------------

 


 

Section 8.10                            Modification of Constituent Documents

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, change
its capital structure (including in the terms of its outstanding Stock) or
otherwise amend its Constituent Documents, except for changes and amendments
that do not materially and adversely affect the rights and privileges of the
Borrower or any of its Subsidiaries and do not materially and adversely affect
the interests of the Secured Parties under the Loan Documents or the rights and
interests of any of them in the Collateral.

 

Section 8.11                            Accounting Changes; Fiscal Year

 

The Borrower shall not, and shall permit any of its Subsidiaries to, change its
(a) accounting treatment and reporting practices or tax reporting treatment,
except as required by GAAP or any Requirement of Law and disclosed to the
Lenders and the Administrative Agent or (b) Fiscal Year.

 

Section 8.12                            Margin Regulations

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, use all
or any portion of the proceeds of any credit extended hereunder to purchase or
carry margin stock (within the meaning of Regulation U of the Federal Reserve
Board) in contravention of Regulation U of the Federal Reserve Board.

 

Section 8.13                            Sale/Leasebacks

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, enter
into any sale and leaseback transaction unless the proceeds of such transaction
received by the Loan Parties equal the Fair Market Value of the properties
subject to such transaction and, after giving effect to such sale and leaseback
transaction, the aggregate Fair Market Value of all properties covered at any
one time by all sale and leaseback transactions permitted hereunder (other than
any sale and leaseback transaction of property entered into within 90 days of
the acquisition of such property) does not exceed $60,000,000.

 

Section 8.14                            Cancellation of Indebtedness Owed to It

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, cancel
any material claim or Indebtedness owed to any of them except in the ordinary
course of business consistent with past practice.

 

Section 8.15                            No Speculative Transactions

 

The Borrower shall not, and shall not permit any of its Subsidiaries to, engage
in any speculative transaction or in any transaction involving Hedging Contracts
except for the sole purpose of hedging in the normal course of business and
consistent with industry practices.

 

Section 8.16                            Compliance with ERISA

 

The Borrower shall not cause or permit to occur, and shall not permit any of its
Subsidiaries or ERISA Affiliates to cause or permit to occur ERISA Events that
could reasonably be expected to have a Material Adverse Effect in the aggregate.

 

85

--------------------------------------------------------------------------------


 

ARTICLE IX

 

Events of Default

 

Section 9.1                                   Events of Default

 

Each of the following events shall be an Event of Default:

 

(a)                                  the Borrower shall fail to pay any
principal of any Loan or any Reimbursement Obligation when the same becomes due
and payable; or

 

(b)                                 the Borrower shall fail to pay any interest
on any Loan, any fee under any of the Loan Documents or any other Obligation
(other than one referred to in clause (a) above) and such non-payment continues
for a period of three Business Days after the due date therefor; or

 

(c)                                  any representation or warranty made or
deemed made by any Loan Party in any Loan Document or by any Loan Party (or any
of its officers) in connection with any Loan Document shall prove to have been
incorrect in any material respect when made or deemed made; or

 

(d)                                 any Loan Party shall fail to perform or
observe (i) any term, covenant or agreement contained in Article V (Financial
Covenants), Section 6.1 (Financial Statements), 6.3 (Default Notices), 7.1
(Preservation of Corporate Existence, Etc.), 7.6 (Access), 7.11 (Additional
Collateral and Guaranties), 7.12(a) (Real Property) or Article VIII (Negative
Covenants) or (ii) any other term, covenant or agreement contained in this
Agreement or in any other Loan Document if such failure under this
clause (ii) shall remain unremedied for 30 days after the earlier of (A) the
date on which a Responsible Officer of the Borrower becomes aware of such
failure and (B) the date on which written notice thereof shall have been given
to the Borrower by the Administrative Agent, any Lender or any Tranche B
Investor; or

 

(e)                                  (i) the Borrower or any of its Subsidiaries
shall fail to make any payment on any Indebtedness of the Borrower or any such
Subsidiary (other than the Obligations) or any Guaranty Obligation in respect of
Indebtedness of any other Person, and, in each case, such failure relates to
Indebtedness having a principal amount of $15,000,000 or more, when the same
becomes due and payable (whether by scheduled maturity, required prepayment,
acceleration, demand or otherwise), (ii) any other event shall occur or
condition shall exist under any agreement or instrument relating to any such
Indebtedness, if the effect of such event or condition is to accelerate, or to
permit the acceleration of, the maturity of such Indebtedness or (iii) any such
Indebtedness shall become or be declared to be due and payable, or required to
be prepaid or repurchased (other than by a regularly scheduled required
prepayment), prior to the stated maturity thereof; provided that clauses
(ii) and (iii) above shall not apply to secured Indebtedness that becomes due as
a result of the voluntary sale or transfer of the property or assets securing
such Indebtedness; or

 

(f)                                    (i) the Borrower or any of its
Subsidiaries shall generally not pay its debts as such debts become due, shall
admit in writing its inability to pay its debts generally or shall make a
general assignment for the benefit of creditors, (ii) any proceeding shall be
instituted by or against the Borrower or any of its Subsidiaries seeking to
adjudicate it a bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment,

 

86

--------------------------------------------------------------------------------


 

protection, relief or composition of it or its debts, under any Requirement of
Law relating to bankruptcy, insolvency or reorganization or relief of debtors,
or seeking the entry of an order for relief or the appointment of a custodian,
receiver, trustee or other similar official for it or for any substantial part
of its property; provided, however, that, in the case of any such proceedings
instituted against the Borrower or any of its Subsidiaries (but not instituted
by the Borrower or any of its Subsidiaries), either such proceedings shall
remain undismissed or unstayed for a period of 45 days or more or any action
sought in such proceedings shall occur or (iii) the Borrower or any of its
Subsidiaries shall take any corporate action to authorize any action set forth
in clauses (i) and (ii) above; or

 

(g)                                 one or more judgments or orders (or other
similar process) involving, in the case of a money judgment, an amount in excess
of $15,000,000 in the aggregate, to the extent not covered by insurance, shall
be rendered against one or more of any Loan Party and its Subsidiaries and shall
remain unpaid and either (i) enforcement proceedings shall have been commenced
by any creditor upon such judgment or order or (ii) there shall be any period of
20 consecutive days during which a stay of enforcement of such judgment or
order, by reason of a pending appeal or otherwise, shall not be in effect; or

 

(h)                                 an ERISA Event shall occur and the amount of
all liabilities and deficiencies resulting therefrom imposed on or which could
reasonably be expected to be imposed directly on the Borrower or any of its
Subsidiaries, whether or not assessed, when taken together with all other such
ERISA Events exceeds $30,000,000 in the aggregate; or

 

(i)                                     any provision of any Collateral Document
or the Guaranty after delivery thereof pursuant to this Agreement or any other
Loan Document shall for any reason, except as permitted by the Loan Documents,
cease to be valid and binding on, or enforceable against, any Loan Party party
thereto, or any Loan Party shall so state in writing; or

 

(j)                                     any Collateral Document shall for any
reason fail or cease to create a valid Lien on any Collateral purported to be
covered thereby or, except as permitted by the Loan Documents, such Lien shall
fail or cease to be a perfected and first priority Lien or any Loan Party shall
so state in writing; or

 

(k)                                  any material provision of the Surety
Facility shall for any reason cease to be valid and binding on, or enforceable
against, any Loan Party party thereto, or any Loan Party shall so state in
writing or bonding shall cease to be made available thereunder (and, in each
case, no replacement therefor reasonably acceptable to the Administrative Agent
shall be provided prior thereto or at such later time as the Administrative
Agent may determine in its reasonable discretion) or any Loan Party shall be in
material breach thereof or any default (or event which with the passage of time
or the giving of notice or both shall constitute a default) shall exist
thereunder and bonding shall cease to be made available thereunder as a result
thereof (and no replacement therefor reasonably acceptable to the Administrative
Agent shall be provided prior thereto or at such later time as the
Administrative Agent may determine in its reasonable discretion); or

 

(l)                                     there shall occur any Change of Control.

 

87

--------------------------------------------------------------------------------


 

Section 9.2                                   Remedies

 

During the continuance of any Event of Default, the Administrative Agent
(a) may, and, at the request of the Requisite Lenders, shall, by notice to the
Borrower declare that all or any portion of the Commitments be terminated,
whereupon the obligation of each Lender to make any Loan and each Issuer to
Issue any Letter of Credit shall immediately terminate and (b) may and, at the
request of the Requisite Lenders, shall, by notice to the Borrower, declare the
Loans, all interest thereon and all other amounts and Obligations payable under
this Agreement to be forthwith due and payable, whereupon the Loans, all such
interest and all such amounts and Obligations shall become and be forthwith due
and payable, without presentment, demand, protest or further notice of any kind,
all of which are hereby expressly waived by the Borrower; provided, however,
that upon the occurrence of the Events of Default specified in
Section 9.1(f) (Events of Default), (x) the Commitments of each Lender to make
Loans and the commitments of each Lender and Issuer to Issue or participate in
Letters of Credit shall each automatically be terminated and (y) the Loans, all
such interest and all such amounts and Obligations shall automatically become
and be due and payable, without presentment, demand, protest or any notice of
any kind, all of which are hereby expressly waived by the Borrower.  In addition
to the remedies set forth above, the Administrative Agent may exercise any
remedies provided for by the Collateral Documents in accordance with the terms
thereof or any other remedies provided by applicable law.

 

Section 9.3                                   Actions in Respect of Letters of
Credit

 

Upon the Revolving Credit Termination Date or as may be required by
Section 2.9(b) (Mandatory Prepayments), the Borrower shall pay to the
Administrative Agent in immediately available funds at the Administrative
Agent’s office referred to in Section 11.8 (Notices, Etc.), for deposit in a
Cash Collateral Account, an amount equal to 105% of the sum of all outstanding
Letter of Credit Obligations.  The Administrative Agent may, from time to time
after funds are deposited in any Cash Collateral Account (and while an Event of
Default has occurred and is continuing or after the acceleration of the Loans),
apply funds then held in such Cash Collateral Account to the payment of any
amounts, in accordance with Section 2.13(f) (Payments and Computations), as
shall have become or shall become due and payable by the Borrower to the Issuers
or Lenders in respect of the Letter of Credit Obligations.  The Administrative
Agent shall promptly give written notice of any such application; provided,
however, that the failure to give such written notice shall not invalidate any
such application.

 

ARTICLE X

 

The Administrative Agent, The Fronting Lender and Other Agents

 

Section 10.1                            Authorization and Action

 

(a)                                  Each Lender, each Tranche B Investor and
each Issuer hereby appoints Credit Suisse as the Administrative Agent hereunder,
and each Lender, each Tranche B Investor and each Issuer authorizes the
Administrative Agent to take such action as agent on its behalf and to exercise
such powers under this Agreement and the other Loan Documents as are delegated
to the Administrative Agent under such agreements and to exercise such powers as
are reasonably incidental thereto.  Without limiting the foregoing, each Lender,
each Tranche B Investor and each Issuer hereby authorizes the Administrative
Agent to execute and deliver, and to perform its obligations under, each of the
Loan Documents to which the Administrative Agent is a party, to

 

88

--------------------------------------------------------------------------------


 

exercise all rights, powers and remedies that the Administrative Agent may have
under such Loan Documents and, in the case of the Collateral Documents, to act
as agent for the Lenders, the Tranche B Investors, the Issuers and the other
Secured Parties under such Collateral Documents.

 

(b)                                 As to any matters not expressly provided for
by this Agreement and the other Loan Documents (including enforcement or
collection), neither the Administrative Agent nor the Fronting Lender shall be
required to exercise any discretion or take any action, but shall be required to
act or to refrain from acting (and shall be fully protected in so acting or
refraining from acting) upon the instructions of the Requisite Lenders, and such
instructions shall be binding upon all Lenders, each Issuer and all Tranche B
Investors; provided, however, that neither the Administrative Agent nor the
Fronting Lender shall be required to take any action that (i) the Administrative
Agent or, as the case may be, the Fronting Lender in good faith believes exposes
it to personal liability unless the Administrative Agent or, as the case may be,
the Fronting Lender receives an indemnification satisfactory to it from the
Lenders, the Issuers and the Tranche B Investors with respect to such action or
(ii) is contrary to the Amendment Agreement, this Agreement, any other Loan
Document or any applicable Requirement of Law.  The Administrative Agent agrees
to give to each Lender, each Tranche B Investor and each Issuer prompt notice of
each notice given to it by any Loan Party pursuant to the terms of this
Agreement or the other Loan Documents.

 

(c)                                  In performing its functions and duties
hereunder and under the other Loan Documents, the Administrative Agent is acting
solely on behalf of the Lenders, the Tranche B Investors and the Issuers and its
duties are entirely administrative in nature.  The Administrative Agent does not
assume and shall not be deemed to have assumed any obligation other than as
expressly set forth herein and in the other Loan Documents or any other
relationship as the agent, fiduciary or trustee of or for any Lender, Issuer,
Tranche B Investor or holder of any other Obligation.  The Administrative Agent
may perform any of its duties under any Loan Document by or through its agents
or employees.

 

(d)                                 In performing its functions and duties
hereunder and under the other Loan Documents, the Fronting Lender is acting
solely on behalf of the Tranche B Investors and its duties are entirely
administrative in nature.  The Fronting Lender does not assume and shall not be
deemed to have assumed any obligation other than as expressly set forth herein
and in the other Loan Documents or any other relationship as the agent,
fiduciary or trustee of or for any Lender, Issuer, Tranche B Investor or holder
of any other Obligation.  The Fronting Lender may perform any of its duties
under any Loan Document by or through its agents or employees.

 

Section 10.2                            Administrative Agent’s and Fronting
Lender’s Reliance, Etc.

 

(a)                                  None of the Administrative Agent, any of
its Affiliates or any of their respective directors, officers, agents or
employees shall be liable for any action taken or omitted to be taken by it,
him, her or them under or in connection with this Agreement or, the other Loan
Documents, except for its, his, her or their own gross negligence or willful
misconduct.  Without limiting but subject to the foregoing, the Administrative
Agent (a) may treat the payee of any Note as its holder until such Note has been
assigned in accordance with Section 11.2 (Assignments and Participations),
(b) may rely on the Register to the extent set forth in
Section 11.2(c) (Assignments and Participations), (c) may consult with legal
counsel (including counsel to the Borrower or any other Loan Party), independent
public accountants and other experts selected by it and shall not be liable for
any action taken or omitted to be taken in good faith by it in accordance with
the advice of such counsel, accountants or experts, (d) makes no

 

89

--------------------------------------------------------------------------------


 

warranty or representation to any Lender, Issuer or Tranche B Investor and shall
not be responsible to any Lender, Issuer or Tranche B Investor for any
statements, warranties or representations made by or on behalf of the Borrower
or any of its Subsidiaries or the Fronting Lender in or in connection with this
Agreement or any other Loan Document, (e) shall not have any duty to ascertain
or to inquire either as to the performance or observance of any term, covenant
or condition of this Agreement or any other Loan Document, as to the financial
condition of any Loan Party or as to the existence or possible existence of any
Default or Event of Default, (f) shall not be responsible to any Lender, Issuer
or Tranche B Investor for the due execution, legality, validity, enforceability,
genuineness, sufficiency or value of, or the attachment, perfection or priority
of any Lien created or purported to be created under or in connection with, this
Agreement, any other Loan Document or any other instrument or document furnished
pursuant hereto or thereto and (g) shall incur no liability under or in respect
of this Agreement or any other Loan Document by acting upon any notice, consent,
certificate or other instrument or writing (which writing may be a telecopy or,
if consented to by the Administrative Agent, electronic mail) or any telephone
message believed by it to be genuine and signed or sent by the proper party or
parties.

 

(b)                                 None of the Fronting Lender, any of its
Affiliates or any of their respective directors, officers, agents or employees
shall be liable for any action taken or omitted to be taken by it, him, her or
them under or in connection with this Agreement or the other Loan Documents,
except for its, his, her or their own gross negligence or willful misconduct. 
Without limiting the foregoing, the Fronting Lender (a)  may consult with legal
counsel (including counsel to the Borrower, any other Loan Party or any
Tranche B Investor), independent public accountants and other experts selected
by it and shall not be liable for any action taken or omitted to be taken in
good faith by it in accordance with the advice of such counsel, accountants or
experts, (b) makes no warranty or representation to any Lender, Issuer or
Tranche B Investor and shall not be responsible to any Lender, Issuer or
Tranche B Investor for any statements, warranties or representations made by or
on behalf of the Borrower or any of its Subsidiaries in or in connection with
this Agreement or any other Loan Document, (c) shall not have any duty to
ascertain or to inquire either as to the performance or observance of any term,
covenant or condition of this Agreement or any other Loan Document, as to the
financial condition of any Loan Party or as to the existence or possible
existence of any Default or Event of Default, (d) shall not be responsible to
any Lender, Issuer or Tranche B Investor for the due execution, legality,
validity, enforceability, genuineness, sufficiency or value of, or the
attachment, perfection or priority of any Lien created or purported to be
created under or in connection with, this Agreement, any other Loan Document or
any other instrument or document furnished pursuant hereto or thereto and
(e) shall incur no liability under or in respect of this Agreement or any other
Loan Document by acting upon any notice, consent, certificate or other
instrument or writing (which writing may be a telecopy or, if consented to by
the Administrative Agent, electronic mail) or any telephone message believed by
it to be genuine and signed or sent by the proper party or parties.

 

Section 10.3                            The Agents and the Fronting Lender
Individually

 

With respect to its Ratable Portion, each Agent that is a Lender shall have and
may exercise the same rights and powers hereunder and is subject to the same
obligations and liabilities as and to the extent set forth herein for any other
Lender.  The terms “Lenders”, “Requisite Lenders” and any similar terms shall,
unless the context clearly otherwise indicates, include, without limitation,
(a) each Agent in its individual capacity as a Lender or as one of the Requisite
Lenders and (b) the Fronting Lender in its individual capacity as a Lender or as
one of

 

90

--------------------------------------------------------------------------------


 

the Requisite Lenders.  Each Agent and its respective Affiliates may accept
deposits from, lend money to, and generally engage in any kind of banking, trust
or other business with, any Loan Party as if such Agent were not acting as Agent
or, as the case may be, the Fronting Lender.

 

Section 10.4                            Lender Credit Decision

 

Each Lender, each Issuer and each Tranche B Investor acknowledges that it shall,
independently and without reliance upon the Administrative Agent, the Fronting
Lender or any other Lender or Tranche B Investor conduct its own independent
investigation of the financial condition and affairs of the Borrower and each
other Loan Party in connection with the making and continuance of the Loans and
with the issuance of the Letters of Credit.  Each Lender, each Issuer and each
Tranche B Investor also acknowledges that it shall, independently and without
reliance upon the Administrative Agent, the Fronting Lender or any other Lender
and based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under this Agreement or other Loan Documents.

 

Section 10.5                            Indemnification

 

(a)                                  Each Lender agrees to indemnify the
Administrative Agent and each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrower), from and against such Lender’s aggregate Ratable
Portion of any and all liabilities, obligations, losses, damages, penalties,
actions, judgments, suits, costs, expenses and disbursements (including fees,
expenses and disbursements of financial and legal advisors) of any kind or
nature whatsoever that may be imposed on, incurred by, or asserted against, the
Administrative Agent or any of its Affiliates, directors, officers, employees,
agents and advisors in any way relating to or arising out of this Agreement or
the other Loan Documents or any action taken or omitted by the Administrative
Agent under this Agreement or the other Loan Documents; provided, however, that
no Lender shall be liable for any portion of such liabilities, obligations,
losses, damages, penalties, actions, judgments, suits, costs, expenses or
disbursements resulting from the Administrative Agent’s or such Affiliate’s
gross negligence or willful misconduct.  Without limiting the foregoing, each
Lender agrees to reimburse the Administrative Agent promptly upon demand for its
ratable share of any out-of-pocket expenses (including fees, expenses and
disbursements of financial and legal advisors) incurred by the Administrative
Agent in connection with the preparation, execution, delivery, administration,
modification, amendment or enforcement (whether through negotiations, legal
proceedings or otherwise) of, or legal advice in respect of its rights or
responsibilities under, this Agreement or the other Loan Documents, to the
extent that the Administrative Agent is not reimbursed for such expenses by the
Borrower or any other Loan Party.

 

(b)                                 Each Tranche B Investor agrees to indemnify
the Fronting Lender and each of its Affiliates, and each of their respective
directors, officers, employees, agents and advisors (to the extent not
reimbursed by the Borrower), from and against a portion equal to the Tranche B
Ratable Portion of such Tranche B Investor of any and all liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses and disbursements (including fees, expenses and disbursements of
financial and legal advisors) of any kind or nature whatsoever that may be
imposed on, incurred by, or asserted against, the Fronting Lender or any of its
Affiliates, directors, officers, employees, agents and advisors in any way
relating to or arising out of this Agreement or the other Loan Documents or any
action taken or omitted by the Fronting Lender under this Agreement, the other
Loan Documents; provided, however, that no

 

91

--------------------------------------------------------------------------------


 

Tranche B Investor shall be liable for any portion of such liabilities,
obligations, losses, damages, penalties, actions, judgments, suits, costs,
expenses or disbursements resulting from the Fronting Lender’s or such
Affiliate’s gross negligence or willful misconduct.  Without limiting the
foregoing, each Tranche B Investor agrees to reimburse the Fronting Lender
promptly upon demand for its ratable share of any out-of-pocket expenses
(including fees, expenses and disbursements of financial and legal advisors)
incurred by the Fronting Lender in connection with the preparation, execution,
delivery, administration, modification, amendment or enforcement (whether
through negotiations, legal proceedings or otherwise) of, or legal advice in
respect of its rights or responsibilities under, this Agreement or the other
Loan Documents, to the extent that the Fronting Lender is not reimbursed for
such expenses by the Borrower or any other Loan Party.

 

Section 10.6                            Successor Administrative Agent

 

The Administrative Agent may resign at any time by giving written notice thereof
to the Lenders, the Tranche B Investors and the Borrower.  Upon any such
resignation, the Requisite Lenders shall have the right to appoint a successor
Administrative Agent.  If no successor Administrative Agent shall have been so
appointed by the Requisite Lenders, and shall have accepted such appointment,
within 30 days after the retiring Administrative Agent’s giving of notice of
resignation, then the retiring Administrative Agent may, on behalf of the
Lenders and the Tranche B Investors, appoint a successor Administrative Agent,
selected from among the Lenders and the Tranche B Investors.  In either case,
such appointment shall be subject to the prior written approval of the Borrower
(which approval may not be unreasonably withheld and shall not be required upon
the occurrence and during the continuance of an Event of Default).  Upon the
acceptance of any appointment as Administrative Agent by a successor
Administrative Agent, such successor Administrative Agent shall succeed to, and
become vested with, all the rights, powers, privileges and duties of the
retiring Administrative Agent, and the retiring Administrative Agent shall be
discharged from its duties and obligations under this Agreement and the other
Loan Documents.  Prior to any retiring Administrative Agent’s resignation
hereunder as Administrative Agent, the retiring Administrative Agent shall take
such action as may be reasonably necessary to assign to the successor
Administrative Agent its rights as Administrative Agent under the Loan
Documents.  After such resignation, the retiring Administrative Agent shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Administrative Agent under this Agreement
and the other Loan Documents.

 

Section 10.7                            Successor Fronting Lender

 

The Fronting Lender may at any time resign by giving written notice thereof to
the Tranche B Investors and the Borrower and obtaining the consent of each
Tranche B Investor.  Upon any such resignation, the Tranche B Investors (acting
unanimously) shall have the right to appoint a successor Fronting Lender.  If no
successor Fronting Lender shall have been so appointed by the Tranche B
Investors, and shall have accepted such appointment, within 30 days after the
retiring Fronting Lender’s giving of notice of resignation, then the
Administrative Agent may, on behalf of the Lenders and Tranche B Investors,
appoint a successor Fronting Lender, selected from among the Tranche B
Investors.  In either case, such appointment shall be subject to the prior
written approval of all Tranche B Investors.  Upon the acceptance of any
appointment as Fronting Lender by a successor Fronting Lender, such successor
Fronting Lender shall (a) obtain an assignment of the rights and obligations of
the Fronting Lender in respect of the Credit-Linked Deposit Account and the
Credit-Linked Deposits and (b) obtain an assignment of

 

92

--------------------------------------------------------------------------------


 

the Commitment of the Fronting Lender hereunder through an Assignment and
Acceptance and, thereafter, shall succeed to, and become vested with, all the
rights, powers, privileges and duties of the retiring Fronting Lender, and the
retiring Fronting Lender shall be discharged from its duties and obligations
under this Agreement and the other Loan Documents, and in respect of the
Credit-Linked Deposit Account and the Credit-Linked Deposits.  The occurrence
and effectiveness of the events described in clauses (a) and (b) above shall be
a condition precedent to the effectiveness of any resignation of the Fronting
Lender.  After any effective resignation, the retiring Fronting Lender shall
continue to have the benefit of this Article X as to any actions taken or
omitted to be taken by it while it was Fronting Lender under this Agreement and
the other Loan Documents, and in respect of the Credit-Linked Deposit Account
and the Credit-Linked Deposits.

 

Section 10.8                            Concerning the Collateral and the
Collateral Documents

 

(a)                                  Each Lender, each Tranche B Investor and
each Issuer agrees that any action taken by the Administrative Agent, the
Fronting Lender or the Requisite Lenders (or, where required by the express
terms of this Agreement, a greater proportion of the Lenders or Tranche B
Investors) in accordance with the provisions of this Agreement or the other Loan
Documents, and the exercise by the Administrative Agent, the Fronting Lender or
the Requisite Lenders (or, where so required, such greater proportion) of the
powers set forth herein or therein, together with such other powers as are
reasonably incidental thereto, shall be authorized and binding upon all of the
Lenders, Tranche B Investors, Issuers and other Secured Parties.  Without
limiting the generality of the foregoing, the Administrative Agent shall have
the sole and exclusive right and authority to (i) act as the disbursing and
collecting agent for the Lenders, the Tranche B Investors and the Issuers with
respect to all payments and collections arising in connection herewith and with
the Collateral Documents, (ii) execute and deliver each Collateral Document and
accept delivery of each such agreement delivered by the Borrower or any of its
Subsidiaries, (iii) act as collateral agent for the Lenders, the Tranche B
Investors, the Issuers and the other Secured Parties for purposes of the
perfection of all security interests and Liens created by such agreements and
all other purposes stated therein, provided, however, that the Administrative
Agent hereby appoints, authorizes and directs each Lender, each Tranche B
Investor and each Issuer to act as collateral sub-agent for the Administrative
Agent, the Lenders, the Tranche B Investors and the Issuers for purposes of the
perfection of all security interests and Liens with respect to the Borrower’s
and its Subsidiaries’ respective Deposit Accounts maintained with, and cash and
Cash Equivalents held by, such Lender, such Tranche B Investor or such Issuer,
(iv) manage, supervise and otherwise deal with the Collateral, (v) take such
action as is necessary or desirable to maintain the perfection and priority of
the security interests and Liens created or purported to be created by the
Collateral Documents and (vi) except as may be otherwise specifically restricted
by the terms hereof or any other Loan Document, exercise all remedies given to
the Administrative Agent, the Lenders, the Tranche B Investors, the Issuers and
the other Secured Parties with respect to the Collateral under the Loan
Documents relating thereto, applicable law or otherwise.

 

(b)                                 Each of the Lenders, the Tranche B Investors
and the Issuers hereby directs, in accordance with the terms hereof, the
Administrative Agent to release (or, in the case of clause (ii) below, release
or subordinate) any Lien held by the Administrative Agent for the benefit of the
Lenders, the Tranche B Investors and the Issuers against any of the following:

 

(i)                                     all of the Collateral, upon termination
of the Commitments and payment and satisfaction in full of all Loans,
Reimbursement Obligations and all other

 

93

--------------------------------------------------------------------------------


 

Obligations that the Administrative Agent has been notified in writing are then
due and payable (and, in respect of contingent Letter of Credit Obligations,
with respect to which cash collateral has been deposited or a back-up letter of
credit has been issued, in either case on terms satisfactory to the
Administrative Agent and the applicable Issuers);

 

(ii)                                  any assets that are subject to a Lien
permitted by Section 8.2(d) or (f) (Liens, Etc.); and

 

(iii)                               (A) if such sale or disposition is permitted
by this Agreement (or permitted pursuant to a waiver or consent of a transaction
otherwise prohibited by this Agreement), any Collateral sold or disposed of by a
Loan Party and/or the Guaranty of any Subsidiary Guarantor which has been
voluntarily sold or disposed of by a Loan Party and (B) otherwise, against any
Collateral with a book value of up to $15,000,000 (in the aggregate over all
such releases), if each such release is consented to by the Administrative
Agent.

 

Each of the Lenders, the Tranche B Investors and the Issuers hereby directs the
Administrative Agent to execute and deliver or file such termination and partial
release statements and do such other things as are necessary to release Liens to
be released pursuant to this Section 10.8 promptly upon the effectiveness of any
such release.

 

Section 10.9                            Collateral Matters Relating to Related
Obligations

 

The benefit of the Loan Documents and of the provisions of this Agreement
relating to the Collateral shall extend to and be available in respect of any
Secured Obligation that is otherwise owed to Persons other than the
Administrative Agent, the Lenders, the Tranche B Investors and the Issuers
(collectively, “Related Obligations”) solely on the condition and understanding,
as among the Administrative Agent and all Secured Parties, that (a) the Related
Obligations shall be entitled to the benefit of the Loan Documents and the
Collateral to the extent expressly set forth in this Agreement and the other
Loan Documents and to such extent the Administrative Agent shall hold, and have
the right and power to act with respect to, the Guaranty and the Collateral on
behalf of and as agent for the holders of the Related Obligations, but the
Administrative Agent is otherwise acting solely as agent for the Lenders and the
Issuers and shall have no fiduciary duty, duty of loyalty, duty of care, duty of
disclosure or other obligation whatsoever to any holder of Related Obligations,
(b) all matters, acts and omissions relating in any manner to the Guaranty, the
Collateral, or the omission, creation, perfection, priority, abandonment or
release of any Lien, shall be governed solely by the provisions of this
Agreement and the other Loan Documents and no separate Lien, right, power or
remedy shall arise or exist in favor of any Secured Party under any separate
instrument or agreement or in respect of any Related Obligation, (c) each
Secured Party shall be bound by all actions taken or omitted, in accordance with
the provisions of this Agreement and the other Loan Documents, by the
Administrative Agent and the Requisite Lenders, each of whom shall be entitled
to act at its sole discretion and exclusively in its own interest given its own
Commitments and its own interest in the Loans, Letter of Credit Obligations and
other Obligations to it arising under this Agreement or the other Loan
Documents, without any duty or liability to any other Secured Party or as to any
Related Obligation and without regard to whether any Related Obligation remains
outstanding or is deprived of the benefit of the Collateral or becomes unsecured
or is otherwise affected or put in jeopardy thereby, (d) no holder of Related
Obligations and no other Secured Party (except the Administrative Agent, the
Lenders and the Issuers, to the extent set forth in this Agreement) shall have
any right to be notified of, or to direct, require or be heard with respect to,
any action taken

 

94

--------------------------------------------------------------------------------


 

or omitted in respect of the Collateral or under this Agreement or the Loan
Documents and (e) no holder of any Related Obligation shall exercise any right
of setoff, banker’s lien or similar right except as expressly provided in
Section 11.6 (Right of Set-off).

 

Section 10.10                     Other Agents

 

(a)                                  Each Lender hereby appoints Credit Suisse
as “Arranger.”  Notwithstanding anything to the contrary contained in this
Agreement, Credit Suisse is a Lender designated as “Arranger” for title purposes
only and, in such capacity, shall not have any obligations or duties whatsoever
under this Agreement or any other Loan Document to any Loan Party, any Lender,
any Tranche B Investor or any Issuer and shall not have any rights separate from
its rights as a Lender, Fronting Lender or as an Administrative Agent, except as
expressly provided in this Agreement.  Credit Suisse shall have, for any action
or omission made in its capacity as “Arranger,” the benefit of any provision of
this Agreement to the same extent as if such action or omission was made in its
capacity as Administrative Agent.

 

(b)                                 Each Lender and each Issuer hereby appoints
United Overseas Bank as Documentation Agent and hereby authorizes it to act in
its capacity as Documentation Agent, and each Lender and each Issuer hereby
appoints BNP Paribas and LaSalle Bank National Association as Co-Syndication
Agents and hereby authorizes them to act in their capacity as Co-Syndication
Agents, on behalf of such Lender and such Issuer in accordance with the terms of
this Agreement and the other Loan Documents.  Notwithstanding anything to the
contrary contained in this Agreement, the Documentation Agent is a Lender
designated as “Documentation Agent,” and each Co-Syndication Agent is a Lender
designated as “Co-Syndication Agent,” for title purposes only and in such
capacity shall have no obligations, liabilities or duties whatsoever under this
Agreement or any other Loan Document to any Loan Party, any Lender or any Issuer
and shall have no rights separate from their respective rights as a Lender
except as expressly provided in this Agreement.

 

ARTICLE XI

 

Miscellaneous

 

Section 11.1                            Amendments, Waivers, Etc.

 

(a)                                  No amendment or waiver of any provision of
this Agreement or any other Loan Document nor consent to any departure by any
Loan Party therefrom shall in any event be effective unless the same shall be in
writing and signed by the Requisite Lenders (or by the Administrative Agent with
the consent of the Requisite Lenders) and, in the case of any amendment, by the
Borrower, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided,
however, that no amendment, waiver or consent shall, unless in writing and
signed by each Lender directly affected thereby and, except with respect to
clause (iii), (v) or (vi), the Requisite Lenders (or the Administrative Agent
with the consent thereof), do any of the following:

 

(i)                                     waive any condition specified in
Section 3.1 (Conditions Precedent to Effectiveness) or 3.2(b) (Conditions
Precedent to Each Loan and Letter of Credit), except with respect to a condition
based upon another provision hereof, the waiver of which requires only the
concurrence of the Requisite Lenders and, in the case

 

95

--------------------------------------------------------------------------------


 

of the conditions specified in Section 3.1 (Conditions Precedent to
Effectiveness), subject to the provisions of Section 3.3 (Determinations of
Initial Borrowing Conditions);

 

(ii)                                  increase the Commitment of such Lender;

 

(iii)                               extend the scheduled final maturity of any
Loan owing to such Lender, or waive, reduce or postpone any scheduled date fixed
for the payment or reduction of principal of any such Loan (it being understood
that Section 2.9 (Mandatory Prepayments) does not provide for scheduled dates
fixed for payment) or for the reduction of such Lender’s Commitment;

 

(iv)                              reduce the principal amount of any Loan or
Reimbursement Obligation owing to such Lender (other than by the payment or
prepayment thereof);

 

(v)                                 reduce the rate of interest on any Loan or
Reimbursement Obligations outstanding to such Lender or any fee payable
hereunder to such Lender (including, if such Lender is the Fronting Lender, any
fee ultimately payable to any Tranche B Investor);

 

(vi)                              postpone any scheduled date fixed for payment
of such interest or fees owing to such Lender (including, if such Lender is the
Fronting Lender, any fee ultimately payable to any Tranche B Investor);

 

(vii)                           change the aggregate Ratable Portions of Lenders
required for any or all Lenders to take any action hereunder;

 

(viii)                        release all or substantially all of the Collateral
except as provided in Section 10.8(b) (Concerning the Collateral and the
Collateral Documents) or release the Borrower from its payment obligation to
such Lender under this Agreement or the Notes owing to such Lender (if any) or
release any Guarantor from its obligations under the Guaranty except in
connection with sale or other disposition of a Subsidiary Guarantor (or all or
substantially all of the assets thereof) permitted by this Agreement (or
permitted pursuant to a waiver or consent of a transaction otherwise prohibited
by this Agreement); or

 

(ix)                                amend Section 10.8(b) (Concerning the
Collateral and the Collateral Documents), this Section 11.1 or either definition
of the terms “Requisite Lenders” or “Ratable Portion”;

 

and provided, further, that (u) no amendment shall be made to this clause (u)
without the prior written consent of each Lender, (v) no amendment, waiver or
consent shall, unless in writing and signed by any Special Purpose Vehicle that
has been granted an option pursuant to Section 11.2(f) (Assignments and
Participations) affect the grant or nature of such option or the right or duties
of such Special Purpose Vehicle hereunder, (w) no amendment, waiver or consent
shall, unless in writing and signed by the Administrative Agent in addition to
the Lenders required above to take such action, affect the rights or duties of
the Administrative Agent under this Agreement or the other Loan Documents,
(x) no amendment, waiver or consent shall, unless in writing and signed by the
Fronting Lender in addition to the Lenders required above to take such action,
affect the rights or duties of the Fronting Lender under this Agreement or the
other Loan Documents, (y) no amendment, waiver or consent shall, unless in
writing and signed by such Issuer, affect the rights or duties of any Issuer
under this Agreement or the other Loan Documents and (z) for purposes of

 

96

--------------------------------------------------------------------------------


 

this clause (a), the Fronting Lender may, by notice to the Administrative Agent
(which notice shall then be deemed irrevocable and binding for all purposes
under any Loan Document), limit any of its requests, amendments, waivers,
consents or agreements under the Tranche B Facility to a dollar amount lesser
than its Commitment (and corresponding to the aggregate amount of the
Credit-Linked Deposits of Tranche B Investors having notified the Fronting
Lender thereunder of their agreement with such request, amendment, waiver,
consent or agreement) and such request, amendment, waiver, consent or agreement
shall then be considered to be the request, amendment, waiver, consent or
agreement of a Lender with a Commitment equal to such amount.

 

(b)                                 The Administrative Agent may, but shall have
no obligation to, with the written concurrence of any Lender, execute
amendments, modifications, waivers or consents on behalf of such Lender.  Any
waiver or consent shall be effective only in the specific instance and for the
specific purpose for which it was given.  No notice to or demand on the Borrower
in any case shall entitle the Borrower to any other or further notice or demand
in similar or other circumstances.

 

(c)                                  If, in connection with any proposed
amendment, modification, waiver or termination (a “Proposed Change”) requiring
the consent of all affected Lenders and Tranche B Investors, the consent of
Requisite Lenders is obtained but the consent of other Lenders or Tranche B
Investors whose consent is required is not obtained (any such Lender or Tranche
B Investor whose consent is not obtained as described in this Section 11.1 being
referred to as a “Non-Consenting Lender”), then, so long as the Administrative
Agent has given such consent, at the Borrower’s request, the Administrative
Agent or an Eligible Assignee acceptable to the Administrative Agent shall have
the right with the Administrative Agent’s consent and in the Administrative
Agent’s sole discretion (but shall have no obligation) to purchase from such
Non-Consenting Lender, and such Non-Consenting Lender agrees that it shall, upon
the Administrative Agent’s request, sell and assign to the Lender acting as the
Administrative Agent or such Eligible Assignee, all of the Commitments and
Outstandings of such Non-Consenting Lender (or, in the case of a Tranche B
Investor, the Credit-Linked Deposit) for an amount equal to the principal
balance of all Loans held by the Non-Consenting Lender or amounts on deposit in
the Sub-Account of such Non-Consenting Lender, as the case may be, and all
accrued interest and fees with respect thereto (including, if such Lender is the
Fronting Lender, any fee ultimately payable to any Tranche B Investor) through
the date of sale, such purchase and sale to be consummated pursuant to an
Assignment and Acceptance; provided, however, that the failure to execute such
Assignment and Acceptance by the Non-Consenting Lender shall not invalidate such
assignment, and such Assignment and Acceptance shall be deemed to be executed
upon receipt by such Non-Consenting Lender of the proceeds of such sale and
acceptance.  For purposes of this clause (c), if the Fronting Lender has limited
its consent to any Proposed Change to any amount lower than its Commitment under
the Tranche B Facilities to comply with the instructions of the Tranche B
Investors in accordance with clause (a) above then the Fronting Lender shall be
a “Non-Consenting Lender” only to the extent of the excess of its Commitment
hereunder over such amount, and only such excess Commitment (and the portion of
the Fronting Lender’s Outstandings corresponding to such excess Commitment)
shall be sold and assigned to the Lender acting as Administrative Agent or such
Eligible Assignee as provided in this clause (c).

 

Section 11.2                            Assignments and Participations

 

(a)                                  Each Lender and Tranche B Investor (other
than the Fronting Lender) may sell, transfer, negotiate or assign to one or more
Eligible Assignees all or a portion of its

 

97

--------------------------------------------------------------------------------


 

rights and obligations hereunder (including all of its rights and obligations
with respect to the Revolving Loans, the Swing Loans, the Letters of Credit and
the Credit-Linked Deposits); provided, however, that (i) any such assignment
shall cover the same percentage of such assignor’s Outstandings and Commitment
(or Tranche B Deposit Amount, as applicable), (ii) the aggregate amount being
assigned pursuant to each such assignment (determined as of the date of the
Assignment and Acceptance with respect to such assignment) shall (if less than
the assignor’s entire interest) be an integral multiple of $1,000,000 unless
such assignment is made with the consent of the Borrower and the Administrative
Agent or is made to a Lender (or a Tranche B Investor) or an Affiliate or an
Approved Fund of a Lender (or a Tranche B Investor) and (iii) if such assignment
is of any Tranche A Loan prior to the Revolving Credit Termination Date, unless
such Eligible Assignee is a Lender or an Affiliate or Approved Fund of a Lender,
such assignment shall be subject to the prior consent of each Issuer, the
Administrative Agent and the Borrower (which consent shall, in each case, not be
unreasonably withheld or delayed); and provided, further, that, notwithstanding
any other provision of this Section 11.2, the consent of the Borrower shall not
be required for any assignment occurring (x) on or prior to the Syndication
Completion Date or (y) when any Default or an Event of Default shall have
occurred and be continuing.  The Fronting Lender may sell, transfer, negotiate
or assign to (A) one successor Fronting Lender pursuant to Section 10.7
(Successor Fronting Lender)) or (B) one or more Tranche B Investors that are
Eligible Assignees, all or a portion of its rights and obligations hereunder
(including all of its rights and obligations with respect to the Revolving
Loans, the Swing Loans and the Letters of Credit); provided, however, that
(x) if any such assignment shall be of the Fronting Lender’s Outstandings and
Commitment, such assignment shall cover the same percentage of such Lender’s
Outstandings and Commitment and (y) the aggregate amount being assigned pursuant
to each such assignment (determined as of the date of the Assignment and
Acceptance with respect to such assignment) shall (if less than the Assignor’s
entire interest) be an integral multiple of $1,000,000 unless such assignment is
made with the consent of the Borrower and the Administrative Agent.

 

(b)                                 The parties to each assignment shall
(i) electronically execute and deliver to the Administrative Agent, for its
acceptance and recording, an Assignment and Acceptance, via an electronic
settlement system acceptable to the Administrative Agent (which shall initially
be ClearPar, LLC) or (ii) manually execute and deliver to the Administrative
Agent an Assignment and Acceptance, together with a processing and recordation
fee of $3,500 (unless such fee is waived at the discretion of the Administrative
Agent), subject in any case to such assignment and any form that the assignee
under such Assignment and Acceptance may be required to deliver under
Section 2.16 (Taxes).  Upon such execution, delivery, acceptance and recording,
(i) the assignee thereunder shall become a party hereto and, to the extent that
rights and obligations under the Loan Documents have been assigned to such
assignee pursuant to such Assignment and Acceptance, have the rights and
obligations of the applicable assignor, and if such assignor were an Issuer, of
such Issuer hereunder and thereunder, and (ii) the assignor thereunder shall, to
the extent that rights and obligations under this Agreement have been assigned
by it pursuant to such Assignment and Acceptance, relinquish its rights (except
for those surviving the payment in full of the Obligations) and be released from
its obligations under the Loan Documents, other than those relating to events or
circumstances occurring prior to such assignment (and, in the case of an
Assignment and Acceptance covering all or the remaining portion of an assignor’s
rights and obligations under the Loan Documents, such assignor shall cease to be
a party hereto; provided, however, that, if the Fronting Lender also holds
separate Commitments or Outstandings hereunder not in its capacity as Fronting
Lender, assigning all of such separate Commitments or Outstandings or all of its
Commitments and Outstandings as a Fronting Lender (but not both) shall not cause
such the Fronting Lender to cease to be a party hereto.

 

98

--------------------------------------------------------------------------------


 

(c)                                  The Administrative Agent shall maintain at
its address referred to in Section 11.8 (Notices, Etc.) a copy of each
Assignment and Acceptance delivered to and accepted by it and a register for the
recording of the names and addresses of the Lenders, the Tranche B Investors,
the Commitments and the Tranche B Deposit Amounts, and the principal amount of
the Loans and Letter of Credit Obligations owing to each Lender from time to
time (the “Register”).  Any assignment pursuant to this Section 11.2 shall not
be effective until such assignment is recorded in the Register.  The entries in
the Register shall be conclusive and binding for all purposes, absent manifest
error, and the Loan Parties, the Administrative Agent, the Lenders and the
Tranche B Investors may treat each Person whose name is recorded in the Register
as a Lender or a Tranche B Investor, as applicable, for all purposes of this
Agreement.  The Register shall be available for inspection by the Borrower, the
Administrative Agent, any Lender or any Tranche B Investor at any reasonable
time and from time to time upon reasonable prior notice.

 

(d)                                 Notwithstanding anything to the contrary
contained in clause (c) above, the Loans (including the Notes evidencing such
Loans) are registered obligations and the right, title, and interest of the
Lenders and their assignees in and to such Loans shall be transferable only upon
notation of such transfer in the Register.  A Note shall only evidence the
Lender’s or an assignee’s right title and interest in and to the related Loan,
and in no event is any such Note to be considered a bearer instrument or
obligation.  This Section 11.2 shall be construed so that the Loans are at all
times maintained in “registered form” within the meaning of Sections 163(f),
871(h)(2) and 881(c)(2) of the Internal Revenue Code and any related regulations
(or any successor provisions of the Internal Revenue Code or such regulations). 
Solely for purposes of this and for tax purposes only, the Administrative Agent
shall act as the Borrower’s agent for purposes of maintaining such notations of
transfer in the Register.

 

(e)                                  Upon its receipt of an Assignment and
Acceptance executed by an assignor and an assignee, the Administrative Agent
shall, if such Assignment and Acceptance has been completed, (i) accept such
Assignment and Acceptance, (ii) record the information contained therein in the
Register and (iii) give prompt notice thereof to the Borrower.  Within five
Business Days after its receipt of such notice, the Borrower, at its own
expense, shall, if requested by such assignee, execute and deliver to the
Administrative Agent new Notes to the order of such assignee in an amount equal
to the Commitments and Loans assumed by it pursuant to such Assignment and
Acceptance and, if an assigning Lender has surrendered any Note for exchange in
connection with the assignment and has retained Commitments or Loans hereunder,
new Notes to the order of such assigning Lender in an amount equal to the
Commitments and Loans retained by it hereunder.  Such new Notes shall be dated
the same date as the surrendered Notes and be in substantially the form of
Exhibit B (Form of Promissory Note), as applicable.

 

(f)                                    In addition to the other assignment
rights provided in this Section 11.2, each Lender (other than the Fronting
Lender) may (i) grant to a Special Purpose Vehicle the option to make all or any
part of any Loan that such Lender would otherwise be required to make hereunder
and the exercise of such option by any such Special Purpose Vehicle and the
making of Loans pursuant thereto shall satisfy (once and to the extent that such
Loans are made) the obligation of such Lender to make such Loans thereunder,
provided, however, that nothing herein shall constitute a commitment or an offer
to commit by such a Special Purpose Vehicle to make Loans hereunder and no such
Special Purpose Vehicle shall be liable for any indemnity or other Obligation
(other than the making of Loans for which such Special Purpose Vehicle shall
have exercised an option, and then only in accordance with the relevant option
agreement), and (ii) assign, as collateral or otherwise, any of its rights under
this Agreement, whether now owned or hereafter acquired (including rights to
payments of principal or interest on the Loans) to

 

99

--------------------------------------------------------------------------------


 

(x) any Federal Reserve Bank pursuant to Regulation A of the Federal Reserve
Board without notice to or consent of the Borrower or the Administrative Agent,
(y) any trustee for the benefit of the holders of such Lender’s Securities and
(z) to any Special Purpose Vehicle to which such Lender has granted an option
pursuant to clause (i) above; and provided, further, that no such assignment or
grant shall release such Lender from any of its obligations hereunder except as
expressly provided in clause (i) above.  The parties hereto acknowledge and
agree that, prior to the date that is one year and one day after the payment in
full of all outstanding commercial paper or other senior debt of any such
Special Purpose Vehicle, it will not institute against, or join any other Person
in instituting against, any Special Purpose Vehicle that has been granted an
option pursuant to this clause (f) any bankruptcy, reorganization, insolvency or
liquidation proceeding (such agreement shall survive the payment in full of the
Obligations).

 

(g)                                 Each Lender (other than the Fronting Lender)
and each Tranche B Investor may sell participations to one or more Persons in or
to all or a portion of its rights and obligations under the Loan Documents
(including all its rights and obligations with respect to the Revolving Loans,
Letters of Credit and the Credit-Linked Deposits).  The terms of such
participation shall not, in any event, require the participant’s consent to any
amendments, waivers or other modifications of any provision of any Loan
Documents, the consent to any departure by any Loan Party therefrom, or to the
exercising or refraining from exercising any powers or rights such Lender or
Tranche B Investor may have under or in respect of the Loan Documents (including
the right to enforce the obligations of the Loan Parties), except if any such
amendment, waiver or other modification or consent would (i) reduce the amount,
or postpone any date fixed for, any amount (whether of principal, interest or
fees) payable to such participant under the Loan Documents, to which such
participant would otherwise be entitled under such participation or (ii) result
in the release of all or substantially all of the Collateral other than in
accordance with Section 10.8(b) (Concerning the Collateral and the Collateral
Documents).  In the event of the sale of any participation by any such Lender or
Tranche B Investor, (w) such Lender’s obligations under the Loan Documents shall
remain unchanged, (x) such Lender or Tranche B Investor shall remain solely
responsible to the other parties for the performance of such obligations,
(y) such Lender or Tranche B Investor shall remain the holder of such
Obligations for all purposes of this Agreement and (z) the Borrower, the
Administrative Agent and the other Lenders and Tranche B Investors shall
continue to deal solely and directly with such Lender or Tranche B Investor in
connection with such Lender’s or Tranche B Investor’s rights and obligations
under this Agreement.  Each participant shall be entitled to the benefits of
Sections 2.14(d) (Illegality), 2.15 (Capital Adequacy) and 2.16 (Taxes) as if it
were a Lender or Tranche B Investor; provided, however, that anything herein to
the contrary notwithstanding, the Borrower shall not, at any time, be obligated
to make under Section 2.14(d) (Illegality), 2.15 (Capital Adequacy) or 2.16
(Taxes) to the participants in the rights and obligations of any Lender or
Tranche B Investor (together with such Lender or Tranche B Investor) any payment
in excess of the amount the Borrower would have been obligated to pay to such
Lender or Tranche B Investor in respect of such interest had such participation
not been sold.  In the event that any Lender or Tranche B Investor sells
participations in accordance with this Section 11.2(g), such Lender or Tranche B
Investor shall maintain a register on which it enters the name of all
participants in its rights and obligations under the Loan Documents (the
“Participant Register”).  Any participation of such Lender’s or Tranche B
Investor’s rights and obligations under the Loan Documents may be effected only
by the registration of such participation on the Participant Register.

 

(h)                                 Any Issuer may at any time assign its rights
and obligations hereunder to any other Lender (other than the Fronting Lender)
by an instrument in form and substance satisfactory to the Borrower, the
Administrative Agent, such Issuer and such Lender.  If any

 

100

--------------------------------------------------------------------------------


 

Issuer ceases to be a Lender hereunder by virtue of any assignment made pursuant
to this Section 11.2, then, as of the effective date of such cessation, such
Issuer’s obligations to Issue Letters of Credit pursuant to Section 2.4 (Letters
of Credit) shall terminate and such Issuer shall be an Issuer hereunder only
with respect to outstanding Letters of Credit issued prior to such date.

 

Section 11.3                            Costs and Expenses

 

(a)                                  The Borrower agrees upon demand to pay, or
reimburse each of the Agents and Fronting Lender for, all of the Administrative
Agent’s and the Fronting Lender’s reasonable internal and external audit,
appraisal, valuation, filing, document duplication and reproduction and
investigation expenses and all of the Agents’ reasonable legal expenses and for
all other reasonable out-of-pocket costs and expenses of every type and nature
(including, without limitation, the reasonable fees, expenses and disbursements
of the Administrative Agent’s and the Fronting Lender’s counsel, Cravath,
Swaine & Moore LLP, local legal counsel, auditors, accountants, appraisers,
printers, insurance and environmental advisors, and other consultants and
agents) incurred by any Agent or the Fronting Lender in connection with any of
the following: (i) the Administrative Agent’s or the Fronting Lender’s audit and
investigation of the Borrower and its Subsidiaries in connection with the
preparation, negotiation or execution of any Loan Document or the Administrative
Agent’s or Fronting Lender’s periodic audits of the Borrower or any of its
Subsidiaries (which shall be limited to one audit during any twelve-month period
unless an Event of Default has occurred and is continuing), as the case may be,
(ii) the preparation, negotiation, execution or interpretation of this Agreement
(including, without limitation, the satisfaction or attempted satisfaction of
any condition set forth in Article III (Conditions To Loans And Letters Of
Credit), any Loan Document or any proposal letter or commitment letter issued in
connection therewith, or the making of the Loans hereunder, (iii) the creation,
perfection or protection of the Liens under any Loan Document (including any
reasonable fees, disbursements and expenses for local counsel in various
jurisdictions), (iv) the ongoing administration of this Agreement and the Loans
and Letters of Credit, including consultation with attorneys in connection
therewith and with respect to the Administrative Agent’s and the Fronting
Lender’s rights and responsibilities hereunder and under the other Loan
Documents, (v) the protection, collection or enforcement of any Obligation or
the enforcement of any Loan Document, (vi) the commencement, defense or
intervention in any court proceeding relating in any way to the Obligations, any
Loan Party, any of the Borrower’s Subsidiaries, this Agreement or any other Loan
Document, (vii) the response to, and preparation for, any subpoena or request
for document production with which any Agent or the Fronting Lender is served or
deposition or other proceeding in which any Agent or the Fronting Lender is
called to testify, in each case, relating in any way to the Obligations, any
Loan Party, any of the Borrower’s Subsidiaries, this Agreement or any other Loan
Document or (viii) any amendment, consent, waiver, assignment, restatement, or
supplement to any Loan Document or the preparation, negotiation, and execution
of the same.

 

(b)                                 The Borrower further agrees to pay or
reimburse each Agent and each of the Lenders, Tranche B Investors and Issuers
upon demand (which, in the case of the Tranche B Investors, shall be made
through the Fronting Lender) for all reasonable out-of-pocket costs and
expenses, including, without limitation, reasonable attorneys’ fees (including
allocated costs of internal counsel and costs of settlement), incurred by such
Agent, such Lenders, Tranche B Investors or Issuers in connection with any of
the following: (i) in enforcing any Loan Document or any security therefor or
exercising or enforcing any other right or remedy available by reason of an
Event of Default, (ii) in connection with any refinancing or restructuring of
the credit arrangements provided hereunder in the nature of a “work-out” or in
any insolvency or bankruptcy proceeding, (iii) in commencing, defending or
intervening in any litigation or in filing

 

101

--------------------------------------------------------------------------------


 

a petition, complaint, answer, motion or other pleadings in any legal proceeding
relating to the Obligations, any Loan Party, any of the Borrower’s Subsidiaries
and related to or arising out of the transactions contemplated hereby or by any
other Loan Document or (iv) in taking any other action in or with respect to any
suit or proceeding (bankruptcy or otherwise) described in clause (i), (ii) or
(iii) above.

 

Section 11.4                            Indemnities

 

(a)                                  The Borrower agrees to indemnify and hold
harmless each Agent, each Lender, each Tranche B Investor and each Issuer and
each of their respective Affiliates, and each of the directors, officers,
employees, agents, representative, attorneys, consultants and advisors of or to
any of the foregoing (including those retained in connection with the
satisfaction or attempted satisfaction of any condition set forth in Article III
(Conditions To Loans And Letters Of Credit)) (each such Person being an
“Indemnitee”) from and against any and all claims, damages, liabilities,
obligations, losses, penalties, actions, judgments, suits, costs, disbursements
and expenses of any kind or nature (including reasonable fees, disbursements and
expenses of financial and legal advisors to any such Indemnitee) that may be
imposed on, incurred by or asserted against any such Indemnitee in connection
with or arising out of any investigation, litigation or proceeding, whether or
not any such Indemnitee is a party thereto, whether direct, indirect, or
consequential and whether based on any federal, state or local law or other
statutory regulation, securities or commercial law or regulation, or under
common law or in equity, or on contract, tort or otherwise, in any manner
relating to or arising out of this Agreement, any other Loan Document, any
Obligation, any Letter of Credit or any act, event or transaction related or
attendant to any thereof, or the use or intended use of the proceeds of the
Loans or Letters of Credit or in connection with any investigation of any
potential matter covered hereby (collectively, the “Indemnified Matters”);
provided, however, that the Borrower shall not have any obligation under this
Section 11.4 to an Indemnitee with respect to any Indemnified Matter caused by
or resulting from the gross negligence or willful misconduct of that Indemnitee,
as determined by a court of competent jurisdiction in a final non-appealable
judgment or order.  Without limiting the foregoing, “Indemnified Matters”
include (i) all Environmental Liabilities and Costs arising from or connected
with the past, present or future operations of the Borrower or any of its
Subsidiaries involving any property subject to a Collateral Document, or damage
to real or personal property or natural resources or harm or injury alleged to
have resulted from any Release of Contaminants on, upon or into such property or
any contiguous real estate, (ii) any costs or liabilities incurred in connection
with any Remedial Action concerning any Borrower or any of its Subsidiaries,
(iii) any costs or liabilities incurred in connection with any Environmental
Lien and (iv) any costs or liabilities incurred in connection with any other
matter under any Environmental Law, including the Comprehensive Environmental
Response, Compensation and Liability Act of 1980, (49 U.S.C. § 9601 et seq.) and
applicable state property transfer laws, whether, with respect to any such
matter, such Indemnitee is a mortgagee pursuant to any leasehold mortgage, a
mortgagee in possession, the successor in interest to the Borrower or any of its
Subsidiaries, or the owner, lessee or operator of any property of the Borrower
or any of its Subsidiaries by virtue of foreclosure, except, with respect to
those matters referred to in clauses (i), (ii), (iii) and (iv) above, to the
extent (x) incurred following foreclosure by the Administrative Agent, any
Lender, any Tranche B Investor or any Issuer, or the Administrative Agent, any
Lender, any Tranche B Investor or any Issuer having become the successor in
interest to the Borrower or any of its Subsidiaries and (y) attributable solely
to acts of the Administrative Agent, such Lender, such Tranche B Investor or
such Issuer or any agent on behalf of the Administrative Agent, such Lender,
such Tranche B Investor or such Issuer.

 

102

--------------------------------------------------------------------------------


 

(b)                                 The Borrower shall indemnify each Agent,
each Lender, each Tranche B Investor and each Issuer for, and hold each Agent,
each Lender, each Tranche B Investor and each Issuer harmless from and against,
any and all claims for brokerage commissions, fees and other compensation made
against any Agent, any Lender, any Tranche B Investor and any Issuer for any
broker, finder or consultant with respect to any agreement, arrangement or
understanding made by or on behalf of any Loan Party or any of its Subsidiaries
in connection with the transactions contemplated by this Agreement.

 

(c)                                  The Borrower, at the request of any
Indemnitee, shall have the obligation to defend against such investigation,
litigation or proceeding or requested Remedial Action and the Borrower, in any
event, may participate in the defense thereof with legal counsel of the
Borrower’s choice.  If such Indemnitee requests the Borrower to defend against
such investigation, litigation or proceeding or requested Remedial Action, the
Borrower shall promptly do so and such Indemnitee shall have the right to have
legal counsel of its choice participate in such defense.  No action taken by
legal counsel chosen by such Indemnitee in defending against any such
investigation, litigation or proceeding or requested Remedial Action, shall
vitiate or in any way impair the Borrower’s obligation and duty hereunder to
indemnify and hold harmless such Indemnitee.

 

(d)                                 The Borrower agrees that any indemnification
or other protection provided to any Indemnitee pursuant to this Agreement
(including pursuant to this Section 11.4) or any other Loan Document shall
(i) survive payment in full of the Obligations and (ii) inure to the benefit of
any Person that was at any time an Indemnitee under this Agreement, any other
Loan Document.

 

Section 11.5                            Limitation of Liability

 

The Borrower agrees that no Indemnitee shall have any liability (whether direct
or indirect, in contract, tort or otherwise) to any Loan Party or any of their
respective Subsidiaries or any of their respective equity holders or creditors
for or in connection with the transactions contemplated hereby and in the other
Loan Documents, except for direct damages (as opposed to special, indirect,
consequential or punitive damages (including, without limitation, any loss of
profits, business or anticipated savings)) determined in a final non-appealable
judgment by a court of competent jurisdiction to have resulted from such
Indemnitee’s gross negligence or willful misconduct.  The Borrower hereby
waives, releases and agrees (for itself and on behalf of its Subsidiaries) not
to sue upon any such claim for any special, indirect, consequential or punitive
damages, whether or not accrued and whether or not known or suspected to exist
in its favor.

 

Section 11.6                            Right of Set-off

 

Upon the occurrence and during the continuance of any Event of Default each
Lender, each Tranche B Investor and each Affiliate of either of them is hereby
authorized at any time and from time to time, to the fullest extent permitted by
law, to set off and apply any and all deposits (general or special, time or
demand, provisional or final) at any time held and other indebtedness at any
time owing by such Lender or such Tranche B Investor or any of their respective
Affiliates to or for the credit or the account of the Borrower against any and
all of the Obligations now or hereafter existing whether or not such Lender or
such Tranche B Investor shall have made any demand under this Agreement or any
other Loan Document and even though such Obligations may be unmatured.  Each
Lender and each Tranche B Investor agrees promptly

 

103

--------------------------------------------------------------------------------


 

to notify the Borrower after any such set-off and application made by such
Lender or such Tranche B Investor or their respective Affiliates; provided,
however, that the failure to give such notice shall not affect the validity of
such set-off and application.  The rights of each Lender and each Tranche B
Investor under this Section 11.6 are in addition to the other rights and
remedies (including other rights of set-off) that such Lender or such Tranche B
Investor may have.

 

Section 11.7                            Sharing of Payments, Etc.

 

(a)                                  (i)                                     If
any Tranche B Investor obtains any payment (whether voluntary, involuntary,
through the exercise of any right of set-off or otherwise) owing to it or the
Fronting Lender, any interest thereon, fees in respect thereof or amounts due
pursuant to Section 11.3 (Costs and Expenses) or 11.4 (Indemnities) (other than
payments pursuant to Section 2.14 (Special Provisions Governing Eurodollar Rate
Loans), 2.15 (Capital Adequacy) or 2.16 (Taxes)) in excess of its ratable
portion (the ratio of the aggregate amount of its Credit-Linked Deposits to the
aggregate Commitments hereunder) of all payments of such Obligations obtained by
all the Lenders, except as the result of a refinancing of the Tranche B
Facility, such Tranche B Investor (a “Purchasing Investor”) shall forthwith
purchase from the other Lenders (other than the Fronting Lender) and the other
Tranche B Investors (each, a “Selling Investor”) such participations in their
Loans or other Obligations or interest in the Credit-Linked Deposits as shall be
necessary to cause such Purchasing Investor to share the excess payment ratably
with each of them.

 

(ii)                                  If any Lender obtains any payment (whether
voluntary, involuntary, through the exercise of any right of set-off or
otherwise) of the Loans owing to it, any interest thereon, fees in respect
thereof (including, if such Lender is the Fronting Lender, any fee ultimately
payable to any Tranche B Investor) or amounts due pursuant to Section 11.3
(Costs and Expenses) or 11.4 (Indemnities) (other than payments pursuant to
Section 2.14 (Special Provisions Governing Eurodollar Rate Loans), 2.15 (Capital
Adequacy) or 2.16 (Taxes)) in excess of its Ratable Portion of all payments of
such Obligations obtained by all the Lenders, except as the result of a
refinancing of the applicable Facility, such Lender (together with a Purchasing
Investor, a “Purchasing Lender”) shall forthwith purchase from the other Lenders
(each, together with the Selling Investors, a “Selling Lender”) such
participations in their Loans or other Obligations as shall be necessary to
cause such Purchasing Lender to share the excess payment ratably with each of
them.

 

(b)                                 If all or any portion of any payment
received by a Purchasing Lender is thereafter recovered from such Purchasing
Lender, such purchase from each Selling Lender shall be rescinded and such
Selling Lender shall repay to the Purchasing Lender the purchase price to the
extent of such recovery together with an amount equal to such Selling Lender’s
ratable share (according to the proportion of (i) the amount of such Selling
Lender’s required repayment in relation to (ii) the total amount so recovered
from the Purchasing Lender) of any interest or other amount paid or payable by
the purchasing Lender in respect of the total amount so recovered.

 

(c)                                  The Borrower agrees that any Purchasing
Lender so purchasing a participation from a Selling Lender pursuant to this
Section 11.7 may, to the fullest extent permitted by law, exercise all its
rights of payment (including the right of set-off) with respect to such
participation as fully as if such Purchasing Lender were the direct creditor of
the Borrower in the amount of such participation.

 

104

--------------------------------------------------------------------------------


 

Section 11.8                            Notices, Etc.

 

All notices, demands, requests and other communications provided for in this
Agreement (x) if made by any Tranche B Investor, shall be made through the
Fronting Lender or, if expressly provided hereunder, through the Administrative
Agent and (y) in any case, shall be given in writing, or, if consented to by the
Administrative Agent, by any telecommunication device capable of creating a
written record (including electronic mail), and addressed to the party to be
notified as follows:

 

(a)                                  if to the Borrower:

 

                                                Washington Group
International, Inc.
720 Park Boulevard
Boise, ID 838712
Attention: Earl Ward
Telecopy no: (208) 386-5922
E-Mail Addresses: earl.ward@wgint.com

 

                                                with a copy to:

 

                                                Washington Group
International, Inc.
720 Park Boulevard
Boise, ID 838712
Attention: Richard D. Parry, Esq.
Telecopy no:  (208) 386-5220
E-Mail Address:  richard.parry@wgint.com

 

                                                with a copy to:

 

                                                Jones Day
77 West Wacker Drive
Chicago, IL 60601
Attention:  Robert J. Graves, Esq.
Telecopy no:                          (312) 782-3939
E-Mail Address:  rjgraves@jonesday.com

 

(b)                                 if to any Lender, at its Domestic Lending
Office;

 

(c)                                  if to any Issuer, (i) at its Domestic
Lending Office, if such Issuer is a Lender or (ii) otherwise, at the Domestic
Lending Office of any Lender Affiliated therewith or, in each case at any other
address set forth in a notice sent to the Administrative Agent and the Borrower;

 

(d)                                 if to the Fronting Lender, at its Domestic
Lending Office; and

 

105

--------------------------------------------------------------------------------


 

(d)                                 if to the Administrative Agent:

 

                                                Credit Suisse
Eleven Madison Avenue
New York, NY  10010
Attention:  Thomas Lynch / Agency Group
Telecopy no:                          (212) 325-8304
E-Mail Address: thomas.lynch@csfb.com

 

or at such other address as shall be notified in writing (x) in the case of the
Borrower and the Administrative Agent, to the other parties and (y) in the case
of all other parties, to the Borrower and the Administrative Agent.  All such
notices and communications shall be effective upon personal delivery (if
delivered by hand, including any overnight courier service), when deposited in
the mails (if sent by mail), or when properly transmitted (if sent by a
telecommunications device or through the Internet); provided, however, that
notices and communications to the Administrative Agent pursuant to Article II
(The Facilities) or X (The Administrative Agent, The Fronting Lender and Other
Agents) shall not be effective until received by the Administrative Agent
(unless otherwise expressly provided hereunder).

 

Section 11.9                            No Waiver; Remedies

 

No failure on the part of any Lender, any Tranche B Investor, any Issuer or the
Administrative Agent to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any such right preclude any other or further exercise thereof or the
exercise of any other right.  The remedies herein provided are cumulative and
not exclusive of any remedies provided by law.

 

Section 11.10                     Amendment and Restatement; Binding Effect

 

(a)                                  This Agreement shall become effective as
provided in the Amendment Agreement.

 

(b)                                 On the Effective Date, the Existing Credit
Agreement shall be amended and restated in its entirety by this Agreement and
the Existing Credit Agreement shall thereafter be of no further force and effect
except to evidence (i) the incurrence by the Borrower of the “Obligations” under
and as defined in the Existing Credit Agreement (whether or not such
“Obligations” are contingent as of the Effective Date), (ii) the representations
and warranties made by the Borrower prior to the Effective Date and (iii) any
action or omission performed or required to be performed pursuant to such
Existing Credit Agreement prior to the Effective Date (including any failure,
prior to the Effective Date, to comply with the covenants contained in such
Existing Credit Agreement or Collateral Agency Agreement).  This Agreement is
not in any way intended to constitute a novation of the obligations and
liabilities existing under the Existing Credit Agreement or evidence payment of
all or any portion of such obligations and liabilities.

 

(c)                                  The terms and conditions of this Agreement
and the Agents’, the Lenders’ and the Issuers’ rights and remedies under this
Agreement and the other Loan Documents shall apply to all of the Obligations
incurred under the Existing Credit Agreement and the Notes issued thereunder.

 

(d)                                 The Borrower reaffirms the Liens granted
pursuant to the Loan Documents to the Administrative Agent for the benefit of
the Lenders and the Issuers, which

 

106

--------------------------------------------------------------------------------


 

Liens shall continue in full force and effect during the term of this Agreement
and any renewals thereof and shall continue to secure the Obligations.

 

(e)                                  On and after the Effective Date, (i) all
references to the Existing Credit Agreement (or to any amendment, supplement,
modification or amendment and restatement thereof) in the Loan Documents (other
than this Agreement) shall be deemed to refer to the Existing Credit Agreement,
as amended and restated hereby, (ii) all references to any section (or
subsection) of the Existing Credit Agreement in any Loan Document (but not
herein) shall be amended to become, mutatis mutandis, references to the
corresponding provisions of this Agreement and (iii) except as the context
otherwise provides, on or after the Effective Date, all references to this
Agreement herein (including for purposes of indemnification and reimbursement of
fees) shall be deemed to be reference to the Existing Credit Agreement as
amended and restated hereby.

 

(f)                                    This amendment and restatement is limited
as written and is not a consent to any other amendment, restatement or waiver,
or other modification, whether or not similar and, except as expressly provided
herein or in any other Loan Document, all terms and conditions of the Loan
Documents remain in full force and effect unless otherwise specifically amended
hereby or any other Loan Document.

 

Section 11.11                     Governing Law

 

This Agreement and the rights and obligations of the parties hereto shall be
governed by, and construed and interpreted in accordance with, the law of the
State of New York.

 

Section 11.12                     Submission to Jurisdiction; Service of Process

 

(a)                                  Any legal action or proceeding with respect
to this Agreement or any other Loan Document may be brought, prior to the
Effective Date, in the Bankruptcy Court and, at any time, in the courts of the
State of New York or of the United States of America for the Southern District
of New York, and, by execution and delivery of this Agreement, the Borrower
hereby accepts for itself and in respect of its property, generally and
unconditionally, the jurisdiction of the aforesaid courts.  The parties hereto
hereby irrevocably waive any objection, including any objection to the laying of
venue or based on the grounds of forum non conveniens, that any of them may now
or hereafter have to the bringing of any such action or proceeding in such
respective jurisdictions.

 

(b)                                 The Borrower hereby irrevocably designates,
appoints and empowers The Corporation Service Company, 80 State Street, Albany,
NY 12207 (telephone no: (800) 833-9848) (telecopy no: (518) 433-4741) (the
“Process Agent”), in the case of any suit, action or proceeding brought in the
United States of America as its designee, appointee and agent to receive, accept
and acknowledge for and on its behalf, and in respect of its property, service
of any and all legal process, summons, notices and documents that may be served
in any action or proceeding arising out of or in connection with this Agreement
or any Loan Document.  Such service may be made by mailing (by registered or
certified mail, postage prepaid) or delivering a copy of such process to the
Borrower in care of the Process Agent at the Process Agent’s above address, and
the Borrower hereby irrevocably authorizes and directs the Process Agent to
accept such service on its behalf.  As an alternative method of service, the
Borrower irrevocably consents to the service of any and all process in any such
action or proceeding by the mailing (by registered or certified mail, postage
prepaid) of copies of such process to the Process Agent or the

 

107

--------------------------------------------------------------------------------


 

Borrower at its address specified in Section 11.8 (Notices, Etc.).  The Borrower
agrees that a final judgment in any such action or proceeding shall be
conclusive and may be enforced in other jurisdictions by suit on the judgment or
in any other manner provided by law.

 

(c)                                  Nothing contained in this Section 11.12
shall affect the right of the Administrative Agent, any Lender or any Tranche B
Investor to serve process in any other manner permitted by law or commence legal
proceedings or otherwise proceed against the Borrower or any other Loan Party in
any other jurisdiction.

 

(d)                                 If for the purposes of obtaining judgment in
any court it is necessary to convert a sum due hereunder in Dollars into another
currency, the parties hereto agree, to the fullest extent that they may
effectively do so, that the rate of exchange used shall be that at which in
accordance with normal banking procedures the Administrative Agent could
purchase Dollars with such other currency at the spot rate of exchange quoted by
the Administrative Agent at 11:00 a.m. (New York time) on the Business Day
preceding that on which final judgment is given, for the purchase of Dollars,
for delivery two Business Days thereafter.

 

Section 11.13                     Waiver of Jury Trial

 

Each Agent and Each of the Lenders, the Issuers and the Borrower irrevocably
waives trial by jury in any action or proceeding with respect to this Agreement
or any other Loan Document.

 

Section 11.14                     Marshaling; Payments Set Aside

 

None of the Administrative Agent, any Lender, any Tranche B Investor or any
Issuer shall be under any obligation to marshal any assets in favor of the
Borrower or any other party or against or in payment of any or all of the
Obligations.  To the extent that the Borrower makes a payment or payments to the
Administrative Agent, the Lenders, the Tranche B Investors or the Issuers or any
such Person receives payment from the proceeds of the Collateral or exercise
their rights of setoff, and such payment or payments or the proceeds of such
enforcement or setoff or any part thereof are subsequently invalidated, declared
to be fraudulent or preferential, set aside or required to be repaid to a
trustee, receiver or any other party, then to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied, and all Liens,
right and remedies therefor, shall be revived and continued in full force and
effect as if such payment had not been made or such enforcement or setoff had
not occurred.

 

Section 11.15                     Section Titles

 

The section titles contained in this Agreement are and shall be without
substantive meaning or content of any kind whatsoever and are not a part of the
agreement between the parties hereto, except when used to reference such
section.  If a numbered reference to a clause, sub-clause or subsection hereof
is immediately followed by a reference in parenthesis to the title of a
section hereof containing such clause, sub-clause or subsection, the reference
is only to such clause, sub-clause or subsection and not to the
section generally.  If a numbered reference to a section hereof is immediately
followed by a reference in parenthesis to a section hereof, the title reference
shall govern in case of direct conflict.

 

108

--------------------------------------------------------------------------------


 

Section 11.16                     Execution in Counterparts

 

This Agreement may be executed in any number of counterparts and by different
parties in separate counterparts, each of which when so executed shall be deemed
to be an original and all of which taken together shall constitute one and the
same agreement.  Signature pages may be detached from multiple separate
counterparts and attached to a single counterpart so that all signature
pages are attached to the same document.  Delivery of an executed counterpart of
a signature page of this Agreement by telecopy shall be effective as delivery of
a manually executed counterpart hereof.

 

Section 11.17                     Entire Agreement

 

This Agreement, together with all of the other Loan Documents and all
certificates and documents delivered hereunder or thereunder, embodies the
entire agreement of the parties and supersedes all prior agreements and
understandings relating to the subject matter hereof.  Delivery of an executed
signature page of this Agreement by facsimile transmission shall be as effective
as delivery of a manually executed counterpart hereof.  A set of the copies of
this Agreement signed by all parties shall be lodged with the Borrower and the
Administrative Agent.

 

Section 11.18                     Confidentiality

 

(a)                                  Each Lender, each Tranche B Investor and
each Agent agree to keep information obtained by it pursuant hereto and the
other Loan Documents confidential in accordance with such Lender’s, such
Tranche B Investor’s or such Agent’s, as the case may be, customary practices
and agrees that it shall only use such information in connection with the
transactions contemplated by this Agreement and not disclose any such
information other than (i) to such Lender’s, such Tranche B Investor’s or such
Agent’s, as the case may be, employees, representatives and agents that are or
are expected to be involved in the evaluation of such information in connection
with the transactions contemplated by this Agreement and are advised of the
confidential nature of such information, (ii) to the extent such information
presently is or hereafter becomes available to such Lender, such Tranche B
Investor or such Agent, as the case may be, on a non-confidential basis from a
source other than the Borrower, (iii) to the extent disclosure is required by
law, regulation or judicial order or requested or required by bank regulators or
auditors or (iv) to assignees, participants and Special Purpose Vehicles
grantees of any option described in Section 11.2(f) (Assignments and
Participations) (or potential assignees, participants or grantees) or to any
actual or prospective counterparty (or its advisors) to any securitization, swap
or derivative transaction relating to the Borrower, its Subsidiaries or the
Obligations that agree to be bound by the provisions of this Section 11.18.

 

(b)                                 The Agents, the Lenders and the Tranche B
Investors acknowledge that the Borrower and its Subsidiaries perform classified
contracts funded by or for the benefit of the United States Federal government
and, accordingly, neither the Borrower nor any Subsidiary will be obligated to
release, disclose or otherwise make available to any Agent or any Lender any
classified or special nuclear material to any parties not in possession of a
valid security clearance and authorized by the appropriate agency of the United
States Federal government to receive such material.  The Agents and the Lenders
agree that in connection with any exercise of a right or remedy the United
States Federal government may remove classified information or government-issued
property prior to any remedial action implicating such classified information or
government-issued property.  Upon notice from the Borrower, the Agents and the
Lenders shall take such steps in accordance with this Agreement as may
reasonably be requested by the

 

109

--------------------------------------------------------------------------------


 

Borrower to enable the Borrower or any Subsidiary thereof to comply with the
Foreign Ownership Control or Influence requirements of the United States Federal
government imposed from time to time.

 

110

--------------------------------------------------------------------------------

 